Exhibit 10.1

 

 

 

$825,000,000

CREDIT AGREEMENT

 

among

 

GENERAL MARITIME CORPORATION,

 

VARIOUS LENDERS

 

and

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Sole Lead Arranger and Sole Bookrunner and

 

as Administrative Agent

 

 

Dated as of July 1, 2004

 

 

and

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, CITIBANK, N.A., DRESDNER BANK
AG IN HAMBURG, HSH NORDBANK AG
and
 THE ROYAL BANK OF SCOTLAND PLC

 

as Co-Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Amount and Terms of Credit Facilities

 

 

 

 

1.01

The Commitments

 

1.02

Minimum Amount of Each Borrowing; Limitation on Number of Borrowings

 

1.03

Notice of Borrowing

 

1.04

Disbursement of Funds

 

1.05

Notes

 

1.06

Pro Rata Borrowings

 

1.07

Interest

 

1.08

Interest Periods

 

1.09

Increased Costs, Illegality, etc.

 

1.10

Compensation

 

1.11

Change of Lending Office

 

1.12

Replacement of Lenders

 

 

 

 

SECTION 2.

[INTENTIONALLY OMITTED]

 

 

 

 

SECTION 3.

Commitment Commission; Reductions of Commitment

 

 

 

 

3.01

Commitment Commission

 

3.02

Voluntary Termination of Unutilized Commitments

 

3.03

Mandatory Reduction of Commitments

 

 

 

 

SECTION 4.

Prepayments; Payments; Taxes

 

 

 

 

4.01

Voluntary Prepayments

 

4.02

Mandatory Repayments and Commitment Reductions

 

4.03

Method and Place of Payment

 

4.04

Net Payments; Taxes

 

 

 

 

SECTION 5.

Conditions Precedent to the Initial Borrowing Date

 

 

 

 

5.01

Effective Date; Notes

 

5.02

Fees, etc.

 

5.03

Opinions of Counsel

 

5.04

Corporate Documents; Proceedings; etc.

 

5.05

Shareholders’ Agreements; Management Agreements; Debt Agreements; Employment
Agreements; Tax Sharing Agreements

 

5.06

Subsidiaries Guaranty

 

5.07

Pledge and Security Agreement

 

5.08

Solvency Certificate

 

5.09

Financial Statements; Projections

 

5.10

Material Adverse Change; Approvals.

 

 

--------------------------------------------------------------------------------


 

5.11

Litigation

 

5.12

Appraisals

 

5.13

Refinancing

 

5.14

Assignments of Earnings and Insurances

 

5.15

Mortgages; Certificates of Ownership; Searches; Class Certificates; Appraisal
Report; Insurance

 

5.16

Environmental Laws

 

 

 

 

SECTION 6.

Conditions Precedent to All Credit Events

 

 

 

 

6.01

No Default; Representations and Warranties

 

6.02

Notice of Borrowing

 

 

 

 

SECTION 7.

Representations, Warranties and Agreements

 

 

 

 

7.01

Corporate/Limited Liability Company/Limited Partnership Status

 

7.02

Corporate Power and Authority

 

7.03

No Violation

 

7.04

Governmental Approvals

 

7.05

Financial Statements; Financial Condition; Undisclosed Liabilities.

 

7.06

Litigation

 

7.07 [a04-13000_1ex10d1.htm#TrueAndCompleteDisclosure]

True and Complete Disclosure [a04-13000_1ex10d1.htm#TrueAndCompleteDisclosure]

 

7.08 [a04-13000_1ex10d1.htm#UseOfProceeds]

Use of Proceeds; Margin Regulations [a04-13000_1ex10d1.htm#UseOfProceeds]

 

7.09 [a04-13000_1ex10d1.htm#TaxReturnsAndPayments]

Tax Returns and Payments [a04-13000_1ex10d1.htm#TaxReturnsAndPayments]

 

7.10 [a04-13000_1ex10d1.htm#ComplianceWith]

Compliance with ERISA [a04-13000_1ex10d1.htm#ComplianceWith]

 

7.11 [a04-13000_1ex10d1.htm#TheSecurityDocuments]

The Security Documents [a04-13000_1ex10d1.htm#TheSecurityDocuments]

 

7.12 [a04-13000_1ex10d1.htm#Capitalization_]

Capitalization [a04-13000_1ex10d1.htm#Capitalization_]

 

7.13 [a04-13000_1ex10d1.htm#Subsidiaries]

Subsidiaries [a04-13000_1ex10d1.htm#Subsidiaries]

 

7.14 [a04-13000_1ex10d1.htm#ComplianceWithStatutes]

Compliance with Statutes, etc. [a04-13000_1ex10d1.htm#ComplianceWithStatutes]

 

7.15 [a04-13000_1ex10d1.htm#InvestmentCompany]

Investment Company Act [a04-13000_1ex10d1.htm#InvestmentCompany]

 

7.16 [a04-13000_1ex10d1.htm#PublicUtilityHolding]

Public Utility Holding Company Act [a04-13000_1ex10d1.htm#PublicUtilityHolding]

 

7.17 [a04-13000_1ex10d1.htm#PollutionAndOther]

Pollution and Other Regulations [a04-13000_1ex10d1.htm#PollutionAndOther]

 

7.18 [a04-13000_1ex10d1.htm#LaborRelations]

Labor Relations [a04-13000_1ex10d1.htm#LaborRelations]

 

7.19 [a04-13000_1ex10d1.htm#Patent]

Patents, Licenses, Franchises and Formulas [a04-13000_1ex10d1.htm#Patent]

 

7.20 [a04-13000_1ex10d1.htm#Indebtedness]

Indebtedness [a04-13000_1ex10d1.htm#Indebtedness]

 

7.21 [a04-13000_1ex10d1.htm#Insurance]

Insurance [a04-13000_1ex10d1.htm#Insurance]

 

7.22 [a04-13000_1ex10d1.htm#ConcerningThe]

Concerning the Vessels [a04-13000_1ex10d1.htm#ConcerningThe]

 

7.23 [a04-13000_1ex10d1.htm#Citizenship]

Citizenship [a04-13000_1ex10d1.htm#Citizenship]

 

7.24 [a04-13000_1ex10d1.htm#VesselClassification]

Vessel Classification [a04-13000_1ex10d1.htm#VesselClassification]

 

7.25 [a04-13000_1ex10d1.htm#NoImmunity]

No Immunity [a04-13000_1ex10d1.htm#NoImmunity]

 

7.26 [a04-13000_1ex10d1.htm#FeesAnd]

Fees and Enforcement [a04-13000_1ex10d1.htm#FeesAnd]

 

7.27 [a04-13000_1ex10d1.htm#FormOfDocumentation]

Form of Documentation [a04-13000_1ex10d1.htm#FormOfDocumentation]

 

 

 

 

SECTION 8. [a04-13000_1ex10d1.htm#Section8]

Affirmative Covenants [a04-13000_1ex10d1.htm#Section8]

 

 

 

 

8.01 [a04-13000_1ex10d1.htm#InformationCovenants]

Information Covenants [a04-13000_1ex10d1.htm#InformationCovenants]

 

8.02 [a04-13000_1ex10d1.htm#Book]

Books, Records and Inspections [a04-13000_1ex10d1.htm#Book]

 

8.03 [a04-13000_1ex10d1.htm#MaintenanceOf]

Maintenance of Property; Insurance [a04-13000_1ex10d1.htm#MaintenanceOf]

 

8.04 [a04-13000_1ex10d1.htm#CorporateFranchises]

Corporate Franchises [a04-13000_1ex10d1.htm#CorporateFranchises]

 

 

ii

--------------------------------------------------------------------------------


 

8.05 [a04-13000_1ex10d1.htm#Compliance]

Compliance with Statutes, etc. [a04-13000_1ex10d1.htm#Compliance]

 

8.06 [a04-13000_1ex10d1.htm#ComplianceWithEnvironmental]

Compliance with Environmental Laws
[a04-13000_1ex10d1.htm#ComplianceWithEnvironmental]

 

8.07 [a04-13000_1ex10d1.htm#Erisa]

ERISA [a04-13000_1ex10d1.htm#Erisa]

 

8.08 [a04-13000_1ex10d1.htm#EndOfFiscal]

End of Fiscal Years; Fiscal Quarters [a04-13000_1ex10d1.htm#EndOfFiscal]

 

8.09 [a04-13000_1ex10d1.htm#PerformanceOf]

Performance of Obligations [a04-13000_1ex10d1.htm#PerformanceOf]

 

8.10 [a04-13000_1ex10d1.htm#PaymentOf]

Payment of Taxes [a04-13000_1ex10d1.htm#PaymentOf]

 

8.11 [a04-13000_1ex10d1.htm#FurtherAssurances]

Further Assurances [a04-13000_1ex10d1.htm#FurtherAssurances]

 

8.12 [a04-13000_1ex10d1.htm#DepositOf]

Deposit of Earnings [a04-13000_1ex10d1.htm#DepositOf]

 

8.13 [a04-13000_1ex10d1.htm#OwnershipOfSubsidiaries]

Ownership of Subsidiaries [a04-13000_1ex10d1.htm#OwnershipOfSubsidiaries]

 

8.14 [a04-13000_1ex10d1.htm#FlagOfMortgaged]

Flag of Mortgaged Vessels [a04-13000_1ex10d1.htm#FlagOfMortgaged]

 

 

 

 

SECTION 9. [a04-13000_1ex10d1.htm#Section9]

Negative Covenants [a04-13000_1ex10d1.htm#Section9]

 

 

 

 

9.01 [a04-13000_1ex10d1.htm#Liens]

Liens [a04-13000_1ex10d1.htm#Liens]

 

9.02 [a04-13000_1ex10d1.htm#Consolida]

Consolidation, Merger, Sale of Assets, etc. [a04-13000_1ex10d1.htm#Consolida]

 

9.03 [a04-13000_1ex10d1.htm#Dividends]

Dividends [a04-13000_1ex10d1.htm#Dividends]

 

9.04 [a04-13000_1ex10d1.htm#Indebted]

Indebtedness [a04-13000_1ex10d1.htm#Indebted]

 

9.05 [a04-13000_1ex10d1.htm#Advanc]

Advances, Investments and Loans [a04-13000_1ex10d1.htm#Advanc]

 

9.06 [a04-13000_1ex10d1.htm#TransactionsWith]

Transactions with Affiliates [a04-13000_1ex10d1.htm#TransactionsWith]

 

9.07 [a04-13000_1ex10d1.htm#ConsolidatedInterestCoverage]

Consolidated Interest Coverage Ratio
[a04-13000_1ex10d1.htm#ConsolidatedInterestCoverage]

 

9.08 [a04-13000_1ex10d1.htm#MinimumConsolidatedWorking]

Minimum Consolidated Working Capital Ratio
[a04-13000_1ex10d1.htm#MinimumConsolidatedWorking]

 

9.09 [a04-13000_1ex10d1.htm#MaximumLeverageRatio]

Maximum Leverage Ratio [a04-13000_1ex10d1.htm#MaximumLeverageRatio]

 

9.10 [a04-13000_1ex10d1.htm#MinimumConsolidatedNet]

Minimum Consolidated Net Worth [a04-13000_1ex10d1.htm#MinimumConsolidatedNet]

 

9.11 [a04-13000_1ex10d1.htm#CollateralMaintenance]

Collateral Maintenance [a04-13000_1ex10d1.htm#CollateralMaintenance]

 

9.12 [a04-13000_1ex10d1.htm#LimitationOnModifications]

Limitation on Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Prohibited Repayments of Certain Debt; etc.
[a04-13000_1ex10d1.htm#LimitationOnModifications]

 

9.13 [a04-13000_1ex10d1.htm#LimitationOnCertain]

Limitation on Certain Restrictions on Subsidiaries
[a04-13000_1ex10d1.htm#LimitationOnCertain]

 

9.14 [a04-13000_1ex10d1.htm#LimitationOnIssuanceOfCapital]

Limitation on Issuance of Capital Stock
[a04-13000_1ex10d1.htm#LimitationOnIssuanceOfCapital]

 

9.15 [a04-13000_1ex10d1.htm#Business]

Business [a04-13000_1ex10d1.htm#Business]

 

9.16 [a04-13000_1ex10d1.htm#DoublehullVessel]

Double-Hull Vessel Ratio [a04-13000_1ex10d1.htm#DoublehullVessel]

 

 

 

 

SECTION 10. [a04-13000_1ex10d1.htm#Section10]

Events of Default [a04-13000_1ex10d1.htm#Section10]

 

 

 

 

10.01 [a04-13000_1ex10d1.htm#Payments]

Payments [a04-13000_1ex10d1.htm#Payments]

 

10.02 [a04-13000_1ex10d1.htm#Representati]

Representations, etc. [a04-13000_1ex10d1.htm#Representati]

 

10.03 [a04-13000_1ex10d1.htm#Covenants]

Covenants [a04-13000_1ex10d1.htm#Covenants]

 

10.04 [a04-13000_1ex10d1.htm#DefaultUnderOther]

Default Under Other Agreements [a04-13000_1ex10d1.htm#DefaultUnderOther]

 

10.05 [a04-13000_1ex10d1.htm#Bankrup]

Bankruptcy, etc. [a04-13000_1ex10d1.htm#Bankrup]

 

10.06 [a04-13000_1ex10d1.htm#Eris]

ERISA [a04-13000_1ex10d1.htm#Eris]

 

10.07 [a04-13000_1ex10d1.htm#SecurityDocuments]

Security Documents [a04-13000_1ex10d1.htm#SecurityDocuments]

 

10.08 [a04-13000_1ex10d1.htm#SubsidiariesGuar]

Subsidiaries Guaranty [a04-13000_1ex10d1.htm#SubsidiariesGuar]

 

10.09 [a04-13000_1ex10d1.htm#Judgments]

Judgments [a04-13000_1ex10d1.htm#Judgments]

 

10.10 [a04-13000_1ex10d1.htm#ChangeOfCont]

Change of Control [a04-13000_1ex10d1.htm#ChangeOfCont]

 

 

 

 

SECTION 11. [a04-13000_1ex10d1.htm#Section11]

Definitions and Accounting Terms [a04-13000_1ex10d1.htm#Section11]

 

 

 

 

11.01 [a04-13000_1ex10d1.htm#DefinedTerms]

Defined Terms [a04-13000_1ex10d1.htm#DefinedTerms]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 12. [a04-13000_1ex10d1.htm#Section12]

Agency and Security Trustee Provisions [a04-13000_1ex10d1.htm#Section12]

 

 

 

 

12.01 [a04-13000_1ex10d1.htm#Appointmen]

Appointment [a04-13000_1ex10d1.htm#Appointmen]

 

12.02 [a04-13000_1ex10d1.htm#NatureOf]

Nature of Duties [a04-13000_1ex10d1.htm#NatureOf]

 

12.03 [a04-13000_1ex10d1.htm#LackOfRelianceOn]

Lack of Reliance on the Agents [a04-13000_1ex10d1.htm#LackOfRelianceOn]

 

12.04 [a04-13000_1ex10d1.htm#CertainRightsOf]

Certain Rights of the Agents [a04-13000_1ex10d1.htm#CertainRightsOf]

 

12.05 [a04-13000_1ex10d1.htm#Reliance]

Reliance [a04-13000_1ex10d1.htm#Reliance]

 

12.06 [a04-13000_1ex10d1.htm#Indemni]

Indemnification [a04-13000_1ex10d1.htm#Indemni]

 

12.07 [a04-13000_1ex10d1.htm#TheAdministrativeAgentIn]

The Administrative Agent in its Individual Capacity
[a04-13000_1ex10d1.htm#TheAdministrativeAgentIn]

 

12.08 [a04-13000_1ex10d1.htm#Holders]

Holders [a04-13000_1ex10d1.htm#Holders]

 

12.09 [a04-13000_1ex10d1.htm#ResignationByThe]

Resignation by the Administrative Agent [a04-13000_1ex10d1.htm#ResignationByThe]

 

12.10 [a04-13000_1ex10d1.htm#TheCoarrangers]

The Co-Arrangers [a04-13000_1ex10d1.htm#TheCoarrangers]

 

 

 

 

SECTION 13. [a04-13000_1ex10d1.htm#Section13]

Miscellaneous [a04-13000_1ex10d1.htm#Section13]

 

 

 

 

13.01 [a04-13000_1ex10d1.htm#PaymentOf]

Payment of Expenses, etc. [a04-13000_1ex10d1.htm#PaymentOf]

 

13.02 [a04-13000_1ex10d1.htm#RightOf]

Right of Setoff [a04-13000_1ex10d1.htm#RightOf]

 

13.03 [a04-13000_1ex10d1.htm#Notices]

Notices [a04-13000_1ex10d1.htm#Notices]

 

13.04 [a04-13000_1ex10d1.htm#BenefitOf]

Benefit of Agreement [a04-13000_1ex10d1.htm#BenefitOf]

 

13.05 [a04-13000_1ex10d1.htm#NoWaiver]

No Waiver; Remedies Cumulative [a04-13000_1ex10d1.htm#NoWaiver]

 

13.06 [a04-13000_1ex10d1.htm#PaymentsPro]

Payments Pro Rata [a04-13000_1ex10d1.htm#PaymentsPro]

 

13.07 [a04-13000_1ex10d1.htm#Calculations]

Calculations; Computations [a04-13000_1ex10d1.htm#Calculations]

 

13.08 [a04-13000_1ex10d1.htm#GoverningLaw]

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
[a04-13000_1ex10d1.htm#GoverningLaw]

 

13.09 [a04-13000_1ex10d1.htm#Counterparts]

Counterparts [a04-13000_1ex10d1.htm#Counterparts]

 

13.10 [a04-13000_1ex10d1.htm#Effectiveness]

Effectiveness [a04-13000_1ex10d1.htm#Effectiveness]

 

13.11 [a04-13000_1ex10d1.htm#HeadingsDescriptive]

Headings Descriptive [a04-13000_1ex10d1.htm#HeadingsDescriptive]

 

13.12 [a04-13000_1ex10d1.htm#AmendmentOr]

Amendment or Waiver; etc. [a04-13000_1ex10d1.htm#AmendmentOr]

 

13.13 [a04-13000_1ex10d1.htm#Survival]

Survival [a04-13000_1ex10d1.htm#Survival]

 

13.14 [a04-13000_1ex10d1.htm#DomicileOf]

Domicile of Loans [a04-13000_1ex10d1.htm#DomicileOf]

 

13.15 [a04-13000_1ex10d1.htm#LimitationOnAdditional]

Limitation on Additional Amounts, etc.
[a04-13000_1ex10d1.htm#LimitationOnAdditional]

 

13.16 [a04-13000_1ex10d1.htm#Confidentiality]

Confidentiality [a04-13000_1ex10d1.htm#Confidentiality]

 

13.17 [a04-13000_1ex10d1.htm#Regist]

Register [a04-13000_1ex10d1.htm#Regist]

 

13.18 [a04-13000_1ex10d1.htm#JudgmentCurrency]

Judgment Currency [a04-13000_1ex10d1.htm#JudgmentCurrency]

 

13.19 [a04-13000_1ex10d1.htm#Language]

Language [a04-13000_1ex10d1.htm#Language]

 

13.20 [a04-13000_1ex10d1.htm#WaiverOf]

Waiver of Immunity [a04-13000_1ex10d1.htm#WaiverOf]

 

13.21 [a04-13000_1ex10d1.htm#UsaPatriot]

USA PATRIOT Act Notice. [a04-13000_1ex10d1.htm#UsaPatriot]

 

 

SCHEDULE I [a04-13000_1ex10d1.htm#ScheduleI]

- [a04-13000_1ex10d1.htm#ScheduleI]

Commitments [a04-13000_1ex10d1.htm#ScheduleI]

SCHEDULE II [a04-13000_1ex10d1.htm#ScheduleIi]

- [a04-13000_1ex10d1.htm#ScheduleIi]

Lender Addresses [a04-13000_1ex10d1.htm#ScheduleIi]

SCHEDULE III [a04-13000_1ex10d1.htm#ScheduleIii]

- [a04-13000_1ex10d1.htm#ScheduleIii]

Mortgaged Vessels [a04-13000_1ex10d1.htm#ScheduleIii]

SCHEDULE IV [a04-13000_1ex10d1.htm#ScheduleIv]

- [a04-13000_1ex10d1.htm#ScheduleIv]

Existing Liens [a04-13000_1ex10d1.htm#ScheduleIv]

SCHEDULE V [a04-13000_1ex10d1.htm#ScheduleV]

- [a04-13000_1ex10d1.htm#ScheduleV]

Indebtedness [a04-13000_1ex10d1.htm#ScheduleV]

SCHEDULE VI [a04-13000_1ex10d1.htm#ScheduleVi]

- [a04-13000_1ex10d1.htm#ScheduleVi]

Insurance [a04-13000_1ex10d1.htm#ScheduleVi]

SCHEDULE VII [a04-13000_1ex10d1.htm#ScheduleVii]

- [a04-13000_1ex10d1.htm#ScheduleVii]

ERISA [a04-13000_1ex10d1.htm#ScheduleVii]

SCHEDULE VIII [a04-13000_1ex10d1.htm#ScheduleViii]

- [a04-13000_1ex10d1.htm#ScheduleViii]

Subsidiaries [a04-13000_1ex10d1.htm#ScheduleViii]

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE IX [a04-13000_1ex10d1.htm#ScheduleIx]

- [a04-13000_1ex10d1.htm#ScheduleIx]

Capitalization [a04-13000_1ex10d1.htm#ScheduleIx]

SCHEDULE X [a04-13000_1ex10d1.htm#ScheduleX]

- [a04-13000_1ex10d1.htm#ScheduleX]

Approved Classification Societies [a04-13000_1ex10d1.htm#ScheduleX]

SCHEDULE XI [a04-13000_1ex10d1.htm#ScheduleXi]

- [a04-13000_1ex10d1.htm#ScheduleXi]

Existing Investments [a04-13000_1ex10d1.htm#ScheduleXi]

 

 

 

EXHIBIT A

-

Notice of Borrowing

EXHIBIT B

-

Term Note

EXHIBIT C

-

Revolving Note

EXHIBIT D-1

-

Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the Borrower
and its Subsidiaries

EXHIBIT D-2

-

Opinion of Seward & Kissel LLP, New York counsel to the Borrower and its
Subsidiaries

EXHIBIT D-3

-

Opinion of Constantine P. Georgiopoulos, New York maritime counsel to the
Borrower and its Subsidiaries

EXHIBIT D-4

-

Form of Opinion of George E. Henries, Esq., Liberian counsel to the Borrower and
its Subsidiaries

EXHIBIT D-5

-

Form of Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the
Borrower and its Subsidiaries

EXHIBIT D-6

-

Form of Opinion of Ganado Associates, Maltese counsel to the Borrower and its
Subsidiaries

EXHIBIT E

-

Officer’s Certificate

EXHIBIT F

-

Subsidiaries Guaranty

EXHIBIT G

-

Pledge Agreement

EXHIBIT H

-

Assignment of Earnings

EXHIBIT I

-

Assignment of Insurances

EXHIBIT J-1

-

Form of Marshall Islands Vessel Mortgage

EXHIBIT J-2

-

Form of Liberian Vessel Mortgage

EXHIBIT J-3

-

Form of Maltese Vessel Mortgage

EXHIBIT K

-

Solvency Certificate

EXHIBIT L

-

Assignment and Assumption Agreement

EXHIBIT M

-

Form of Compliance Certificate

EXHIBIT N

-

Subordination Provisions

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 1, 2004, among GENERAL MARITIME CORPORATION,
a Marshall Islands corporation (the “Borrower”), the Lenders party hereto from
time to time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Collateral Agent
under the Security Documents (in such capacity, the “Collateral Agent”). All
capitalized terms used herein and defined in Section 11 are used herein as
therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the credit facilities
provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.  Amount and Terms of Credit Facilities. 

 


1.01  THE COMMITMENTS.  (A) SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH LENDER WITH A TERM LOAN COMMITMENT SEVERALLY AGREES TO MAKE A
TERM LOAN OR TERM LOANS (EACH A “TERM LOAN” AND, COLLECTIVELY, THE “TERM LOANS”)
TO THE BORROWER, WHICH TERM LOANS (I) SHALL BEAR INTEREST IN ACCORDANCE WITH
SECTION 1.07, (II) MAY ONLY BE INCURRED PURSUANT TO A SINGLE DRAWING ON THE
INITIAL BORROWING DATE, (III) SHALL BE DENOMINATED IN DOLLARS, AND (IV) SHALL
NOT EXCEED FOR ANY LENDER, THAT AMOUNT WHICH EQUALS THE TERM LOAN COMMITMENT OF
SUCH LENDER AS IN EFFECT ON SUCH BORROWING DATE.  ONCE REPAID, TERM LOANS
INCURRED HEREUNDER MAY NOT BE REBORROWED.


 

(b)                                 Subject to and upon the terms and conditions
set forth herein, each Lender with a Revolving Loan Commitment severally agrees
to make at any time on or after the Initial Borrowing Date and prior to the
Maturity Date a revolving loan or revolving loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower, which Revolving Loans (i)
shall bear interest in accordance with Section 1.07, (ii) shall be denominated
in Dollars, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, and (iv) shall not exceed for any Lender at any time that aggregate
principal amount outstanding which equals the Revolving Loan Commitment of such
Lender at such time.

 

1.02  Minimum Amount of Each Borrowing; Limitation on Number of Borrowings. 
  (a)  The aggregate principal amount of each Borrowing of Loans under a Tranche
shall not be less than the Minimum Borrowing Amount for each such Tranche.

 

(b)                                 More than one Borrowing may occur on the
same date, but at no time shall there be outstanding more than six Borrowings of
Loans subject to different Interest Periods in the aggregate for all Tranches.

 

1.03  Notice of Borrowing.    (a)  Whenever the Borrower desires to make a
Borrowing hereunder, it shall give the Administrative Agent at its Notice Office
at least three Business Days’ prior written notice of each Loan to be made
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 11:00 A.M. (New York time).  Each such written
notice (each a “Notice of Borrowing”), except as otherwise

 

--------------------------------------------------------------------------------


 

expressly provided in Section 1.09, shall be irrevocable and shall be given by
the Borrower in the form of Exhibit A, appropriately completed to specify (i)
the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the initial Interest Period to be applicable thereto, (iv) whether the
Loans being made pursuant to such Borrowing shall constitute Term Loans or
Revolving Loans and (v) to which account the proceeds of such Loans are to be
deposited.  The Administrative Agent shall promptly give each Lender which is
required to make Loans, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

 

(b)                                 Without in any way limiting the obligation
of the Borrower to deliver a written Notice of Borrowing in accordance with
Section 1.03(a), the Administrative Agent may act without liability upon the
basis of telephonic notice of such Borrowing, believed by the Administrative
Agent in good faith to be from the Chairman of the Board or the Treasurer of the
Borrower (or any other officer of the Borrower designated in writing to the
Administrative Agent by the Chief Executive Officer, President or Treasurer of
the Borrower as being authorized to give such notices under this Agreement)
prior to receipt of Notice of Borrowing.  In each such case, the Borrower hereby
waives the right to dispute the Administrative Agent’s record of the terms of
such telephonic notice of such Borrowing of Loans, absent manifest error.

 

1.04  Disbursement of Funds.    Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
respective Tranche will make available its pro rata portion of each such
Borrowing requested to be made on such date.  All such amounts shall be made
available in Dollars and in immediately available funds at the Payment Office of
the Administrative Agent and the Administrative Agent will make available to the
Borrower (prior to 1:00 P.M. (New York Time) on such day to the extent of funds
actually received by the Administrative Agent prior to 12:00 Noon (New York
Time) on such day) at the Payment Office, in the account specified in the
applicable Notice of Borrowing, the aggregate of the amounts so made available
by the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, at the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 1.07.  Nothing in this

 

2

--------------------------------------------------------------------------------


 

Section 1.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 

1.05  Notes.   (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall, if requested by such Lender,
be evidenced (i) if Term Loans, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B with blanks appropriately
completed in conformity herewith (each a “Term Note” and, collectively, the
“Term Notes”) and (ii) if Revolving Loans, by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit C, with
blanks appropriately completed in conformity herewith (each a “Revolving Note”
and, collectively, the “Revolving Notes”).

 

(b)  Each Term Note shall (i) be executed by the Borrower, (ii) be payable to
the order of such Lender and be dated the Initial Borrowing Date, (iii) be in a
stated principal amount equal to the Term Loan of such Lender on the Initial
Borrowing Date (or, in the case of Term Notes issued after the Initial Borrowing
Date, be in a stated principal amount equal to the outstanding principal amount
of Term Loans of such Lender on the date of the issuance thereof) and be payable
in the principal amount of the Term Loan evidenced thereby, (iv) mature on the
Maturity Date, (v) bear interest as provided in Section 1.07 in respect of the
Term Loan evidenced thereby, (vi) be subject to voluntary prepayment and
mandatory repayment as provided in Sections 4.01 and 4.02 and (vii) be entitled
to the benefits of this Agreement and the other Credit Documents.

 

(c)  Each Revolving Note shall (i) be executed by the Borrower, (ii) be payable
to the order of such Lender and be dated the Initial Borrowing Date (or, in the
case of Revolving Notes issued after the Initial Borrowing Date, be dated the
date of the issuance thereof), (iii) be in a stated principal amount equal to
the Revolving Loan Commitment of such Lender and be payable in the principal
amount of the Revolving Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in Section 1.07 in respect of the Revolving
Loans evidenced thereby, (vi) be subject to voluntary prepayment and mandatory
repayment as provided in Sections 4.01 and 4.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

(d)  Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and will, prior to any transfer of any
of its Notes, endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby.  Failure to make any such notation or any
error in any such notation or endorsement shall not affect the Borrower’s
obligations in respect of such Loans.

 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE IN THIS SECTION 1.05 OR ELSEWHERE IN THIS AGREEMENT, NOTES SHALL
BE DELIVERED ONLY TO LENDERS THAT AT ANY TIME SPECIFICALLY REQUEST THE DELIVERY
OF SUCH NOTES.  NO FAILURE OF ANY LENDER TO REQUEST OR OBTAIN A NOTE EVIDENCING
ITS LOANS TO THE BORROWER SHALL AFFECT OR IN ANY MANNER IMPAIR THE OBLIGATIONS
OF THE BORROWER TO PAY THE LOANS (AND ALL RELATED OBLIGATIONS) INCURRED BY THE
BORROWER THAT WOULD OTHERWISE BE EVIDENCED THEREBY IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT, AND SHALL NOT IN ANY WAY AFFECT THE SECURITY OR
GUARANTIES THEREFOR PROVIDED PURSUANT TO THE CREDIT

 

3

--------------------------------------------------------------------------------


 


DOCUMENTS.  ANY LENDER THAT DOES NOT HAVE A NOTE EVIDENCING ITS OUTSTANDING
LOANS SHALL IN NO EVENT BE REQUIRED TO MAKE THE NOTATIONS OTHERWISE DESCRIBED IN
PRECEDING CLAUSE (D).  AT ANY TIME (INCLUDING, WITHOUT LIMITATION, TO REPLACE
ANY NOTE THAT HAS BEEN DESTROYED OR LOST) WHEN ANY LENDER REQUESTS THE DELIVERY
OF A NOTE TO EVIDENCE ANY OF ITS LOANS, THE BORROWER SHALL PROMPTLY EXECUTE AND
DELIVER TO SUCH LENDER THE REQUESTED NOTE IN THE APPROPRIATE AMOUNT OR AMOUNTS
TO EVIDENCE SUCH LOANS PROVIDED THAT, IN THE CASE OF A SUBSTITUTE OR REPLACEMENT
NOTE, THE BORROWER SHALL HAVE RECEIVED FROM SUCH REQUESTING LENDER (I) AN
AFFIDAVIT OF LOSS OR DESTRUCTION AND (II) A CUSTOMARY LOST/DESTROYED NOTE
INDEMNITY, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
BORROWER AND SUCH REQUESTING LENDER, AND DULY EXECUTED BY SUCH REQUESTING
LENDER.


 

1.06  Pro Rata Borrowings.    All Borrowings of Term Loans and Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Term Loan Commitments or Revolving Loan Commitments, as the case may be. 
It is understood that no Lender shall be responsible for any default by any
other Lender of its obligation to make Loans hereunder and that each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

 

1.07  Interest.    (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin plus the
Eurodollar Rate for such Interest Period.

 

(b)                                 Overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan and any other overdue
amount payable hereunder shall, in each case, bear interest at a rate per annum
equal to 2% per annum in excess of the rate then borne by such Loans (or, if
such overdue amount is not interest or principal in respect of a Loan, 2.50% per
annum in excess of the Base Rate as in effect from time to time), in each case
with such interest to be payable on demand.

 

(c)                                  Accrued and unpaid interest shall be
payable in respect of each Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

 

(d)                                 Upon each Interest Determination Date, the
Administrative Agent shall determine the Eurodollar Rate for each Interest
Period applicable to the Loans to be made pursuant to the applicable Borrowing
and shall promptly notify the Borrower and the respective Lenders thereof.  Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

 

1.08  Interest Periods.    At the time the Borrower gives any Notice of
Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or on the third Business Day prior to the
expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period), it shall have the right to elect, by giving the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Loan, which Interest Period shall, at the option of
the Borrower, be a one, three or six month period; provided that:

 

(i)                                     all Loans comprising a Borrowing shall
at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any Loan
shall commence on the date of Borrowing of such Loan and each Interest Period
occurring thereafter in respect of such Loan shall commence on the day on which
the immediately preceding Interest Period applicable thereto expires;

 

(iii)                               if any Interest Period relating to a Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
first succeeding Business Day; provided, however, that if any Interest Period
for a Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(v)                                 no Interest Period longer than one month may
be selected at any time when an Event of Default (or, if the Administrative
Agent or the Required Lenders have determined that such an election at such time
would be disadvantageous to the Lenders, a Default) has occurred and is
continuing;

 

(vi)                              no Interest Period in respect of any Borrowing
of any Loans shall be selected which extends beyond the Maturity Date;

 

(vii)                           no Interest Period in respect of any Borrowing
of Term Loans longer than one month shall be selected which extends beyond any
date upon which a mandatory repayment of Term Loans will be required to be made
under Section 4.02(a) if the aggregate principal amount of Term Loans which have
Interest Periods which will expire after such date will be in excess of the
aggregate principal amount of Term Loans then outstanding less the aggregate
amount of such required repayment on such date; and

 

(viii)                        the selection of Interest Periods shall be subject
to the provisions of Section 1.02(b).

 

If upon the expiration of any Interest Period applicable to a Borrowing, the
Borrower has failed to elect a new Interest Period to be applicable to such
Loans as provided above, the Borrower shall be deemed to have elected a one
month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.

 


1.09  INCREASED COSTS, ILLEGALITY, ETC.  (A)  IN THE EVENT THAT ANY LENDER SHALL
HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR,
BE FINAL AND

 

5

--------------------------------------------------------------------------------


 


CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT, WITH RESPECT TO CLAUSE (I)
BELOW, MAY BE MADE ONLY BY THE ADMINISTRATIVE AGENT):

 

(i)                                     on any Interest Determination Date that,
by reason of any changes arising after the date of this Agreement affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Loan because of (x) any change since the Effective Date in
any applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to:  (A) a change in the basis of taxation of payment
to any Lender of the principal of or interest on such Loan or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income, gross receipts or net profits of such Lender, or
any franchise tax based on net income, net profits or net worth, of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which such Lender’s principal office or applicable lending office is located or
any subdivision thereof or therein), but without duplication of any amounts
payable in respect of Taxes pursuant to Section 4.04, or (B) a change in
official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate and/or (y) other circumstances arising since the Effective Date affecting
such Lender or the interbank Eurodollar market or the position of such Lender in
such market; or

 

(iii)                               at any time, that the making or continuance
of any Loan has been made (x) unlawful by any law or governmental rule,
regulation or order, (y) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law) and/or (z)
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the Lenders).  Thereafter (x) in the
case of clause (i) above, any Notice of Borrowing given by the Borrower with
respect to any affected Loans which have not yet been incurred shall be deemed
rescinded by the Borrower and the Total Term Loan Commitment and the Total
Unutilized Revolving Loan Commitment shall thereafter not be available to be
borrowed hereunder, and the rate of interest applicable to any affected Loans
then outstanding shall be the Base Rate, as in effect from time to time, plus
the Applicable Margin as in effect from time to time minus 1.00%, from the date
such notice is delivered to the Borrower and thereafter until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, (y) in the case of clause (ii) above, the Borrower agrees, subject to the
provisions of Section 1.11 and Section 13.15 (to the extent applicable), to pay
to such Lender,

 

6

--------------------------------------------------------------------------------


 

upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable good faith discretion shall determine) as shall
be required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for and the
calculation thereof, submitted to the Borrower by such Lender in good faith
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto) and (z) in the case of clause (iii) above, and subject to
Section 1.11, such Lender shall so notify the Administrative Agent and the
Borrower (and the Administrative Agent shall promptly give notice thereof to the
other Lenders) and thereafter (A) except in the case of an event of the type
described in clause (iii)(z) above, the Term Loan Commitment and/or Revolving
Loan Commitment of such Lender shall be permanently reduced by an amount
sufficient to alleviate such circumstance arising pursuant to clause (iii)(x) or
(y) above, or shall be terminated in its entirety if all of such Lender’s Term
Loans or Revolving Loans (as the case may be) are so affected, and the Borrower
shall prepay in full the affected Loans of such Lender, together with accrued
interest thereon and, in the event of a termination of such Lender’s Term Loan
Commitment and/or Revolving Loan Commitment, any Commitment Commission which may
be due to such Lender under this Agreement (and, in the event all of such
Lender’s Loans are being repaid, any other amounts which may be owing to such
Lender hereunder (including, without limitation, any accrued and unpaid
interest)), on either the last day of the then current Interest Period
applicable to each such affected Loan (if such Lender may lawfully continue to
maintain and fund such Loans) or immediately (if such Lender may not lawfully
continue to maintain and fund such Loans to such day) and (B) in the case of an
event of the type described in clause (iii)(z) above, the Term Loan Commitment
and/or Revolving Loan Commitment of such Lender shall be terminated in its
entirety and the Borrower shall pay to such Lender any accrued and unpaid
Commitment Commission which may be due to such Lender under this Agreement, and
all outstanding Loans of such Lender shall, from the date such notice is
delivered to the Borrower and thereafter until such time as the Administrative
Agent or such Lender shall notify the Borrower that the circumstances giving
rise to the operation of clause (iii)(z) above with respect to such Lender no
longer exist, bear interest at a rate equal to the Base Rate, as in effect from
time to time, plus the Applicable Margin as in effect from time to time minus
1.00%, it being understood that, notwithstanding anything to the contrary in
this Agreement, to the extent any repayment of Revolving Loans of any Lender
affected by circumstances described in clause (iii)(z) above are repaid prior to
receipt by the Borrower of the notice described above with respect to the
elimination of such circumstances giving rise to the operation of clause
(iii)(z) above with respect to such Lender, any amount of the Unutilized
Revolving Loan Commitment of such Lender which may otherwise result from such
repayment shall be deemed permanently reduced upon the effectiveness of such
repayment.  The Administrative Agent and each Lender (to the extent it continues
to be a Lender hereunder) agree that if any of them gives notice to the Borrower
of any of the events described in clause (i), (ii) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist.  If any such event
described in clause (iii) above ceases to exist as to a Lender (to the extent it
continues at such time to be a Lender hereunder), the obligations of such Lender
to make Loans on the terms and conditions contained herein shall to the extent
of such Lender’s outstanding Loans and Commitments as in effect at such time, be
immediately reinstated.

 

7

--------------------------------------------------------------------------------


 

(b)                                 If any Lender in good faith determines that
after the Effective Date the introduction of or effectiveness of or any change
in any applicable law or governmental rule, regulation, order, guideline,
directive or request (whether or not having the force of law) concerning capital
adequacy, or any change in interpretation or administration thereof by the NAIC
or any governmental authority, central bank or comparable agency will have the
effect of increasing the amount of capital required or requested to be
maintained by such Lender, or any corporation controlling such Lender, based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then the Borrower agrees, subject to the provisions of Section 13.15
(to the extent applicable), to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 1.09(b) shall,
absent manifest error, but subject to the provisions of Section 13.15 (to the
extent applicable), be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 1.09(b), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for and calculation of such additional amounts.

 

1.10  Compensation.    The Borrower agrees, subject to the provisions of Section
13.15 (to the extent applicable), to compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting and the calculation of such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any such loss, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Loans but excluding any loss
of anticipated profits) which such Lender may sustain in respect of Loans made
to the Borrower:  (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Loans does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 1.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 1.09(a), Section 4.01 or Section 4.02 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 1.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.

 

1.11  Change of Lending Office.    Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation

 

8

--------------------------------------------------------------------------------


 

of such Section.  Nothing in this Section 1.11 shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender provided in Section
1.09 and Section 4.04.

 

1.12  Replacement of Lenders.    (x)  If any Lender becomes a Defaulting Lender
or otherwise defaults in its obligations to make Loans, (y) upon the occurrence
of any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b) or Section 4.04 with respect to any Lender which results in such
Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 13.12(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrower shall have the
right, if no Default or Event of Default will exist immediately after giving
effect to the respective replacement, to either replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent or, at the option of the Borrower, to replace only
(a) the Revolving Loan Commitment (and outstandings pursuant thereto) of the
Replaced Lender with an identical Revolving Loan Commitment provided by the
Replacement Lender or (b) in the case of a replacement as provided in
Section 13.12(b) where the consent of the respective Lender is required with
respect to less than all Tranches of its Loans or Commitments, the Commitments
and/or outstanding Loans of such Lender where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranches provided by the Replacement Lender, provided that:

 

(i)                                     at the time of any replacement pursuant
to this Section 1.12, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans (or, in the case of the replacement of only
(a) the Revolving Loan Commitment, the Revolving Loan Commitment and outstanding
Revolving Loans or (b) the outstanding Term Loans and Term Loan Commitment (if
any), the outstanding Term Loans and Term Loan Commitment (if any)) of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum (without duplication) of (x) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans (or, in the case of the replacement of only (I) the Revolving Loan
Commitment, the outstanding Revolving Loans or (II) the Term Loans and Term Loan
Commitment (if any), the outstanding Term Loans) of the Replaced Lender, and (y)
an amount equal to all accrued, but unpaid, Commitment Commission owing to the
Replaced Lender (but only with respect to the relevant Tranche, in the case of
the replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 3.01; and

 

(ii)                                  all obligations of the Borrower due and
owing to the Replaced Lender at such time (other than those (a) specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid or (b) relating to any Loans and/or
Commitments of the respective Replaced Lender which will

 

9

--------------------------------------------------------------------------------


 

remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.

 

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to (i) the Replacement Lender of
the appropriate Note or Notes executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans or a Term Loan Commitment hereunder,
the Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 1.09, 1.10, 4.04, 13.01 and 13.06), which shall survive as
to such Replaced Lender and (ii) if so requested by the Borrower, the Replaced
Lender shall deliver all Notes in its possession to the Borrower.

 

SECTION 2.  [INTENTIONALLY OMITTED]. 

 

SECTION 3.  Commitment Commission; Reductions of Commitment. 

 

3.01  Commitment Commission.    (a)  The Borrower agrees to pay the
Administrative Agent for distribution to each Non-Defaulting Lender with a
Revolving Loan Commitment a commitment commission (the “Commitment Commission”)
for the period from the Initial Borrowing Date to and including the Maturity
Date (or such earlier date as the Total Revolving Loan Commitment shall have
been terminated) computed at a rate for each day equal to 1/2 of 1% per annum on
the daily average Unutilized Revolving Loan Commitment of such Non-Defaulting
Lender.  Accrued Commitment Commission shall be due and payable quarterly in
arrears on each Scheduled Repayment Date and on the Maturity Date (or such
earlier date upon which the Total Revolving Loan Commitment is terminated).

 

(b)                                 The Borrower shall pay to the Administrative
Agent, for the Administrative Agent’s own account, such other fees as have been
agreed to in writing by the Borrower and the Administrative Agent.

 

3.02  Voluntary Termination of Unutilized Commitments.    (a)  Upon at least
three Business Day’s prior notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, at any time or from time to
time, without premium or penalty, to terminate the Total Unutilized Revolving
Loan Commitment, in whole or in part, in integral multiples of $5,000,000 in the
case of partial reductions thereto, provided that each such reduction shall
apply proportionately to permanently reduce the Revolving Loan Commitment of
each Lender with such a Commitment.

 

(b)                                 In the event of certain refusals by a Lender
as provided in Section 13.12(b) to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the Borrower may, subject to the requirements
of said Section 13.12(b) and upon five Business Days’ written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), terminate all of the Term Loan
Commitment (if any) of such

 

10

--------------------------------------------------------------------------------


 

Lender so long as all Loans, together with accrued and unpaid interest,
Commitment Commission and all other amounts, owing to such Lender (other than
amounts owing in respect of outstanding Loans maintained by such Lender, if such
Loans are not being repaid pursuant to Section 13.12(b)) are repaid concurrently
with the effectiveness of such termination (at which time Schedule I shall be
deemed modified to reflect such changed amounts), and at such time, unless the
respective Lender continues to have outstanding Loans hereunder, such Lender
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 1.09, 1.10, 4.04, 13.01 and 13.06), which shall
survive as to such repaid Lender.

 

3.03  Mandatory Reduction of Commitments.    (a)  In addition to any other
mandatory commitment reductions pursuant to this Section 3.03, the Total Term
Loan Commitment (and the Term Loan Commitment of each Lender) shall terminate in
its entirety on the Initial Borrowing Date, after giving effect to all
Borrowings of Loans on such date.

 

(b)                                 In addition to any other mandatory
commitment reductions pursuant to this Section 3.03, the Total Revolving Loan
Commitment (and the Revolving Loan Commitment of each Lender) shall terminate in
its entirety on the Maturity Date.

 

(c)                                  In addition to any other mandatory
commitment reductions pursuant to this Section 3.03, the Total Revolving Loan
Commitment shall be reduced at the times, and in the amounts, required by
Section 4.02(c).

 

(d)                                 Each reduction to the Total Term Loan
Commitment and the Total Revolving Loan Commitment pursuant to this Section 3.03
and Section 4.02(c) shall be applied proportionately to reduce the Term Loan
Commitment or the Revolving Loan Commitment, as the case may be, of each Lender
with such a Commitment.

 

SECTION 4.  Prepayments; Payments; Taxes. 

 

4.01  Voluntary Prepayments.    The Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law, in whole or in part
at any time and from time to time on the following terms and conditions:

 

(i)                                     the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at its Notice Office at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay such Loans, the amount of such
prepayment and the specific Borrowing or Borrowings pursuant to which made,
which notice the Administrative Agent shall promptly transmit to each of the
Lenders;

 

(ii)                                  each prepayment shall be in an aggregate
principal amount of at least $1,000,000 or such lesser amount of a Borrowing
which is outstanding, provided that no partial prepayment of Loans made pursuant
to any Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than $1,000,000;

 

11

--------------------------------------------------------------------------------


 

(iii)                               at the time of any prepayment of Loans
pursuant to this Section 4.01 on any date other than the last day of the
Interest Period applicable thereto, the Borrower shall pay the amounts required
pursuant to Section 1.10;

 

(iv)                              in the event of certain refusals by a Lender
as provided in Section 13.12(b) to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the Borrower may, upon five Business Days’
written notice to the Administrative Agent at its Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), prepay
all Loans, together with accrued and unpaid interest, Commitment Commission, and
other amounts owing to such Lender (or owing to such Lender with respect to each
Loan which gave rise to the need to obtain such Lender’s individual consent) in
accordance with said Section 13.12(b) so long as (A) the Revolving Loan
Commitment of such Lender (if any) is terminated concurrently with such
prepayment (at which time Schedule I shall be deemed modified to reflect the
changed Revolving Loan Commitments) and (B) the consents required by
Section 13.12(b) in connection with the prepayment pursuant to this clause (iv)
have been obtained; and

 

(v)                                 except as expressly provided in the
preceding clause (iv), each prepayment in respect of any Loans made pursuant to
a Borrowing shall be applied pro rata among the Loans comprising such Borrowing,
provided that in connection with any prepayment of Revolving Loans pursuant to
this Section 4.01, such prepayment shall not be applied to any Revolving Loan of
a Defaulting Lender until all other Revolving Loans of Non-Defaulting Lenders
have been repaid in full.  Each prepayment of principal of Term Loans pursuant
to this Section 4.01 shall be applied to reduce the then remaining Scheduled
Repayments of Term Loans pro rata based upon the then remaining principal
amounts of the Scheduled Repayments of Term Loans after giving effect to all
prior reductions thereto.

 


4.02  MANDATORY REPAYMENTS AND COMMITMENT REDUCTIONS.  (A)  ON ANY DAY ON WHICH
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING LOANS EXCEEDS THE TOTAL
REVOLVING LOAN COMMITMENT AS THEN IN EFFECT, THE BORROWER SHALL REPAY PRINCIPAL
OF REVOLVING LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS.

 


(B)                                 IN ADDITION TO ANY OTHER MANDATORY
REPAYMENTS OR COMMITMENT REDUCTIONS PURSUANT TO THIS SECTION 4.02, ON EACH DATE
SET FORTH BELOW (EACH A “SCHEDULED REPAYMENT DATE”), THE BORROWER SHALL BE
REQUIRED TO REPAY THAT AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT SET FORTH OPPOSITE SUCH SCHEDULED REPAYMENT DATE IN
THE TABLE BELOW (EACH SUCH REPAYMENT, AS THE SAME MAY BE REDUCED AS PROVIDED IN
SECTIONS 4.01 AND 4.02(D), A “SCHEDULED REPAYMENT”):

 

Scheduled Payment Date

 

Amount

 

 

 

 

 

September 30, 2004

 

$

10,000,000

 

December 31, 2004

 

$

10,000,000

 

March 31, 2005

 

$

10,000,000

 

June 30, 2005

 

$

10,000,000

 

September 30, 2005

 

$

10,000,000

 

December 31, 2005

 

$

10,000,000

 

March 31, 2006

 

$

10,000,000

 

June 30, 2006

 

$

10,000,000

 

September 30, 2006

 

$

10,000,000

 

December 31, 2006

 

$

10,000,000

 

March 31, 2007

 

$

10,000,000

 

June 30, 2007

 

$

10,000,000

 

September 30, 2007

 

$

10,000,000

 

December 31, 2007

 

$

10,000,000

 

March 31, 2008

 

$

10,000,000

 

June 30, 2008

 

$

10,000,000

 

September 30, 2008

 

$

10,000,000

 

December 31, 2008

 

$

10,000,000

 

March 31, 2009

 

$

10,000,000

 

Maturity Date

 

$

35,000,000

 

 

12

--------------------------------------------------------------------------------


 


(C)                                  IN ADDITION TO ANY OTHER MANDATORY
REPAYMENTS OR COMMITMENT REDUCTIONS PURSUANT TO THIS SECTION 4.02, BUT WITHOUT
DUPLICATION, ON (I) THE BUSINESS DAY FOLLOWING THE DATE OF ANY COLLATERAL
DISPOSITION INVOLVING A MORTGAGED VESSEL (OTHER THAN A COLLATERAL DISPOSITION
CONSTITUTING AN EVENT OF LOSS) AND (II) THE EARLIER OF (A) THE DATE WHICH IS 180
DAYS FOLLOWING ANY COLLATERAL DISPOSITION CONSTITUTING AN EVENT OF LOSS
INVOLVING A MORTGAGED VESSEL AND (B) THE DATE OF RECEIPT BY THE BORROWER, ANY OF
ITS SUBSIDIARIES OR THE ADMINISTRATIVE AGENT OF THE INSURANCE PROCEEDS RELATING
TO SUCH EVENT OF LOSS, THE BORROWER SHALL BE REQUIRED TO REPAY AN AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING TERM LOANS AND REDUCE THE TOTAL REVOLVING LOAN
COMMITMENT IN AN AMOUNT EQUAL TO THE PRODUCT OF THE SUM OF THE THEN OUTSTANDING
AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS AND THE TOTAL REVOLVING LOAN
COMMITMENTS MULTIPLIED BY A FRACTION (A) THE NUMERATOR OF WHICH IS EQUAL TO THE
APPRAISED VALUE (AS DETERMINED IN ACCORDANCE WITH THE MOST RECENT APPRAISAL
REPORT DELIVERED TO THE ADMINISTRATIVE AGENT (OR OBTAINED BY THE ADMINISTRATIVE
AGENT) PURSUANT TO SECTION 8.01(C)) OF THE MORTGAGED VESSEL OR MORTGAGED VESSELS
WHICH IS/ARE THE SUBJECT OF SUCH COLLATERAL DISPOSITION AND (B) THE DENOMINATOR
OF WHICH IS EQUAL TO THE AGGREGATE MORTGAGED VESSEL VALUE (AS DETERMINED IN
ACCORDANCE WITH THE MOST RECENT APPRAISAL REPORT DELIVERED TO THE ADMINISTRATIVE
AGENT (OR OBTAINED BY THE ADMINISTRATIVE AGENT) PURSUANT TO SECTION 8.01(C)
BEFORE GIVING EFFECT TO SUCH COLLATERAL DISPOSITION); PROVIDED THAT (M) WITHOUT
LIMITING ANYTHING OTHERWISE PROVIDED FOR IN THIS AGREEMENT, THE BORROWER HEREBY
ACKNOWLEDGES THAT IT IS OBLIGED TO COMPLY WITH SECTION 9.11 AT ALL TIMES
(INCLUDING, WITHOUT LIMITATION, AFTER GIVING EFFECT TO ANY PAYMENT CONTEMPLATED
BY THE FOREGOING SECTION 4.02(B)) AND (N) IN THE EVENT THAT IF THE BORROWER IS
REQUIRED TO APPLY ANY PORTION OF ASSET SALE PROCEEDS TO PREPAY OR OFFER TO
PREPAY INDEBTEDNESS EVIDENCED BY THE SENIOR NOTES (UNDER THE TERMS OF THE SENIOR
NOTES INDENTURE), THEN, NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY, THE BORROWER SHALL APPLY SUCH ASSET SALE PROCEEDS AS A MANDATORY
PREPAYMENT OF THE PRINCIPAL OF OUTSTANDING TERM LOANS IN ACCORDANCE WITH
REQUIREMENTS OF SECTIONS 4.02(D) AND 4.02(E).


 


(D)                                 EACH REPAYMENT OF THE TERM LOANS AND
REDUCTIONS OF THE TOTAL REVOLVING LOAN COMMITMENTS PURSUANT TO SECTION 4.02(C)
SHALL BE APPLIED PRO RATA TO THE TERM LOANS AND THE TOTAL REVOLVING LOAN
COMMITMENT, BASED UPON THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM

 

13

--------------------------------------------------------------------------------


 


LOANS AT SUCH TIME AND THE AMOUNT OF THE TOTAL REVOLVING LOAN COMMITMENT AT SUCH
TIME.  THE AMOUNT OF EACH PRINCIPAL REPAYMENT OF TERM LOANS REQUIRED BY SECTION
4.02(C) SHALL BE APPLIED TO REDUCE THE THEN REMAINING SCHEDULED REPAYMENTS PRO
RATA BASED UPON THE THEN REMAINING PRINCIPAL AMOUNTS OF SUCH SCHEDULED
REPAYMENTS AFTER GIVING EFFECT TO ALL PRIOR REDUCTIONS THERETO.


 


(E)                                  WITH RESPECT TO EACH REPAYMENT OF LOANS
REQUIRED BY THIS SECTION 4.02, THE BORROWER MAY DESIGNATE THE SPECIFIC BORROWING
OR BORROWINGS PURSUANT TO WHICH SUCH LOANS WERE MADE, PROVIDED THAT (I) ALL
LOANS WITH INTEREST PERIODS ENDING ON SUCH DATE OF REQUIRED REPAYMENT SHALL BE
PAID IN FULL PRIOR TO THE PAYMENT OF ANY OTHER LOANS AND (II) EACH REPAYMENT OF
ANY LOANS COMPRISING A BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH LOANS.  IN
THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING
SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE PRECEDING PROVISIONS OF
THIS CLAUSE (E), MAKE SUCH DESIGNATION IN ITS SOLE REASONABLE DISCRETION WITH A
VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS OWING PURSUANT TO SECTION
1.10.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ELSEWHERE IN THIS AGREEMENT, ALL THEN OUTSTANDING LOANS SHALL BE
REPAID IN FULL ON THE MATURITY DATE.


 

4.03  Method and Place of Payment.    Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent.  Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

 

4.04  Net Payments; Taxes.    (a)  All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income, net profits or net worth,
of a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income, net

 

14

--------------------------------------------------------------------------------


 

profits or any franchise tax based on net income, net profits or net worth, of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence.  The Borrower
will furnish to the Administrative Agent within 45 days after the date of
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower.  The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

(b)                                 Each Lender agrees to use reasonable efforts
(consistent with legal and regulatory restrictions and subject to overall policy
considerations of such Lender) to file any certificate or document or to furnish
to the Borrower any information as reasonably requested by the Borrower that may
be necessary to establish any available exemption from, or reduction in the
amount of, any Taxes; provided, however, that nothing in this Section 4.04(b)
shall require a Lender to disclose any confidential information (including,
without limitation, its tax returns or its calculations).

 

(c)                                  If the Borrower pays any additional amount
under this Section 4.04 to a Lender and such Lender determines in its sole
discretion exercised in good faith that it has actually received or realized in
connection therewith any refund or any reduction of, or credit against, its Tax
liabilities in or with respect to the taxable year in which the additional
amount is paid (a “Tax Benefit”), such Lender shall pay to the Borrower an
amount that such Lender shall, in its sole discretion exercised in good faith,
determine is equal to the net benefit, after tax, which was obtained by such
Lender in such year as a consequence of such Tax Benefit; provided, however,
that (i) any Lender may determine, in its sole discretion exercised in good
faith consistent with the policies of such Lender, whether to seek a Tax
Benefit, (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction (including through the expiration of any tax credit
carryover or carryback of such Lender that otherwise would not have expired) of
any Tax Benefit with respect to which such Lender has made a payment to the
Borrower pursuant to this Section 4.04(c) shall be treated as a Tax for which
the Borrower is obligated to indemnify such Lender pursuant to this Section 4.04
without any exclusions or defenses, (iii) nothing in this Section 4.04(c) shall
require any Lender to disclose any confidential information to the Borrower
(including, without limitation, its tax returns), and (iv) no Lender shall be
required to pay any amounts pursuant to this Section 4.04(c) at any time during
which a Default or Event of Default exists.

 

SECTION 5.  Conditions Precedent to the Initial Borrowing Date.    The
obligation of each Lender to make Loans on the Initial Borrowing Date is subject
at the time of the making of such Loans to the satisfaction or waiver of the
following conditions:

 

5.01  Effective Date; Notes.    On or prior to the Initial Borrowing Date (i)
the Effective Date shall have occurred and (ii) if requested by a Lender, there
shall have been

 

15

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent, for the account of such Lender, the
appropriate Term Note and/or Revolving Note for such Lender executed by the
Borrower, in each case in the amount, maturity and as otherwise provided herein.

 


5.02  FEES, ETC.  ON THE INITIAL BORROWING DATE, THE BORROWER SHALL HAVE PAID TO
THE ADMINISTRATIVE AGENT, THE CO-ARRANGERS AND THE LENDERS ALL COSTS, FEES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES AND EXPENSES)
PAYABLE TO THE ADMINISTRATIVE AGENT, THE JOINT LEAD ARRANGERS, THE CO-ARRANGERS
AND THE LENDERS IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO
THE EXTENT THEN DUE.

 

5.03  Opinions of Counsel. 


 


(A)                                  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM KRAMER LEVIN NAFTALIS & FRANKEL
LLP, SPECIAL NEW YORK COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, AN OPINION
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE
INITIAL BORROWING DATE COVERING THE MATTERS SET FORTH IN EXHIBIT D-1 WHICH SHALL
(X) BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND (Y) COVER THE PERFECTION OF THE SECURITY INTERESTS (OTHER THAN THOSE TO BE
COVERED BY OPINIONS DELIVERED PURSUANT TO CLAUSES (B) THROUGH (E) BELOW) GRANTED
PURSUANT TO THE SECURITY DOCUMENTS AND SUCH OTHER MATTERS INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREIN AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST.


 


(B)                                 ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM SEWARD & KISSEL LLP, SPECIAL NEW
YORK COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, AN OPINION ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE INITIAL BORROWING
DATE COVERING THE MATTERS SET FORTH IN EXHIBIT D-2 WHICH SHALL STATE THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT DO NOT VIOLATE THE SENIOR NOTE
INDENTURE AND SUCH OTHER MATTERS INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED
HEREIN AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(C)                                  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM CONSTANTINE P. GEORGIOPOULOS,
SPECIAL NEW YORK MARITIME COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, AN
OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED
THE INITIAL BORROWING DATE COVERING THE MATTERS SET FORTH IN EXHIBIT D-3 WHICH
SHALL (X) BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND (Y) COVER THE PERFECTION OF THE SECURITY INTERESTS GRANTED PURSUANT TO
THE VESSEL MORTGAGES AND SUCH OTHER MATTERS INCIDENTAL THERETO AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(D)                                 ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM GEORGE E. HENRIES, ESQ., SPECIAL
LIBERIAN COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES (OR OTHER COUNSEL TO THE
BORROWER AND ITS SUBSIDIARIES QUALIFIED IN SUCH JURISDICTION AND REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), AN OPINION ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE INITIAL BORROWING
DATE COVERING THE MATTERS SET FORTH IN EXHIBIT D-4, WHICH SHALL (X) BE IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (Y) IN THE
CASE OF EACH MORTGAGED VESSEL REGISTERED UNDER THE LAWS AND FLAG OF THE REPUBLIC
OF LIBERIA, COVER THE PERFECTION OF THE SECURITY INTERESTS GRANTED

 

16

--------------------------------------------------------------------------------


 


PURSUANT TO THE RELEVANT VESSEL MORTGAGE(S) AND SUCH OTHER MATTERS INCIDENTAL
THERETO AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(E)                                  ON THE INITIAL BORROWING DATE THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM DENNIS J. REEDER, ESQ., SPECIAL
MARSHALL ISLANDS COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES (OR OTHER COUNSEL
TO THE BORROWER AND ITS SUBSIDIARIES QUALIFIED IN SUCH JURISDICTION AND
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT), AN OPINION ADDRESSED TO
THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE INITIAL BORROWING
DATE COVERING THE MATTERS SET FORTH IN EXHIBIT D-5, WHICH SHALL (X) BE IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (Y) IN THE
CASE OF EACH MORTGAGED VESSEL REGISTERED UNDER THE LAWS AND FLAG OF THE REPUBLIC
OF MARSHALL ISLANDS, COVER THE PERFECTION OF THE SECURITY INTERESTS GRANTED
PURSUANT TO THE RELEVANT VESSEL MORTGAGE(S) AND SUCH OTHER MATTERS INCIDENTAL
THERETO AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(F)                                    ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM GANADO & ASSOCIATES, SPECIAL
MALTESE COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES (OR OTHER COUNSEL TO THE
BORROWER AND ITS SUBSIDIARIES QUALIFIED IN SUCH JURISDICTION AND REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), AN OPINION ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE INITIAL BORROWING
DATE COVERING THE MATTERS SET FORTH IN EXHIBIT D-6, WHICH SHALL (X) BE IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (Y) IN THE
CASE OF EACH MORTGAGED VESSEL REGISTERED UNDER THE LAWS AND FLAG OF THE REPUBLIC
OF MALTA, COVER THE PERFECTION OF THE SECURITY INTERESTS GRANTED PURSUANT TO THE
RELEVANT VESSEL MORTGAGE(S) AND SUCH OTHER MATTERS INCIDENTAL THERETO AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


5.04  CORPORATE DOCUMENTS; PROCEEDINGS; ETC.  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE INITIAL
BORROWING DATE, SIGNED BY THE CHAIRMAN OF THE BOARD, THE PRESIDENT, ANY VICE
PRESIDENT, THE TREASURER OR AN AUTHORIZED MANAGER, MEMBER OR GENERAL PARTNER OF
EACH CREDIT PARTY, AND ATTESTED TO BY THE SECRETARY OR ANY ASSISTANT SECRETARY
(OR, TO THE EXTENT SUCH CREDIT PARTY DOES NOT HAVE A SECRETARY OR ASSISTANT
SECRETARY, THE ANALOGOUS PERSON WITHIN SUCH CREDIT PARTY) OF SUCH CREDIT PARTY,
AS THE CASE MAY BE, IN THE FORM OF EXHIBIT E, WITH APPROPRIATE INSERTIONS,
TOGETHER WITH COPIES OF THE CERTIFICATE OF INCORPORATION AND BY-LAWS (OR
EQUIVALENT ORGANIZATIONAL DOCUMENTS) OF SUCH CREDIT PARTY AND THE RESOLUTIONS OF
SUCH CREDIT PARTY REFERRED TO IN SUCH CERTIFICATE, AND THE FOREGOING SHALL BE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


(B)                                 ALL CORPORATE, LIMITED LIABILITY COMPANY,
PARTNERSHIP AND LEGAL PROCEEDINGS, AND ALL MATERIAL INSTRUMENTS AND AGREEMENTS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
DOCUMENTS, SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
INFORMATION AND COPIES OF ALL DOCUMENTS AND PAPERS, INCLUDING RECORDS OF
CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP PROCEEDINGS, GOVERNMENTAL
APPROVALS, GOOD STANDING CERTIFICATES AND BRING-DOWN TELEGRAMS OR FACSIMILES, IF
ANY, WHICH THE ADMINISTRATIVE AGENT MAY HAVE REASONABLY REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS AND PAPERS, WHERE APPROPRIATE, TO BE CERTIFIED BY
PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES.

 

17

--------------------------------------------------------------------------------


 

5.05  Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements.    On or prior to the Initial
Borrowing Date, there shall have been delivered to the Administrative Agent or
its counsel true and correct copies of the following documents:

 


(A)                                  ALL AGREEMENTS ENTERED INTO BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES GOVERNING THE TERMS AND RELATIVE RIGHTS OF THEIR
CAPITAL STOCK OR MEMBERSHIP INTERESTS AND ANY AGREEMENTS ENTERED INTO BY
SHAREHOLDERS OR MEMBERS RELATING TO ANY SUCH ENTITY WITH RESPECT TO ITS CAPITAL
STOCK OR MEMBERSHIP INTERESTS (COLLECTIVELY, THE “SHAREHOLDERS’ AGREEMENTS”);


 


(B)                                 ALL AGREEMENTS (OTHER THAN EMPLOYMENT
AGREEMENTS) WITH RESPECT TO THE MANAGEMENT OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY OF THE VESSELS (COLLECTIVELY, THE “MANAGEMENT AGREEMENTS”);


 


(C)                                  ALL AGREEMENTS EVIDENCING OR RELATING TO
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH IS TO REMAIN
OUTSTANDING (OTHER THAN THE CREDIT DOCUMENTS) AFTER GIVING EFFECT TO THE
INCURRENCE OF LOANS ON THE INITIAL BORROWING DATE (IF ANY) (COLLECTIVELY, THE
“DEBT AGREEMENTS”);


 


(D)                                 ALL EMPLOYMENT AGREEMENTS ENTERED INTO BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH MEMBERS OF MANAGEMENT OF THE
BORROWER OR ANY OF SUCH SUBSIDIARIES (COLLECTIVELY, THE “EMPLOYMENT
AGREEMENTS”);


 


(E)                                  ALL SERVICE AGREEMENTS ENTERED INTO BETWEEN
THE BORROWER AND ITS SUBSIDIARIES (“SERVICE AGREEMENT”); AND


 


(F)                                    ALL TAX SHARING, TAX ALLOCATION AND OTHER
SIMILAR AGREEMENTS ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
(COLLECTIVELY, THE “TAX SHARING AGREEMENTS”);


 

all of which Shareholders’ Agreements, Management Agreements, Debt Agreements,
Employment Agreements, Service Agreements and Tax Sharing Agreements shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
be in full force and effect on the Initial Borrowing Date.

 

5.06  Subsidiaries Guaranty.    On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Subsidiaries Guaranty in the form of Exhibit F (as
modified, supplemented or amended from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.

 

5.07  Pledge and Security Agreement.    On the Initial Borrowing Date, each of
the Borrower and each of the Subsidiary Guarantors shall have (x) duly
authorized, executed and delivered the Pledge and Security Agreement in the form
of Exhibit G (as modified, supplemented or amended from time to time, the
“Pledge Agreement”) and shall have (A) delivered to the Collateral Agent, as
pledgee, all the Pledged Securities referred to therein, together with executed
and undated stock powers in the case of capital stock constituting Pledged
Securities, and (B) otherwise complied with all of the requirements set forth in
the Pledge Agreement and (y) duly authorized, executed and delivered any other
related documentation

 

18

--------------------------------------------------------------------------------


 

necessary or advisable to perfect the Lien on the Pledge Agreement Collateral in
the respective jurisdictions of formation of the respective Subsidiary Guarantor
or the Borrower, as the case may be.

 

5.08  Solvency Certificate.    On the Initial Borrowing Date, the Borrower shall
cause to be delivered to the Administrative Agent a solvency certificate from
the senior financial officer of the Borrower, in the form of Exhibit K, which
shall be addressed to the Administrative Agent and each of the Lenders and dated
the Initial Borrowing Date, setting forth the conclusion that, after giving
effect to the incurrence of all the financings contemplated hereby, the Borrower
individually, and the Borrower and its Subsidiaries taken as a whole, are not
insolvent and will not be rendered insolvent by the incurrence of such
indebtedness, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature.

 

5.09  Financial Statements; Projections.    On the Initial Borrowing Date, the
Administrative Agent shall have received copies of the financial statements and
Projections referred to in Sections 7.05(a) and (b), which financial statements
and Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 


5.10  MATERIAL ADVERSE CHANGE; APPROVALS.  (A)  ON THE INITIAL BORROWING DATE,
NOTHING SHALL HAVE OCCURRED (AND THE ADMINISTRATIVE AGENT SHALL HAVE BECOME
AWARE OF NO FACTS OR CONDITIONS NOT PREVIOUSLY KNOWN TO THE ADMINISTRATIVE
AGENT) WHICH THE ADMINISTRATIVE AGENT SHALL DETERMINE IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT ON THE RIGHTS AND REMEDIES OF THE LENDERS, OR THE
ADMINISTRATIVE AGENT, OR ON THE ABILITY OF THE BORROWER OR THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, TO PERFORM ITS OR THEIR OBLIGATIONS, OR WHICH IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 ON OR PRIOR TO THE INITIAL BORROWING DATE,
ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND THIRD PARTY APPROVALS
AND/OR CONSENTS IN CONNECTION WITH THE LOANS, THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY AND THE GRANTING OF LIENS UNDER THE CREDIT DOCUMENTS SHALL
HAVE BEEN OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS WITH
RESPECT THERETO SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY
COMPETENT AUTHORITY WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE
CONDITIONS UPON THE CONSUMMATION OF THIS AGREEMENT OR THE OTHER TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS OR OTHERWISE REFERRED TO HEREIN OR
THEREIN.  ON THE INITIAL BORROWING DATE, THERE SHALL NOT EXIST ANY JUDGMENT,
ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR FILED OR A HEARING SEEKING
INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR NOTIFIED PROHIBITING OR IMPOSING
MATERIALLY ADVERSE CONDITIONS UPON THIS AGREEMENT OR THE OTHER TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS OR OTHERWISE REFERRED TO HEREIN OR THEREIN.


 

5.11  Litigation.    On the Initial Borrowing Date, there shall be no actions,
suits or proceedings pending or threatened (i) with respect to the this
Agreement or any other Credit Document or (ii) which the Administrative Agent or
the Required Lenders shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect as described in preceding Section 5.10.

 

19

--------------------------------------------------------------------------------


 

5.12  Appraisals.   On or prior to the Initial Borrowing Date, the
Administrative Agent shall have received an appraisal report of a recent date
(and in no event dated earlier than 90 days prior to the Initial Borrowing Date)
in scope, form and substance, and from independent appraisers, reasonably
satisfactory to the Lenders, stating the then current fair market value of each
of the Mortgaged Vessels on such date, the results of which shall be reasonably
satisfactory to the Administrative Agent.

 


5.13  REFINANCING.  (A)  ON OR PRIOR TO THE INITIAL BORROWING DATE, THE TOTAL
COMMITMENTS PURSUANT TO THE EXISTING CREDIT AGREEMENTS SHALL HAVE BEEN
TERMINATED, AND ALL LOANS AND NOTES WITH RESPECT THERETO SHALL HAVE BEEN REPAID
IN FULL (TOGETHER WITH INTEREST THEREON), ALL LETTERS OF CREDIT ISSUED
THEREUNDER SHALL HAVE BEEN TERMINATED AND ALL OTHER AMOUNTS OWING PURSUANT TO
THE EXISTING CREDIT AGREEMENTS SHALL HAVE BEEN REPAID IN FULL (THE
“REFINANCING”).  THE CREDITORS IN RESPECT OF THE EXISTING CREDIT AGREEMENTS
SHALL HAVE TERMINATED AND RELEASED ALL SECURITY INTERESTS IN AND LIENS ON THE
ASSETS OF BORROWER AND ITS SUBSIDIARIES CREATED PURSUANT TO THE SECURITY
DOCUMENTATION RELATING TO THE EXISTING CREDIT AGREEMENTS, AND SUCH CREDITORS
SHALL HAVE RETURNED ALL ASSETS (IF ANY) IN THEIR POSSESSION PURSUANT TO THE
SECURITY DOCUMENTATION RELATING TO THE EXISTING CREDIT AGREEMENTS TO THE
BORROWER, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT THE MATTERS
SET FORTH IN THIS SECTION 5.13 HAVE BEEN SATISFIED AS OF THE INITIAL BORROWING
DATE.

 


(B)                                 ON OR PRIOR TO THE INITIAL BORROWING DATE,
THE BORROWER AND ITS SUBSIDIARIES SHALL HAVE NO OUTSTANDING INDEBTEDNESS EXCEPT
FOR (I) THE LOANS, (II) THE SENIOR NOTES AND (III) CERTAIN OTHER INDEBTEDNESS OF
THE BORROWER AND ITS SUBSIDIARIES LISTED ON SCHEDULE V.


 


(C)                                  AFTER GIVING EFFECT TO THE REFINANCING AND
THIS AGREEMENT, THE FINANCINGS INCURRED IN CONNECTION HEREWITH AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, THERE SHALL BE NO CONFLICT WITH, OR DEFAULT
UNDER, ANY MATERIAL AGREEMENT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 

5.14  Assignments of Earnings and Insurances.    On the Initial Borrowing Date,
each Credit Party which owns a Mortgaged Vessel on such date shall have duly
authorized, executed and delivered an Assignment of Earnings in the form of
Exhibit H (as modified, supplemented or amended from time to time, the
“Assignments of Earnings”) and a Assignment of Insurances in the form of Exhibit
I (as modified, supplemented or amended from time to time, the “Assignments of
Insurances”), together covering all of such Credit Party’s present and future
Earnings and Insurance Collateral, in each case together with:

 


(A)                                  PROPER FINANCING STATEMENTS (FORM UCC-1)
FULLY EXECUTED FOR FILING UNDER THE UCC OR IN OTHER APPROPRIATE FILING OFFICES
OF EACH JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE
COLLATERAL AGENT, DESIRABLE TO PERFECT THE SECURITY INTERESTS PURPORTED TO BE
CREATED BY THE ASSIGNMENT OF EARNINGS AND THE ASSIGNMENT OF INSURANCES;


 


(B)                                 CERTIFIED COPIES OF REQUESTS FOR INFORMATION
OR COPIES (FORM UCC-11), OR EQUIVALENT REPORTS, LISTING ALL EFFECTIVE FINANCING
STATEMENTS THAT NAME ANY CREDIT PARTY AS DEBTOR AND THAT ARE FILED IN THE
JURISDICTIONS REFERRED TO IN SECTION 5.14(A) ABOVE, TOGETHER WITH COPIES OF SUCH
OTHER FINANCING STATEMENTS (NONE OF WHICH SHALL COVER THE COLLATERAL EXCEPT TO
THE EXTENT

 

20

--------------------------------------------------------------------------------


 


EVIDENCING PERMITTED LIENS UNLESS IN RESPECT OF WHICH THE COLLATERAL AGENT SHALL
HAVE RECEIVED FORM UCC-3 TERMINATION STATEMENTS (OR SUCH OTHER TERMINATION
STATEMENTS AS SHALL BE REQUIRED BY LOCAL LAW) FULLY EXECUTED FOR FILING IF
REQUIRED BY APPLICABLE LAWS); AND


 


(C)                                  EVIDENCE THAT ALL OTHER ACTIONS NECESSARY
OR, IN THE REASONABLE OPINION OF THE COLLATERAL AGENT, DESIRABLE TO PERFECT AND
PROTECT THE SECURITY INTERESTS PURPORTED TO BE CREATED BY THE ASSIGNMENT OF
EARNINGS AND THE ASSIGNMENT OF INSURANCES HAVE BEEN TAKEN.


 

5.15  Mortgages; Certificates of Ownership; Searches; Class Certificates;
Appraisal Report; Insurance.    On the Initial Borrowing Date:

 


(A)                                  EACH SUBSIDIARY GUARANTOR SHALL HAVE DULY
AUTHORIZED, EXECUTED AND DELIVERED, AND CAUSED TO BE RECORDED IN THE APPROPRIATE
VESSEL REGISTRY A FIRST PREFERRED MORTGAGE (AS MODIFIED, AMENDED OR SUPPLEMENTED
FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF AND HEREOF, THE “VESSEL
MORTGAGES”), SUBSTANTIALLY IN THE FORM OF EXHIBIT J-1, J-2 OR J-3, AS
APPLICABLE, WITH RESPECT TO EACH VESSEL LISTED ON SCHEDULE III OR ANY ACCEPTABLE
REPLACEMENT VESSEL (EACH, A “MORTGAGED VESSEL”) AND THE VESSEL MORTGAGES SHALL
BE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT A LEGAL, VALID AND
ENFORCEABLE FIRST PRIORITY SECURITY INTEREST, IN AND LIEN UPON SUCH MORTGAGED
VESSELS, SUBJECT ONLY TO PERMITTED LIENS.  EXCEPT AS SPECIFICALLY PROVIDED
ABOVE, ALL FILINGS, DELIVERIES OF INSTRUMENTS AND OTHER ACTIONS NECESSARY OR
DESIRABLE IN THE REASONABLE OPINION OF THE COLLATERAL AGENT TO PERFECT AND
PRESERVE SUCH SECURITY INTERESTS SHALL HAVE BEEN DULY EFFECTED AND THE
COLLATERAL AGENT SHALL HAVE RECEIVED EVIDENCE THEREOF IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(X) CERTIFICATES OF OWNERSHIP FROM APPROPRIATE AUTHORITIES SHOWING (OR
CONFIRMATION UPDATING PREVIOUSLY REVIEWED CERTIFICATES AND INDICATING) THE
REGISTERED OWNERSHIP OF EACH MORTGAGED VESSEL BY THE RELEVANT SUBSIDIARY
GUARANTOR AND (Y) THE RESULTS OF MARITIME REGISTRY SEARCHES WITH RESPECT TO THE
MORTGAGED VESSELS, INDICATING NO RECORD LIENS OTHER THAN LIENS IN FAVOR OF THE
COLLATERAL AGENT AND PERMITTED LIENS.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CLASS CERTIFICATES FROM A CLASSIFICATION SOCIETY LISTED ON SCHEDULE X
HERETO OR ANOTHER INTERNATIONALLY RECOGNIZED CLASSIFICATION SOCIETY ACCEPTABLE
TO THE COLLATERAL AGENT, INDICATING THAT EACH MORTGAGED VESSEL MEETS THE
CRITERIA SPECIFIED IN SECTION 7.24.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A REPORT, IN FORM AND SCOPE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
FROM A FIRM OF INDEPENDENT MARINE INSURANCE BROKERS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO THE INSURANCE MAINTAINED BY THE CREDIT
PARTIES IN RESPECT OF THE MORTGAGED VESSELS, TOGETHER WITH A CERTIFICATE FROM
SUCH BROKER CERTIFYING THAT SUCH INSURANCES (I) ARE PLACED WITH SUCH INSURANCE
COMPANIES AND/OR UNDERWRITERS AND/OR CLUBS, IN SUCH AMOUNTS, AGAINST SUCH RISKS,
AND IN SUCH FORM, AS ARE CUSTOMARILY INSURED AGAINST BY SIMILARLY SITUATED
INSUREDS FOR THE PROTECTION OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
AND/OR THE LENDERS AS MORTGAGEE AND (II) CONFORM WITH THE INSURANCE REQUIREMENTS
OF THE RESPECTIVE VESSEL MORTGAGES.

 

21

--------------------------------------------------------------------------------


 

5.16  Environmental Laws.    On the Initial Borrowing Date, there shall not
exist any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in material noncompliance by the Borrower or such Subsidiary with
any applicable Environmental Law or (b) could reasonably be expected to form the
basis of a material Environmental Claim against the Borrower or any of its
Subsidiaries or any such Vessel or property.

 

SECTION 6.  Conditions Precedent to All Credit Events.    The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date and
each Borrowing Date thereafter) is subject to the satisfaction of the following
conditions:

 

6.01  No Default; Representations and Warranties.    At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects both before and after giving effect to such Credit Event
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02  Notice of Borrowing.    Prior to the making of each Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 1.03(a).  The acceptance of the proceeds of each Credit Event shall
constitute a representation and warranty by the Borrower to the Administrative
Agent and each of the Lenders that all of the applicable conditions specified in
Section 5 and in this Section 6 and applicable to such Credit Event have been
satisfied as of that time.  All of the applicable Notes, certificates, legal
opinions and other documents and papers referred to in Section 5 and in this
Section 6, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders and, except
for the Notes, in sufficient counterparts for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 7.  Representations, Warranties and Agreements.    In order to induce
the Lenders to enter into this Agreement and to make the Loans, the Borrower
makes the following representations, warranties and agreements, in each case on
the Effective Date, all of which shall survive the execution and delivery of
this Agreement and the Notes and the making of the Loans, with the occurrence of
each Credit Event on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of the Effective Date and on
the date of each such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

 

7.01  Corporate/Limited Liability Company/Limited Partnership Status.    The
Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, limited liability company or limited partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate or other applicable power and
authority to own its property and assets and to transact the business in which
it is

 

22

--------------------------------------------------------------------------------


 

currently engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business as currently conducted requires such
qualifications, except for failures to be so qualified which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

7.02  Corporate Power and Authority.    Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents.  Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

7.03  No Violation.    Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, will (i) contravene any material provision of
any applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the material properties or assets of the
Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement (including, without
limitation, the Senior Note Documents), or any other material agreement,
contract or instrument, to which the Borrower or any of its Subsidiaries is a
party or by which it or any of its material property or assets is bound or to
which it may be subject or (iii) violate any provision of the Certificate of
Incorporation or By-Laws (or equivalent organizational documents) of the
Borrower or any of its Subsidiaries.

 

7.04  Governmental Approvals.    No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or in the case of any filings or
recordings in respect of the Security Documents (other than the Vessel
Mortgages), will be made within 10 days of the date such Security Document is
required to be executed pursuant hereto), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Credit Party of any Document to which it is a party or (ii) the legality,
validity, binding effect or enforceability of any Document to which it is a
party.

 


7.05  FINANCIAL STATEMENTS; FINANCIAL CONDITION; UNDISCLOSED LIABILITIES.  (A) 
THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AS AT DECEMBER 31, 2002
AND DECEMBER 31, 2003 AND THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE
BORROWER AS AT MARCH 31, 2004 AND THE RELATED CONSOLIDATED STATEMENTS OF
OPERATIONS AND OF CASH FLOWS FOR THE FISCAL YEARS OR

 

23

--------------------------------------------------------------------------------


 


QUARTERS, AS THE CASE MAY BE, ENDED ON SUCH DATES, REPORTED ON BY AND
ACCOMPANIED BY AN UNQUALIFIED REPORT FROM DELOITTE & TOUCHE LLP, PRESENT FAIRLY
THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AS AT SUCH DATE, AND THE
CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE
RESPECTIVE FISCAL YEARS OR QUARTERS, AS THE CASE MAY BE, THEN ENDED.  ALL SUCH
FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES THERETO, HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE
PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM OF ACCOUNTANTS
AND DISCLOSED THEREIN).  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS
ANY MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR
TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS,
INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR
OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE
FINANCIAL STATEMENTS REFERRED TO IN THE PRECEDING SENTENCE (IT BEING UNDERSTOOD
THAT WITH RESPECT TO GUARANTEE OBLIGATIONS, THE UNDERLYING DEBT IS SO
REFLECTED).

 

(b)                                 On the Initial Borrowing Date, the
Projections which have been delivered to the Administrative Agent prior to the
Effective Date have been prepared on a basis consistent with the financial
statements referred to in Section 7.05(a), and are based on good faith estimates
and assumptions believed by management of the Borrower to be reasonable as of
the date of such Projections, and there are no statements or conclusions in any
of the Projections which are based upon or include information known to the
Borrower to be misleading in any material respect or which fail to take into
account material information known to the Borrower regarding the matters
reported therein.  On the Initial Borrowing Date, the Borrower believes that the
Projections are reasonable and attainable, it being understood by the Lenders
that projections as to future results should not be viewed as fact and that
actual results may differ from those set forth in the Projections.

 

(c)                                  Except as fully disclosed in the financial
statements and the notes related thereto delivered pursuant to Section 7.05(a),
there were as of the Initial Borrowing Date no liabilities or obligations with
respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, would be materially adverse to
the Borrower and its Subsidiaries taken as a whole.  As of the Initial Borrowing
Date, none of the Credit Parties knows of any basis for the assertion against it
of any liability or obligation of any nature that is not fairly disclosed
(including, without limitation, as to the amount thereof) in the financial
statements and the notes related thereto delivered pursuant to Section 7.05(a)
which, either individually or in the aggregate, could be materially adverse to
the Borrower and its Subsidiaries taken as a whole.

 

(d)                                 Since December 31, 2003, nothing has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.

 

7.06  Litigation.    There are no actions, suits, investigations (conducted by
any governmental or other regulatory body of competent jurisdiction) or
proceedings pending or, to the knowledge of the Borrower, threatened that could
reasonably be expected to have a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

7.07  True and Complete Disclosure.    All factual information (taken as a
whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time as such information was provided.

 

7.08  Use of Proceeds; Margin Regulations.    (a) All proceeds of the Loans
shall be used (i) to effect the Refinancing and (ii) for working capital,
capital expenditures and general corporate purposes.

 

(b)                                 No part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock.  Neither the making of any Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

 

7.09  Tax Returns and Payments.    The Borrower and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Borrower and/or any of its Subsidiaries
(the “Returns”).  The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby.  The Borrower and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with generally
accepted accounting principles) for the payment of, all material U.S. federal,
state and non-U.S. income taxes applicable for all taxes payable by them.  There
is no material action, suit, proceeding, investigation, audit, or claim now
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened by any authority regarding any taxes relating to the Borrower or any
of its Subsidiaries.  As of the Effective Date, neither the Borrower nor any of
its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes of the Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations.

 

7.10  Compliance with ERISA.    (i)  Schedule VII sets forth, as of the
Effective Date, each Plan; each Plan, other than any Multiemployer Plan (and
each related trust, insurance contract or fund), is in substantial compliance
with its terms and with all applicable laws, including without limitation ERISA
and the Code; each Plan, other than any Multiemployer Plan (and each related
trust, if any), which is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; no Reportable Event has occurred; to the best knowledge of the Borrower or
any of its Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer
Plan is insolvent or in reorganization; no Plan has an

 

25

--------------------------------------------------------------------------------


 

Unfunded Current Liability in an amount material to Borrower’s operation; no
Plan (other than a Multiemployer Plan) which is subject to Section 412 of the
Code or Section 302 of ERISA has an accumulated funding deficiency, within the
meaning of such sections of the Code or ERISA, or has applied for or received a
waiver of an accumulated funding deficiency or an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 303 or 304 of
ERISA; all contributions required to be made with respect to a Plan have been or
will be timely made (except as disclosed on Schedule VII); neither the Borrower
nor any of its Subsidiaries nor any ERISA Affiliate has incurred any material
liability (including any indirect, contingent or secondary liability) to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or expects to incur any such liability under any of the foregoing
sections with respect to any Plan; no condition exists which presents a material
risk to the Borrower or any of its Subsidiaries or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; no proceedings have been instituted by the
PBGC to terminate or appoint a trustee to administer any Plan (in the case of a
Multiemployer Plan, to the best knowledge of the Borrower or any of its
Subsidiaries or ERISA Affiliates) which is subject to Title IV of ERISA; no
action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, or, to the best knowledge of the
Borrower or any of its Subsidiaries, expected or threatened which could
reasonably be expected to have a Material Adverse Effect; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the Borrower and its Subsidiaries and ERISA Affiliates would
have no liabilities to any Plans which are Multiemployer Plans in the event of a
complete withdrawal therefrom in an amount which could reasonably be expected to
have a Material Adverse Effect; each group health plan (as defined in Section
607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has covered
employees or former employees of the Borrower, any of its Subsidiaries, or any
ERISA Affiliate has at all times been operated in material compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code; no lien imposed under the Code or ERISA on the assets of the Borrower or
any of its Subsidiaries or any ERISA Affiliate exists nor has any event occurred
which could reasonably be expected to give rise to any such lien on account of
any Plan; and the Borrower and its Subsidiaries do not maintain or contribute to
any employee welfare plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Plan the obligations with respect to which could
reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities.  All contributions required to be made with respect to a Foreign
Pension Plan have been or will be timely made.  Neither the Borrower nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of or withdrawal from any Foreign Pension Plan that could reasonably be expected
to have a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries maintains or contributes to any Foreign Pension Plan the
obligations with respect to which could in the aggregate reasonably be expected
to have a Material Adverse Effect.

 

26

--------------------------------------------------------------------------------


 

7.11  The Security Documents.    After the execution and delivery thereof and
upon the taking of the actions mentioned in the second immediately succeeding
sentence, each of the Security Documents creates in favor of the Collateral
Agent for the benefit of the Secured Creditors a legal, valid and enforceable
fully perfected first priority security interest in and Lien on all right, title
and interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens except for Permitted Liens.   No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings which shall have been
made on or prior to the tenth day after the Initial Borrowing Date in the case
of all Collateral.

 

7.12  Capitalization.    (a)  On the Initial Borrowing Date, the authorized
capital stock of the Borrower shall consist of (i) 75,000,000 shares of Common
Stock, $0.01 par value per share, no less than 37,772,645 of which shall be
issued and outstanding and (ii) no shares of preferred stock, $0.01 par value
per share, have been issued and outstanding.  All such outstanding shares and
membership interests have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights.  As of the
Initial Borrowing Date, the Borrower has no outstanding securities convertible
into or exchangeable for its capital stock or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock, except
(i) as set forth on Schedule IX and (ii) for options, warrants and rights to
purchase shares of the Borrower’s common stock which may be issued from time to
time.

 

7.13  Subsidiaries.    On the date hereof, the Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule VIII (which Schedule identifies
the correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the date hereof).

 


7.14  COMPLIANCE WITH STATUTES, ETC.  THE BORROWER AND EACH OF ITS SUBSIDIARIES
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE STATUTES,
REGULATIONS AND ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY, ALL
GOVERNMENTAL BODIES, DOMESTIC OR FOREIGN, IN RESPECT OF THE CONDUCT OF ITS
BUSINESS AND THE OWNERSHIP OF ITS PROPERTY, EXCEPT SUCH NONCOMPLIANCES AS COULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

7.15  Investment Company Act.    Neither the Borrower, nor any of its
Subsidiaries, is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

7.16  Public Utility Holding Company Act.    Neither the Borrower, nor any of
its Subsidiaries, is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

 

7.17  Pollution and Other Regulations.    (a)  Each of the Borrower and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect,

 

27

--------------------------------------------------------------------------------


 

and neither the Borrower nor any of its Subsidiaries is liable for any material
penalties, fines or forfeitures for failure to comply with any of the
foregoing.  All licenses, permits, registrations or approvals required for the
business of the Borrower and each of its Subsidiaries, as conducted as of the
Effective Date, under any Environmental Law have been secured and the Borrower
and each of its Subsidiaries is in substantial compliance therewith, except for
such failures to secure or comply as are not reasonably likely to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is in
any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which the Borrower or such
Subsidiary is a party or which would affect the ability of the Borrower or such
Subsidiary to operate any Vessel, Real Property or other facility and no event
has occurred and is continuing which, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except in each such case, such noncompliance, breaches or defaults as are not
likely to, individually or in the aggregate, have a Material Adverse Effect. 
There are, as of the Effective Date, no Environmental Claims pending or, to the
knowledge of the Borrower, threatened, against the Borrower or any of its
Subsidiaries in respect of which an unfavorable decision, ruling or finding
would be reasonably likely to have a Material Adverse Effect.  There are no
facts, circumstances, conditions or occurrences on any Vessel, Real Property or
other facility owned or operated by the Borrower or any of its Subsidiaries that
is reasonably likely (i) to form the basis of an Environmental Claim against the
Borrower, any of its Subsidiaries or any Vessel, Real Property or other facility
owned by the Borrower or any of its Subsidiaries, or (ii) to cause such Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law, except
in each such case, such Environmental Claims or restrictions that individually
or in the aggregate are not reasonably likely to have a Material Adverse Effect.

 

(b)                                 Hazardous Materials have not at any time
prior to the date of this Agreement or any subsequent Credit Event, been (i)
generated, used, treated or stored on, or transported to or from, any Vessel,
Real Property or other facility at any time owned or operated by the Borrower or
any of its Subsidiaries or (ii) released on or from any such Vessel, Real
Property or other facility, in each case where such occurrence or event, either
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.

 

7.18  Labor Relations.    Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the Borrower’s knowledge, threatened against any
of them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

7.19  Patents, Licenses, Franchises and Formulas.    The Borrower and each of
its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

7.20  Indebtedness.    Schedule V sets forth a true and complete list of all
Indebtedness of the Borrower and its Subsidiaries as of the Initial Borrowing
Date and which is to remain outstanding after giving effect to the Initial
Borrowing Date (the “Existing Indebtedness”), in each case showing the aggregate
principal amount thereof and the name of the borrower and any other entity which
directly or indirectly guarantees such debt.

 

7.21  Insurance.    Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Initial Borrowing Date, with
the amounts insured (and any deductibles) set forth therein.

 

7.22  Concerning the Vessels.    The name, registered owner, official number,
and jurisdiction of registration and flag of each Mortgaged Vessel is set forth
on Schedule III.  Each Mortgaged Vessel is and will be operated in material
compliance with all applicable law, rules and regulations.

 

7.23  Citizenship.    The Borrower and each other Credit Party which owns or
operates, or will own or operate, one or more Vessels is, or will be, qualified
to own and operate such Vessels under the laws of the Republic of the Marshall
Islands, the Republic of Malta and the Republic of Liberia, as may be
applicable, or such other jurisdiction in which any such Vessels are permitted,
or will be permitted, to be flagged in accordance with the terms of the
respective Vessel Mortgages.

 

7.24  Vessel Classification.    Each Mortgaged Vessel is or will be, classified
in the highest class available for vessels of its age and type with a
classification society listed on Schedule X hereto or another internationally
recognized classification society acceptable to the Collateral Agent, free of
any conditions or recommendations, other than as permitted, or will be
permitted, under the Vessel Mortgage.

 

7.25  No Immunity.    The Borrower does not, nor does any other Credit Party or
any of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.

 

7.26  Fees and Enforcement.    No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than

 

29

--------------------------------------------------------------------------------


 

recording taxes which have been, or will be, paid as and to the extent due. 
Under the laws of the Republic of the Marshall Islands, the Republic of Malta or
the Republic of Liberia, as applicable, the choice of the laws of the State of
New York as set forth in the Credit Documents which are stated to be governed by
the laws of the State of New York is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.

 

7.27  Form of Documentation.    Each of the Credit Documents is in proper legal
form under the laws of the Republic of the Marshall Islands, the Republic of
Malta or the Republic of Liberia, as applicable, for the enforcement thereof
under such laws, subject only to such matters which may affect enforceability
arising under the law of the State of New York.  To ensure the legality,
validity, enforceability or admissibility in evidence of each such Credit
Document in the Republic of the Marshall Islands, the Republic of Malta or the
Republic of Liberia, it is not necessary that any Credit Document or any other
document be filed or recorded with any court or other authority in the Republic
of the Marshall Islands, the Republic of Malta or the Republic of Liberia,
except as have been made, or will be made, in accordance with Sections 5.

 

SECTION 8.  Affirmative Covenants.    The Borrower hereby covenants and agrees
that on and after the Effective Date and until the Total Term Loan Commitments
and the Total Revolving Loan Commitments have terminated and the Loans and
Notes, together with interest, Commitment Commission and all other obligations
incurred hereunder and thereunder, are paid in full:

 

8.01  Information Covenants.    The Borrower will furnish to the Administrative
Agent, with sufficient copies for each of the Lenders:

 

(a)                                  Quarterly Financial Statements.  Within 45
days after the close of the first three quarterly accounting periods in each
fiscal year of the Borrower, (i) the consolidated balance sheets of the Borrower
and its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and cash flows, in each case for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, and in each case, setting
forth comparative figures for the related periods in the prior fiscal year, all
of which shall be certified by the senior financial officer of the Borrower,
subject to normal year-end audit adjustments and (ii) management’s discussion
and analysis of the important operational and financial developments during the
fiscal quarter and year-to-date periods.

 

(b)                                 Annual Financial Statements.  Within 90 days
after the close of each fiscal year of the Borrower, (i) the consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and retained earnings and
of cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and certified by an independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the course of its regular audit of the financial statements of the
Borrower and its Subsidiaries, which audit was conducted in accordance with
generally accepted

 

30

--------------------------------------------------------------------------------


 

auditing standards, such accounting firm obtained no knowledge of any Default or
Event of Default pursuant to Sections 9.07 through 9.11, inclusive, which has
occurred and is continuing or, if in the opinion of such accounting firm such a
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year.

 

(c)                                  Appraisal Reports.  Together with delivery
of the financial statements described in Section 8.01(b) for each fiscal year,
and at any other time within 33 days of the written request of the
Administrative Agent, appraisal reports of recent date in form and substance and
from independent appraisers reasonably satisfactory to the Administrative Agent,
stating the then current fair market value of each of the Mortgaged Vessels on
an individual charter-free basis.  All such appraisals shall be conducted by,
and made at the expense of, the Borrower (it being understood that the
Administrative Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such appraisals and that the cost of all
such appraisals will be for the account of the Borrower); provided that in no
event shall the Borrower be required to pay for more than two appraisal reports
obtained pursuant to this Section 8.01(c) in any single fiscal year of the
Borrower, with the cost of any such reports in excess thereof to be paid by the
Lenders on a pro rata basis.

 

(d)                                 Projections, etc.  As soon as available but
not more than 45 days after the commencement of each fiscal year of the Borrower
beginning with its fiscal year commencing on January 1, 2004, a budget of the
Borrower and its Subsidiaries in reasonable detail for each of the twelve months
and four fiscal quarters of such fiscal year.

 

(e)                                  Officer’s Compliance Certificates.  (i)  At
the time of the delivery of the financial statements provided for in Sections
8.01(a) and (b), a certificate of the senior financial officer of the Borrower
in the form of Exhibit M to the effect that, to the best of such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof (in reasonable detail), which certificate shall, (x)
set forth the calculations required to establish whether the Borrower was in
compliance with the provisions of Sections 9.07 through 9.11, inclusive, at the
end of such fiscal quarter or year, as the case may be and (y) certify that
there have been no changes to any of Schedule VIII and Annexes A through F of
the Pledge Agreement or, if later, since the date of the most recent certificate
delivered pursuant to this Section 8.01(e)(i), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (y), only to the extent that such changes are required to
be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Borrower and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.

 

(ii)                                  At the time of a Collateral Disposition or
Vessel Exchange in respect of any Mortgaged Vessel, a certificate of a senior
financial officer of the Borrower which certificate shall (x) certify on behalf
of the Borrower the last appraisal received pursuant to Section 8.01(c)
determining the Aggregate Mortgaged Vessel Value after giving effect to such
disposition or exchange, as the case may be, and (y) set forth the calculations
required to establish whether the

 

31

--------------------------------------------------------------------------------


 

Borrower is in compliance with the provisions of Section 9.11 after giving
effect to such disposition or exchange, as the case may be.

 

(f)                                    Notice of Default, Litigation or Event of
Loss.  Promptly, and in any event within three Business Days after the Borrower
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental investigation
or proceeding pending or threatened against the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or any Document and (iii) any Event of Loss in
respect of any Mortgaged Vessel.

 

(g)                                 Other Reports and Filings.  Promptly, copies
of all financial information, proxy materials and other information and reports,
if any, which the Borrower or any of its Subsidiaries shall file with the
Securities and Exchange Commission (or any successor thereto) or deliver to
holders of its Indebtedness pursuant to the terms of the documentation governing
such Indebtedness (or any trustee, agent or other representative therefor).

 

(h)                                 Environmental Matters.  Promptly upon, and
in any event within five Business Days after, the Borrower obtains knowledge
thereof, written notice of any of the following environmental matters occurring
after the Effective Date, except to the extent that such environmental matters
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect:

 

(i)                                     any Environmental Claim pending or
threatened in writing against the Borrower or any of its Subsidiaries or any
Vessel or property owned or operated or occupied by the Borrower or any of its
Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any Vessel or property owned or operated or occupied by the Borrower or any
of its Subsidiaries that (a) results in noncompliance by the Borrower or such
Subsidiary with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries or any such Vessel or property;

 

(iii)                               any condition or occurrence on any Vessel or
property owned or operated or occupied by the Borrower or any of its
Subsidiaries that could reasonably be expected to cause such Vessel or property
to be subject to any restrictions on the ownership, occupancy, use or
transferability by the Borrower or such Subsidiary of such Vessel or property
under any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Vessel or property owned or operated or occupied by the Borrower or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
administrative agency; provided that in any event the Borrower shall deliver to
the Administrative Agent all material notices received by the Borrower or any of
its Subsidiaries from any government or governmental agency under, or pursuant
to, CERCLA or OPA.

 

32

--------------------------------------------------------------------------------


 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.  In addition, the Borrower
will provide the Administrative Agent with copies of all material communications
with any government or governmental agency and all material communications with
any Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.

 

(i)                                     Other Information.  From time to time,
such other information or documents (financial or otherwise) with respect to the
Borrower or its Subsidiaries as the Administrative Agent or the Required Lenders
may reasonably request in writing.

 

8.02  Books, Records and Inspections.    The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries, in conformity in all material respects with generally
accepted accounting principles and all requirements of law, shall be made of all
dealings and transactions in relation to its business.  The Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, during regular business hours and under guidance of officers of the
Borrower or any of its Subsidiaries, any of the properties of the Borrower or
its Subsidiaries, and to examine the books of account of the Borrower or such
Subsidiaries and discuss the affairs, finances and accounts of the Borrower or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may request; provided that, unless
an Event of Default exists and is continuing at such time, the Administrative
Agent and the Lenders shall not be entitled to request more than two such
visitations and/or examinations in any fiscal year of the Borrower.

 

8.03  Maintenance of Property; Insurance.    The Borrower will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted), (ii) maintain insurance on the
Mortgaged Vessels in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds
and (iii) furnish to the Administrative Agent, at the written request of the
Administrative Agent or any Lender, a complete description of the material terms
of insurance carried.  In addition to the requirements of the immediately
preceding sentence, the Borrower will at all times cause insurance of the types
described in Schedule VI to (x) be maintained (with the same scope of coverage
as that described in Schedule VI) at levels which are at least as great as the
respective amount described on Schedule VI and (y) comply with the insurance
requirements of the Vessel Mortgages.

 

8.04  Corporate Franchises.    The Borrower will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales or other dispositions of
assets, consolidations or mergers by or involving the Borrower or any of its

 

33

--------------------------------------------------------------------------------


 

Subsidiaries which are permitted in accordance with Section 9.02, (ii) any
Subsidiary Guarantor from changing the jurisdiction of its organization to the
extent permitted by Section 9.12 or (iii) the abandonment by the Borrower or any
of its Subsidiaries of any rights, franchises, licenses and patents that could
not be reasonably expected to have a Material Adverse Effect.

 


8.05  COMPLIANCE WITH STATUTES, ETC.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY WITH ALL APPLICABLE STATUTES, REGULATIONS AND ORDERS
OF, AND ALL APPLICABLE RESTRICTIONS (INCLUDING ALL LAWS AND REGULATIONS RELATING
TO MONEY LAUNDERING) IMPOSED BY, ALL GOVERNMENTAL BODIES, DOMESTIC OR FOREIGN,
IN RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP OF ITS PROPERTY,
EXCEPT SUCH NON-COMPLIANCES AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

8.06  Compliance with Environmental Laws.    (a)  The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Vessel or property
now or hereafter owned or operated by the Borrower or any of its Subsidiaries,
will within a reasonable time period pay or cause to be paid all costs and
expenses incurred in connection with such compliance (except to the extent being
contested in good faith), and will keep or cause to be kept all such Vessel or
property free and clear of any Liens imposed pursuant to such Environmental
Laws.  Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Vessel or property
now or hereafter owned or operated or occupied by the Borrower or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property except in material compliance with all
applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses.  The Borrower will, and will
cause each of its Subsidiaries to, maintain insurance on the Vessels in at least
such amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.

 

(b)                                 At the written request of the Administrative
Agent or the Required Lenders, which request shall specify in reasonable detail
the basis therefor, at any time and from time to time, the Borrower will
provide, at the Borrower’s sole cost and expense, an environmental assessment of
any Vessel by such Vessel’s classification society (to the extent such
classification society is listed on Schedule X hereto) or another
internationally recognized classification society acceptable to the
Administrative Agent.  If said classification society, in its assessment,
indicates that such Vessel is not in compliance with the Environmental Laws,
said society shall set forth potential costs of the remediation of such
non-compliance; provided that such request may be made only if (i) there has
occurred and is continuing an Event of Default, (ii) the Administrative Agent or
the Required Lenders reasonably and in good faith believe that the Borrower, any
of its Subsidiaries or any such Vessel is not in compliance with Environmental
Law and such non-compliance could reasonably be expected to have a Material
Adverse Effect, or (iii) circumstances exist that reasonably could be expected
to form the basis of a material Environmental Claim against the Borrower or any
of its Subsidiaries or any such Vessel.  If the Borrower fails to provide the
same within 90 days after such request was made, the Administrative Agent may
order the same and the Borrower shall grant and hereby grants to the
Administrative Agent and the Lenders and their agents access to such Vessel and
specifically

 

34

--------------------------------------------------------------------------------


 

grants the Administrative Agent and the Lenders an irrevocable non-exclusive
license, subject to the rights of tenants, to undertake such an assessment, all
at the Borrower’s expense.

 

8.07  ERISA.    As soon as reasonably possible and, in any event, within ten
(10) days after the Borrower or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrower will deliver to the Administrative Agent, with sufficient copies for
each of the Lenders, a certificate of the senior financial officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Borrower, the Subsidiary, the ERISA Affiliate, the PBGC,
a Plan participant or the Plan administrator with respect thereto:  that a
Reportable Event has occurred (except to the extent that the Borrower has
previously delivered to the Administrative Agent a certificate and notices (if
any) concerning such event pursuant to the next clause hereof); that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or Section
303 or 304 of ERISA with respect to a Plan; that any contribution required to be
made with respect to a Plan or Foreign Pension Plan has not been timely made and
such failure could result in a material liability for the Borrower or any of its
Subsidiaries; that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Borrower or any
of its Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability; that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a material delinquent contribution
to a Plan; that the Borrower, any of its Subsidiaries or any ERISA Affiliate
will or may reasonably expect to incur any material liability (including any
indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
Borrower, or any of its Subsidiaries may incur any material liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan.  Upon
request, the Borrower will deliver to the Administrative Agent with sufficient
copies to the Lenders (i) a complete copy of the annual report (on Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be

 

35

--------------------------------------------------------------------------------


 

furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA.  In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
notices received by the Borrower, any of its Subsidiaries or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan with respect to any
circumstances or event that could reasonably be expected to result in a material
liability shall be delivered to the Lenders no later than ten (10) days after
the date such annual report has been filed with the Internal Revenue Service or
such records, documents and/or information has been furnished to the PBGC or
such notice has been received by the Borrower, such Subsidiary or such ERISA
Affiliate, as applicable.

 

8.08  End of Fiscal Years; Fiscal Quarters.    The Borrower shall cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.

 

8.09  Performance of Obligations.    The Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents and the Senior Note Documents) by which it is
bound, except such non-performances as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.10  Payment of Taxes.    The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims for sums that have become due
and payable which, if unpaid, might become a Lien not otherwise permitted under
Section 9.01(i), provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with generally accepted
accounting principles.

 

8.11  Further Assurances.    (a)  The Borrower, and each other Credit Party,
agrees that at any time and from time to time, at the expense of the Borrower or
such other Credit Party, it will promptly execute and deliver all further
instruments and documents, and take all further action that may be reasonably
necessary, or that the Administrative Agent may reasonably require, to perfect
and protect any Lien granted or purported to be granted hereby or by the other
Credit Documents, or to enable the Collateral Agent to exercise and enforce its
rights and remedies with respect to any Collateral.  Without limiting the
generality of the foregoing, the Borrower will execute and file, or cause to be
filed, such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Vessel Mortgages (including any amendments required to maintain Liens
granted by such Vessel Mortgages pursuant to the effectiveness of this
Agreement), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.

 

36

--------------------------------------------------------------------------------


 

(b)                                 The Borrower hereby authorizes the
Collateral Agent to file one or more financing or continuation statements under
the UCC (or any non-U.S. equivalent thereto), and amendments thereto, relative
to all or any part of the Collateral without the signature of the Borrower,
where permitted by law.  The Collateral Agent will promptly send the Borrower a
copy of any financing or continuation statements which it may file without the
signature of the Borrower and the filing or recordation information with respect
thereto.

 

8.12  Deposit of Earnings.    Each Credit Party shall cause the earnings derived
from each of the respective Mortgaged Vessels, to the extent constituting
Earnings and Insurance Collateral, to be deposited by the respective account
debtor in respect of such earnings into one or more of the Concentration
Accounts maintained for such Credit Party or the Borrower from time to time. 
Without limiting any Credit Party’s obligations in respect of this Section 8.12,
each Credit Party agrees that, in the event it receives any earnings
constituting Earnings and Insurance Collateral, or any such earnings are
deposited other than in one of the Concentration Accounts, it shall promptly
deposit all such proceeds into one of the Concentration Accounts maintained for
such Credit Party or the Borrower from time to time.

 

8.13  Ownership of Subsidiaries.    (a)  The Borrower shall at all times
directly or indirectly own 100% of the capital stock or other equity interests
of each of the Subsidiary Guarantors.

 

(b)                                 The Borrower shall cause each Subsidiary
Guarantor to at all times be directly owned by one or more Credit Parties.

 

8.14  Flag of Mortgaged Vessels.    (a)  The Borrower shall, and shall cause
each of its Subsidiaries to, cause each Mortgaged Vessel to be registered under
the laws and flag of (x) the Republic of Liberia, (y) the Republic of Marshall
Islands or (z) the Republic of Malta (each jurisdiction in clauses (x), (y) and
(z), an “Acceptable Flag Jurisdiction”).  Notwithstanding the foregoing, any
Credit Party may transfer a Mortgaged Vessel to another Acceptable Flag
Jurisdiction pursuant to a Flag Jurisdiction Transfer.

 

SECTION 9.  Negative Covenants.    The Borrower hereby covenants and agrees that
on and after the Initial Borrowing Date and until all Commitments have
terminated and the Loans and Notes, together with interest, Commitment
Commission and all other Obligations incurred hereunder and thereunder, are paid
in full:

 

9.01  Liens.    The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Borrower or any of its Subsidiaries), or assign any right
to receive income or permit the filing of any financing statement under the UCC
or any other similar notice of Lien under any similar recording or notice
statute; provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

 

37

--------------------------------------------------------------------------------


 

(i)                                     inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with generally accepted accounting principles;

 

(ii)                                  Liens imposed by law, which were incurred
in the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Collateral and do
not materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(iii)                               Liens in existence on the Initial Borrowing
Date which are listed, and the property subject thereto described, in Schedule
IV, without giving effect to any renewals or extensions of such Liens, provided
that the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding on the Effective Date, less
any repayments of principal thereof;

 

(iv)                              Permitted Encumbrances;

 

(v)                                 Liens created pursuant to the Security
Documents;

 

(vi)                              Liens arising out of judgments, awards,
decrees or attachments with respect to which the Borrower or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review, provided that the aggregate amount of all such judgments, awards,
decrees or attachments shall not constitute an Event of Default under Section
10.09;

 

(vii)                           Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, Liens to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations in each case incurred in the
ordinary course of business (exclusive of obligations for the payment of
borrowed money) and Liens arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers;
provided that the aggregate value of all cash and property at any time
encumbered pursuant to this clause (vii) shall not exceed $5,000,000; and

 

(viii)                        Liens in respect of seamen’s wages which are not
past due and other maritime Liens for amounts not past due arising in the
ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Vessel Mortgages.

 

38

--------------------------------------------------------------------------------


 

In connection with the granting of Liens described above in this Section 9.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).

 


9.02  CONSOLIDATION, MERGER, SALE OF ASSETS, ETC.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY GUARANTOR TO WIND UP, LIQUIDATE OR DISSOLVE ITS
AFFAIRS OR ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR CONVEY,
SELL, LEASE OR OTHERWISE DISPOSE OF (OR AGREE TO DO ANY OF THE FOREGOING AT ANY
FUTURE TIME) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR ANY OF THE COLLATERAL, OR
ENTER INTO ANY SALE-LEASEBACK TRANSACTIONS INVOLVING ANY OF THE COLLATERAL (OR
AGREE TO DO SO AT ANY FUTURE TIME), EXCEPT THAT:

 

(i)                                     the Borrower and each of its
Subsidiaries may sell, lease or otherwise dispose of any Mortgaged Vessels,
provided that (x)(A) such sale is made at fair market value (as determined in
accordance with the appraisal report most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(c) or delivered at the time of such sale to the Administrative
Agent by the Borrower), (B) 100% of the consideration in respect of such sale
shall consist of cash or Cash Equivalents received by the Borrower, or the
respective Subsidiary Guarantor which owned such Mortgaged Vessel, on the date
of consummation of such sale, (C) the Net Cash Proceeds of such sale or other
disposition shall be applied as required by Section 4.02(c) to repay outstanding
Loans or (y) so long as no Default or Event of Default has occurred and is
continuing (or would arise after giving effect thereto) and so long as all
representations and warranties made by the Borrower pursuant to Section 7 of
this Agreement are true and correct both before and after any such exchange,
such Mortgaged Vessel is exchanged for a Acceptable Replacement Vessel pursuant
to a Vessel Exchange; provided further that in the case of both clause (x) and
(y) above, that the Borrower shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of the
Borrower, demonstrating pro forma compliance (giving effect to such Collateral
Disposition and, in the case of calculations involving the appraised value of
Mortgaged Vessels, using valuations consistent with the appraisal report most
recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 8.01(c)) with each of the covenants
set forth in Sections 9.07 through 9.11, inclusive, for the most recently ended
Test Period (or at the time of such sale, as applicable) and projected
compliance with such covenants for the one year period following such Collateral
Disposition, in each case setting forth the calculations required to make such
determination in reasonable detail;

 

(ii)                                  the Borrower and its Subsidiaries may sell
or discount, in each case without recourse and in the ordinary course of
business, overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale);

 

(iii)                               (A) any Subsidiary Guarantor may transfer
assets or lease to or acquire or lease assets from any other Subsidiary
Guarantor, or any Subsidiary Guarantor may be merged into any other Subsidiary
Guarantor, in each case so long as all actions necessary

 

39

--------------------------------------------------------------------------------


 

or desirable to preserve, protect and maintain the security interest and Lien of
the Collateral Agent in any Collateral held by any Person involved in any such
transaction are taken to the satisfaction of the Collateral Agent and (B) any
other Subsidiary of the Borrower may transfer assets or lease to or acquire or
lease assets from any other Subsidiary of the Borrower, or any other Subsidiary
of the Borrower may be merged into any other Subsidiary of the Borrower, in each
case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent; and

 

(iv)                              following a Collateral Disposition permitted
by this Agreement, the Subsidiary Guarantor which owned the Vessel that is the
subject of such Collateral Disposition may dissolve, provided, that (x) all
proceeds from such Collateral Disposition shall have been applied to repayment
of the Loans as required in Section 4.02 of this Agreement, (y) all of the
proceeds of such dissolution shall be paid only to the Borrower and (z) no Event
of Default is continuing unremedied at the time of such dissolution.

 

To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to the Borrower or
a Subsidiary of the Borrower) shall be sold free and clear of the Liens created
by the Security Documents, and the Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

9.03  Dividends.    The Borrower shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

 

(i)                                     (x) any Subsidiary of the Borrower which
is not a Subsidiary Guarantor may pay Dividends to the Borrower or any
Wholly-Owned Subsidiary of the Borrower, (y) any Subsidiary Guarantor may pay
Dividends to the Borrower or any other Subsidiary Guarantor and (z) if the
respective Subsidiary is not a Wholly-Owned Subsidiary of the Borrower, such
Subsidiary may pay cash dividends to its shareholders generally so long as the
Borrower and/or its respective Subsidiaries which own equity interests in the
Subsidiary paying such Dividends receive at least their proportionate share
thereof (based upon their relative holdings of the equity interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of equity interests of such
Subsidiary); and

 

(ii)                                  so long as there shall exist no Default or
Event of Default (both before and after giving effect to the payment thereof),
the Borrower may repurchase its outstanding equity interests (or options to
purchase such equity) theretofore held by the respective employees, officers or
directors following the death, disability, retirement or termination of
employment of employees, officers or directors of the Borrower or any of its
Subsidiaries, provided that the aggregate amount expended to so repurchase
equity of the Borrower shall not exceed $1,000,000 in any fiscal year of the
Borrower.

 

40

--------------------------------------------------------------------------------


 

For avoidance of doubt, nothing herein shall prohibit the Borrower from issuing
or distributing to its shareholders rights to acquire common stock or Qualified
Preferred Stock.

 

9.04  Indebtedness.    (a)  The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness incurred pursuant to this Agreement ande
the other Credit Documents pursuant to the commitments thereunder in effect on
the Effective Date) which would cause any Default or Event of Default, either on
a pro forma basis for the most recently ended Test Period (or at the time of
such incurrence, as applicable), or on a projected basis for the one year period
following such incurrence, with each of the covenants set forth in Sections 9.07
through 9.11, inclusive; provided that, in the event any Indebtedness to be
incurred by the Borrower or any of its Subsidiaries in a single issuance or
transaction or series of related issuances or transactions will exceed
$10,000,000, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of the
Borrower, demonstrating compliance with the preceding provisions of this Section
9.04 and setting forth the calculations required to make such determination for
the most recently ended Test Period in reasonable detail.

 

(b)                                 Notwithstanding anything to the contrary set
forth above in this Section 9.04, no Subsidiary Guarantor shall incur any
Indebtedness for borrowed money (including contingent liabilities in respect
thereof) except for (i) Indebtedness incurred pursuant to this Agreement and the
other Credit Documents, (ii) guaranties provided pursuant to the Senior Note
Guaranty and (iii) intercompany Indebtedness permitted pursuant to Section
9.05(iii).

 

9.05  Advances, Investments and Loans.    The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any Margin Stock, or make
any capital contribution to any other Person (each of the foregoing an
“Investment” and, collectively, “Investments”) except that the following shall
be permitted:

 

(i)                                     the Borrower and its Subsidiaries may
acquire and hold accounts receivable owing to any of them;

 

(ii)                                  so long as no Event of Default exists or
would result therefrom, the Borrower and its Subsidiaries may make loans and
advances in the ordinary course of business to its employees so long as the
aggregate principal amount thereof at any time outstanding which are made on or
after the Effective Date (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $2,000,000;

 

(iii)                               the Subsidiary Guarantors may make
intercompany loans and advances to the Borrower and between or among one
another, and Subsidiaries of the Borrower other than the Subsidiary Guarantors
may make intercompany loans and advances to the Borrower or any other Subsidiary
of the Borrower, provided that any loans or advances to the Borrower or any
Subsidiary Guarantors pursuant to this Section 9.05(iii) shall be subordinated
to the Obligations of the respective Credit Party pursuant to written
subordination provisions in the form of Exhibit N;

 

41

--------------------------------------------------------------------------------


 

(iv)                              the Borrower and its Subsidiaries may sell or
transfer assets to the extent permitted by Section 9.02;

 

(v)                                 the Borrower may make Investments in the
Subsidiary Guarantors and, so long as no Event of Default exists and is
continuing, the Borrower may make Investments in its other Wholly-Owned
Subsidiaries so long as management of the Borrower in good faith believe that,
after giving effect to such Investment, the Borrower shall be able to meet its
payment obligations in respect of this Agreement; and

 

(vi)                              Investments existing on the Effective Date and
described on Schedule XI, without giving effect to any additions thereto or
replacement thereof.

 

9.06  Transactions with Affiliates.    The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of such Person, other than in the ordinary course of business and
on terms and conditions no less favorable to such Person as would be obtained by
such Person at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that:

 

(i)                                     Dividends may be paid to the extent
provided in Section 9.03;

 

(ii)                                  loans and Investments may be made and
other transactions may be entered into between the Borrower and its Subsidiaries
to the extent permitted by Sections 9.04 and 9.05;

 

(iii)                               the Borrower may pay customary director’s
fees;

 

(iv)                              the Borrower and its Subsidiaries may enter
into employment agreements or arrangements with their respective officers and
employees in the ordinary course of business; and

 

(v)                                 the Borrower and its Subsidiaries may pay
management fees to Wholly-Owned Subsidiaries of the Borrower in the ordinary
course of business.

 

9.07  Consolidated Interest Coverage Ratio.    The Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period, in each case taken as
one accounting period, ended on the last day of any fiscal quarter of the
Borrower to be less than 2.50:1.00.

 

9.08  Minimum Consolidated Working Capital Ratio.    The Borrower will not
permit the Consolidated Working Capital Ratio on the last day of any fiscal
quarter of the Borrower to be less than 1.50:1.00.

 

9.09  Maximum Leverage Ratio.    The Borrower will not permit the Leverage Ratio
on the last day of any fiscal quarter of the Borrower (x) ended prior to January
1, 2005, to be greater than 0.65:1.00 and (y) ended after January 1, 2005, to be
greater than 0.60:1.00.

 

42

--------------------------------------------------------------------------------


 

9.10  Minimum Consolidated Net Worth.    The Borrower will not permit the
Consolidated Net Worth at any time to be less than the Applicable Minimum Net
Worth Amount at such time.

 

9.11  Collateral Maintenance.    The Borrower will not permit the sum of the
fair market value of all Mortgaged Vessels owned by the Borrower and its
Subsidiaries which have not been sold, transferred, lost or otherwise disposed
of, on an individual charter-free basis, at any time (such value, the “Aggregate
Mortgaged Vessel Value”), as determined by the most recent appraisal delivered
by the Borrower to the Administrative Agent or obtained by the Administrative
Agent in accordance with Section 8.01(c), to equal less than 130% of the
aggregate principal amount of outstanding Term Loans at such time plus the Total
Revolving Loan Commitment at such time; provided that, so long as any default in
respect of this Section 9.11 is not caused by any voluntary Collateral
Disposition, such default shall not constitute an Event of Default so long as
within 63 days of the occurrence of such default, the Borrower shall either (i)
post additional collateral satisfactory to the Required Lenders, pursuant to
security documentation reasonably satisfactory in form and substance to the
Collateral Agent, sufficient to cure such default (and shall at all times during
such period and prior to satisfactory completion thereof, be diligently carrying
out such actions) or (ii) make such repayments of Term Loans and reductions of
the Total Revolving Loan Commitment in an amount sufficient to cure such default
(it being understood that any action taken in respect of this proviso shall only
be effective to cure such default pursuant to this Section 9.11 to the extent
that no Default or Event of Default exists hereunder immediately after giving
effect thereto).

 


9.12  LIMITATION ON MODIFICATIONS OF CERTIFICATE OF INCORPORATION, BY-LAWS AND
CERTAIN OTHER AGREEMENTS; PROHIBITED REPAYMENTS OF CERTAIN DEBT; ETC.   (A)  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY GUARANTOR TO AMEND, MODIFY
OR CHANGE ITS CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION (INCLUDING,
WITHOUT LIMITATION, BY THE FILING OR MODIFICATION OF ANY CERTIFICATE OF
DESIGNATION), BY-LAWS, LIMITED LIABILITY COMPANY AGREEMENT, PARTNERSHIP
AGREEMENT (OR EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY AGREEMENT ENTERED INTO
BY IT WITH RESPECT TO ITS CAPITAL STOCK OR MEMBERSHIP INTERESTS (OR EQUIVALENT
EQUITY INTERESTS) (INCLUDING ANY SHAREHOLDERS’ AGREEMENT), OR ENTER INTO ANY NEW
AGREEMENT WITH RESPECT TO ITS CAPITAL STOCK OR MEMBERSHIP INTERESTS (OR
EQUIVALENT INTERESTS), OTHER THAN ANY AMENDMENTS, MODIFICATIONS OR CHANGES OR
ANY SUCH NEW AGREEMENTS WHICH ARE NOT IN ANY WAY MATERIALLY ADVERSE TO THE
INTERESTS OF THE LENDERS.

 


(B)                                 THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF,
ANY PROVISION OF ANY SENIOR NOTE DOCUMENT, EXCEPT THAT THE BORROWER AND ITS
SUBSIDIARIES MAY AMEND OR MODIFY THE SENIOR NOTE INDENTURE SO LONG AS SUCH
AMENDMENT OR MODIFICATION IS MADE PURSUANT TO SECTION 3.1 OF THE SENIOR NOTE
INDENTURE AND DOES NOT REQUIRE THE CONSENT OF THE SECURITYHOLDERS (AS DEFINED IN
THE SENIOR NOTE INDENTURE).


 


(C)                                  THE BORROWER WILL NOT MAKE (OR GIVE ANY
NOTICE IN RESPECT OF) ANY VOLUNTARY OR OPTIONAL PAYMENT (EXCLUDING, FOR
AVOIDANCE OF DOUBT, ANY PAYMENT OF REGULARLY ACCRUING INTEREST ON ANY SENIOR
NOTES) OR OPTIONAL PREPAYMENT ON OR OPTIONAL REDEMPTION, OPTIONAL REPURCHASE OR
ACQUISITION FOR VALUE OF (INCLUDING, WITHOUT LIMITATION, BY WAY OF DEPOSITING
WITH THE TRUSTEE WITH RESPECT THERETO OR ANY OTHER PERSON MONEY OR SECURITIES
BEFORE DUE FOR THE

 

43

--------------------------------------------------------------------------------


 


PURPOSE OF PAYING WHEN DUE) OF ANY SENIOR NOTES, EXCEPT THAT THE BORROWER MAY
MAKE A VOLUNTARY OR OPTIONAL PREPAYMENT ON THE SENIOR NOTES, SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING (OR WOULD ARISE AFTER
GIVING EFFECT THERETO) (X) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE
GREATER OF (X) 10% OF THE INITIAL AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR NOTES
(I.E., $25,000,000) OR (Y) 50% OF THE CONSOLIDATED NET INCOME FOR THE PERIOD
(TREATED AS ONE ACCOUNTING PERIOD) FROM THE INITIAL BORROWING DATE TO THE END OF
THE MOST RECENT FISCAL QUARTER ENDING PRIOR TO THE DATE OF SUCH PAYMENT;
PROVIDED THAT (A) PRIOR TO (AND AFTER GIVING EFFECT TO SUCH PREPAYMENT) THE
LEVERAGE RATIO FOR THE BORROWER SHALL BE LESS THAN 0.45:1.00 AND (B) THE SENIOR
IMPLIED RATING FOR THE BORROWER (WITH STABLE OUTLOOK) IS NO LESS THAN “BB” FROM
S&P AND “BA3” FROM MOODY’S.


 

Notwithstanding the foregoing provisions of this Section 9.12, upon not less
than 30 days prior written notice to the Administrative Agent and so long as no
Default or Event of Default exists and is continuing, any Subsidiary Guarantor
may change its jurisdiction of organization to another jurisdiction reasonably
satisfactory to the Administrative Agent, provided that such Subsidiary
Guarantor shall promptly take all actions reasonably deemed necessary by the
Collateral Agent to preserve, protect and maintain, without interruption, the
security interest and Lien of the Collateral Agent in any Collateral owned by
such Subsidiary Guarantor to the satisfaction of the Collateral Agent, and such
Subsidiary Guarantor shall have provided to the Administrative Agent and the
Lenders such opinions of counsel as may be reasonably requested by the
Administrative Agent to assure itself that the conditions of this proviso have
been satisfied.

 

9.13  Limitation on Certain Restrictions on Subsidiaries.    The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any Subsidiary of the
Borrower, or pay any Indebtedness owed to the Borrower or a Subsidiary of the
Borrower, (b) make loans or advances to the Borrower or any of the Borrower’s
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of the Borrower’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or a
Subsidiary of the Borrower, (iv) customary provisions restricting assignment of
any agreement entered into by the Borrower or a Subsidiary of the Borrower in
the ordinary course of business, (v) any holder of a Permitted Lien may restrict
the transfer of the asset or assets subject thereto and (vi) restrictions which
are not more restrictive than those contained in this Agreement contained in any
documents governing any Indebtedness incurred after the Effective Date in
accordance with the provisions of this Agreement.

 

9.14  Limitation on Issuance of Capital Stock.    (a)  The Borrower will not
issue, and will not permit any Subsidiary to issue, any preferred stock (or
equivalent equity interests) other than Qualified Preferred Stock.

 

(b)                                 The Borrower will not permit any Subsidiary
Guarantor to issue any capital stock (including by way of sales of treasury
stock) or any options or warrants to purchase,

 

44

--------------------------------------------------------------------------------


 

or securities convertible into, capital stock, except (i) for transfers and
replacements of then outstanding shares of capital stock, (ii) for stock splits,
stock dividends and additional issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock of such Subsidiary and (iii) in the case of Foreign Subsidiaries of the
Borrower, to qualify directors to the extent required by applicable law.  All
capital stock of any Subsidiary Guarantor issued in accordance with this Section
9.14(b) shall be delivered to the Collateral Agent pursuant to the Pledge
Agreement.

 

9.15  Business.    The Borrower and its Subsidiaries will not engage in any
business other than the businesses in which they are engaged in as of the
Effective Date and activities directly related thereto, and similar or related
businesses.

 

9.16  Double-Hull Vessel Ratio.    The Borrower will not permit the ratio of
Double-Hull Vessels collectively owned by the Borrower and the Subsidiary
Guarantors at any time to Single-Hull Vessels collectively owned by the Borrower
and the Subsidiary Guarantors at such time to be less than 2.00:1.00 at any
time.

 

SECTION 10.  Events of Default.    Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01  Payments.    The Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Commitment Commission or any other
amounts owing hereunder or thereunder; or

 


10.02  REPRESENTATIONS, ETC.  ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY
ANY CREDIT PARTY HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO SHALL PROVE TO BE UNTRUE IN ANY MATERIAL
RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE; OR

 

10.03  Covenants.    Any Credit Party shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in Section
8.01(f)(i), 8.08, 8.13 or Section 9 or (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement and, in the case of this clause (ii), such default shall continue
unremedied for a period of 30 days after written notice to the Borrower by the
Administrative Agent or any of the Lenders; or

 

10.04  Default Under Other Agreements.    (i)  The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Borrower or any
of its Subsidiaries shall default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity

 

45

--------------------------------------------------------------------------------


 

or (iii) any Indebtedness (other than the Obligations) of the Borrower or any of
its Subsidiaries shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof, provided that it shall not be a Default or Event of
Default under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (iii), inclusive,
exceeds $10,000,000; or

 


10.05  BANKRUPTCY, ETC.  THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL COMMENCE
A VOLUNTARY CASE CONCERNING ITSELF UNDER TITLE 11 OF THE UNITED STATES CODE
ENTITLED “BANKRUPTCY,” AS NOW OR HEREAFTER IN EFFECT, OR ANY SUCCESSOR THERETO
(THE “BANKRUPTCY CODE”); OR AN INVOLUNTARY CASE IS COMMENCED AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES AND THE PETITION IS NOT CONTROVERTED WITHIN
20 DAYS AFTER SERVICE OF SUMMONS, OR IS NOT DISMISSED WITHIN 60 DAYS, AFTER
COMMENCEMENT OF THE CASE; OR A CUSTODIAN (AS DEFINED IN THE BANKRUPTCY CODE) IS
APPOINTED FOR, OR TAKES CHARGE OF, ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR THE BORROWER OR ANY OF ITS
SUBSIDIARIES COMMENCES ANY OTHER PROCEEDING UNDER ANY REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY OR
LIQUIDATION OR SIMILAR LAW OF ANY JURISDICTION WHETHER NOW OR HEREAFTER IN
EFFECT RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OR THERE IS COMMENCED
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES ANY SUCH PROCEEDING WHICH
REMAINS UNDISMISSED FOR A PERIOD OF 60 DAYS, OR THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS ADJUDICATED INSOLVENT OR BANKRUPT; OR ANY ORDER OF RELIEF OR
OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED; OR THE BORROWER OR
ANY OF ITS SUBSIDIARIES SUFFERS ANY APPOINTMENT OF ANY CUSTODIAN OR THE LIKE FOR
IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY TO CONTINUE UNDISCHARGED OR UNSTAYED
FOR A PERIOD OF 60 DAYS; OR THE BORROWER OR ANY OF ITS SUBSIDIARIES MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY CORPORATE ACTION IS
TAKEN BY THE BORROWER OR ANY OF ITS SUBSIDIARIES FOR THE PURPOSE OF EFFECTING
ANY OF THE FOREGOING; OR

 

10.06  ERISA.    (a)  Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, the Borrower or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the
Borrower, or any of its Subsidiaries, has incurred or is reasonably likely to
incur liabilities

 

46

--------------------------------------------------------------------------------


 

pursuant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or Plans or Foreign
Pension Plans; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, individually, and/or in the aggregate, in the reasonable opinion of
the Required Lenders, has had, or could reasonably be expected to have, a
Material Adverse Effect; or

 

10.07  Security Documents.    At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Vessel Mortgage) shall occur in respect of any Vessel Mortgage;
or

 

10.08  Subsidiaries Guaranty.    After the execution and delivery thereof, the
Subsidiaries Guaranty, or any provision thereof, shall cease to be in full force
or effect as to the relevant Subsidiary Guarantor (unless such Subsidiary
Guarantor is no longer a Subsidiary by virtue of a liquidation, sale, merger or
consolidation permitted by Section 9.02) or any Subsidiary Guarantor (or Person
acting by or on behalf of such Subsidiary Guarantor) shall deny or disaffirm
such Subsidiary Guarantor’s obligations under the Subsidiaries Guaranty, or any
Subsidiary Guarantor, shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Subsidiaries Guaranty beyond any grace period (if any) provided therefor; or

 

10.09  Judgments.    One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
exceeds $10,000,000; or

 

10.10  Change of Control.    A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative

 

47

--------------------------------------------------------------------------------


 

Agent to the Borrower as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice):  (i) declare the Total
Revolving Loan Commitments terminated, whereupon all Commitments of each Lender
shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind; (ii)
declare the principal of and any accrued interest in respect of all Loans and
the Notes and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party; and (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents.

 

SECTION 11.  Definitions and Accounting Terms. 

 

11.01  Defined Terms.    As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.14.

 

“Acceptable Replacement Vessel” shall mean, with respect to a Mortgaged Vessel,
any Vessel with an equal or greater fair market value than such Mortgaged Vessel
(as determined in accordance with the appraisal report most recently delivered
to the Administrative Agent (or obtained by the Administrative Agent) pursuant
to Section 8.01(c) or delivered pursuant to a Vessel Exchange to the
Administrative Agent by the Borrower); provided that such Vessel must (i)
constitute a double hull Vessel, (ii) be of at least 80,000 dwt, (iii) have been
built after such Mortgaged Vessel it replaces, (iv) have a class certificate
reasonably acceptable to the Administrative Agent and (v) be registered and
flagged in an Acceptable Flag Jurisdiction.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Collateral Agent, nor the Co-Arrangers, nor the
Joint Bookrunners, nor the Joint Lead Arrangers nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the
Borrower or its Subsidiaries in connection with the Credit Documents or its
dealings or arrangements relating thereto.

 

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

 

48

--------------------------------------------------------------------------------


 

“Aggregate Mortgaged Vessel Value” shall have the meaning set forth in
Section 9.11.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
or restated from time to time.

 

“Applicable Margin” shall mean a percentage per annum equal to 1.0%.

 

“Applicable Minimum Net Worth Amount” shall mean, at any time of determination
thereof, an amount equal to the sum of $518,138,000, plus 50% of Consolidated
Net Income (to the extent positive) for each fiscal quarter of the Borrower
ended after March 31, 2004, plus 100% of the Net Cash Proceeds from any issuance
or sale of equity of the Borrower or any of its Subsidiaries after March 31,
2004 (except, in the case of such Subsidiaries, any sale of such equity to the
Borrower or another Subsidiary permitted hereunder).

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

“Assignments of Earnings” shall have the meaning provided in Section 5.14.

 

“Assignments of Insurances” shall have the meaning provided in Section 5.14.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Base Rate” shall mean for any day, a rate of interest per annum equal to the
higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
Rate for such day plus ½ of 1% per annum.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
any Lender which has not funded its share of a Borrowing in accordance with this
Agreement) having Commitments on a given date having the same Interest Period.

 

“Borrowing Date” shall mean the Initial Borrowing Date and each date on or after
the Initial Borrowing Date and prior to the Maturity Date on which a Borrowing
occurs.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City or London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

49

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean (i) the Borrower shall at any time and for any
reason fail to own, directly or indirectly, 100% of the capital stock or other
equity interests of each Subsidiary Guarantor, (ii) the sale, lease or transfer
of all or substantially all of the Borrower’s assets to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), (iii) the
liquidation or dissolution of the Borrower, (iv) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) other than one or more of
the Permitted Holders shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic equity interests of the Borrower, (v) the
replacement of a majority of the directors on the board of directors of the
Borrower over a two-year period from the directors who constituted the board of
directors of the Borrower at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the board of
directors of the Borrower then still in office who either were members of such
board of directors at the beginning of such period or whose election as a member
of such Board of Directors was previously so approved or (vi) a “change of
control” or similar event shall occur as provided in any outstanding
Indebtedness (excluding Indebtedness with an aggregate principal amount of less
than $20,000,000) of Borrower or any of its Subsidiaries (or the documentation
governing the same).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral, all Mortgaged
Vessels and all cash and Cash Equivalents at any time delivered as collateral
thereunder or as required hereunder.

 

50

--------------------------------------------------------------------------------


 

“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition by the Borrower or any of its Subsidiaries to any Person other than
the Borrower or a Subsidiary Guarantor of any Mortgaged Vessel or (ii) any Event
of Loss of any Mortgaged Vessel.

 

“Commitment” shall mean, with respect to any Lender, the Term Loan Commitment
and/or Revolving Loan Commitment of such Lender.

 

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“Concentration Account” shall have the meaning provided in the Pledge Agreement.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries determined in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time determined
in accordance with GAAP, minus the current portion of any long-term Indebtedness
of the Borrower and its Subsidiaries to the extent otherwise included therein.

 

“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income for
such period, before interest expense and provision for taxes based on income and
without giving effect to any extraordinary gains or losses or gains or losses
from sales of assets other than inventory sold in the ordinary course of
business.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all amortization of intangibles and depreciation,
in each case that were deducted in arriving at Consolidated EBIT for such
period.

 

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capitalized Lease
Obligations and all letters of credit outstanding) of the Borrower and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP;
provided that (i) Indebtedness outstanding pursuant to trade payables and
accrued expenses incurred in the ordinary course of business, and (ii)
guarantees of operating leases assigned to any of the Borrower or any
Wholly-Owned Subsidiary of the Borrower to the extent such lease is permitted
hereunder and such obligation does not exceed that which would otherwise be
attributed to such Person under such operating lease, shall be excluded in
determining Consolidated Indebtedness.

 

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.

 

“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without

 

51

--------------------------------------------------------------------------------


 

regard to any limitations on the payment thereof) plus, without duplication,
that portion of Capitalized Lease Obligations of the Borrower and its
Subsidiaries representing the interest factor for such period, minus (ii) cash
interest income of the Borrower and its Subsidiaries for such period and the
amortization of any deferred financing costs incurred in connection with the
Transaction to the extent otherwise included in the calculations thereof.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Borrower and its Subsidiaries determined in accordance with
GAAP.

 

“Consolidated Net Worth” shall mean, with respect to any person, the Net Worth
of such Person and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

 

“Consolidated Total Capitalization” shall mean, at any time of determination,
the sum of Consolidated Indebtedness at such time and Consolidated Net Worth at
such time.

 

“Consolidated Working Capital” shall mean, at any time, Consolidated Current
Assets less Consolidated Current Liabilities at such time.

 

“Consolidated Working Capital Ratio” shall mean, at any time of determination,
the ratio of Consolidated Current Assets to Consolidated Current Liabilities.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and any products
warranties extended in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty and, after the execution and delivery thereof, each
additional guaranty or additional security document executed pursuant to Section
8.11.

 

“Credit Event” shall mean the making of any Loan.

 

52

--------------------------------------------------------------------------------


 

“Credit Party” shall mean the Borrower, each Subsidiary Guarantor, and any other
Subsidiary of the Borrower which at any time executes and delivers any Credit
Document.

 

“Debt Agreements” shall have the meaning provided in Section 5.05.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders or members
or authorized or made any other distribution, payment or delivery of property
(other than common stock, Qualified Preferred Stock or the right to purchase any
of such stock of such Person) or cash to its stockholders or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or membership
interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock), or set aside any funds
for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock of, or equity interests in, such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or other equity interests). 
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

 

“Documents” shall mean the Credit Documents.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Double-Hull Vessels” shall mean all Mortgaged Vessels other than the
Single-Hull Vessels.

 

“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the Assignment of Insurances.

 

“Effective Date” shall have the meaning provided in Section 13.10.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Effective Date or other “accredited investor” (as defined in Regulation D of
the Securities Act).

 

“Employment Agreements” shall have the meaning provided in Section 5.05.

 

53

--------------------------------------------------------------------------------


 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/16 of one percent) for
deposits of Dollars for a period equivalent to such period at or about 11:00
A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Telerate page 3750 (British Bankers’ Association
Interest Settlement Rates) (or such other page as may replace such page 3750 on
such system or on any other system of the information vendor for the time being
designated by the British Bankers’ Association to calculate the BBA Interest
Settlement Rate (as defined in the British Bankers’ Association’s Recommended
Terms and Conditions dated August 1985)), provided that if on such date no such
rate is so displayed, the Eurodollar Rate for such period shall be the rate
quoted to the Administrative Agent as the offered rate for deposits of Dollars
in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be

 

54

--------------------------------------------------------------------------------


 

determined for a period equivalent to such applicable Interest Period by prime
banks in the London interbank Eurodollar market at or about 11:00 A.M. (London
time) on the second Business Day before the first day of such period, in each
case divided (and rounded upward to the nearest 1/16 of 1%) by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Vessel or the agreed or compromised total loss of a
Vessel; or (y) the capture, condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking of title to, a Vessel.  An Event of Loss
shall be deemed to have occurred: (i) in the event of an actual loss of a
Vessel, at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Vessel was last heard from; (ii) in
the event of damage which results in a constructive or compromised or arranged
total loss of a Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same.  Notwithstanding the foregoing, if such Vessel shall
have been returned to the Borrower following any event referred to in clause (y)
above prior to the date upon which payment is required to be made under Section
4.02(c) hereof, no Event of Loss shall be deemed to have occurred by reason of
such event.

 

“Existing Credit Agreements” shall mean (x) the $300MM Existing Credit
Agreement, (y) the $165MM Existing Credit Agreement and (z) the $275MM Existing
Credit Agreement.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.20.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Mortgaged Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such exchange:

 

(I)                                     ON EACH FLAG JURISDICTION TRANSFER DATE,
THE CREDIT PARTY WHICH IS CONSUMMATING A FLAG JURISDICTION TRANSFER ON SUCH DATE
SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED, AND CAUSED TO BE RECORDED IN
THE APPROPRIATE VESSEL REGISTRY A

 

55

--------------------------------------------------------------------------------


 

VESSEL MORTGAGE, SUBSTANTIALLY IN THE FORM OF EXHIBIT J-1, J-2 OR J-3, AS
APPLICABLE TO THE ACCEPTABLE FLAG JURISDICTION, WITH RESPECT TO THE MORTGAGED
VESSEL BEING TRANSFERRED (THE “TRANSFERRED VESSEL”) AND THE VESSEL MORTGAGE
SHALL BE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT AND/OR THE LENDERS
A LEGAL, VALID AND ENFORCEABLE FIRST PRIORITY SECURITY INTEREST, IN AND LIEN
UPON SUCH TRANSFERRED VESSEL, SUBJECT ONLY TO PERMITTED LIENS.  ALL FILINGS,
DELIVERIES OF INSTRUMENTS AND OTHER ACTIONS NECESSARY OR DESIRABLE IN THE
REASONABLE OPINION OF THE COLLATERAL AGENT TO PERFECT AND PRESERVE SUCH SECURITY
INTERESTS SHALL HAVE BEEN DULY EFFECTED AND THE COLLATERAL AGENT SHALL HAVE
RECEIVED EVIDENCE THEREOF IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT.

 

(II)                                  ON EACH FLAG JURISDICTION TRANSFER DATE,
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM (A) CONSTANTINE P.
GEORGIOPOULOS, SPECIAL NEW YORK MARITIME COUNSEL TO THE BORROWER AND EACH CREDIT
PARTY (OR OTHER COUNSEL TO THE BORROWER AND SUCH CREDIT PARTIES REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), AN OPINION ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED SUCH FLAG JURISDICTION
TRANSFER DATE, WHICH SHALL (X) BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND (Y) COVER THE RECORDATION OF THE SECURITY INTERESTS
GRANTED PURSUANT TO THE VESSEL MORTGAGE(S) TO BE DELIVERED ON SUCH DATE AND SUCH
OTHER MATTERS INCIDENT THERETO AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST AND (B) LOCAL COUNSEL TO THE CREDIT PARTIES CONSUMMATING THE RELEVANT
FLAG JURISDICTION TRANSFER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
PRACTICING IN THOSE JURISDICTIONS IN WHICH THE TRANSFERRED VESSEL IS REGISTERED
AND/OR THE CREDIT PARTY OWNING SUCH TRANSFERRED VESSEL IS ORGANIZED, WHICH
OPINIONS SHALL BE ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS
AND DATED SUCH FLAG JURISDICTION TRANSFER DATE, WHICH SHALL (X) BE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (Y) COVER THE
PERFECTION OF THE SECURITY INTERESTS GRANTED PURSUANT TO THE VESSEL MORTGAGE(S)
AND SUCH OTHER MATTERS INCIDENT THERETO AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.

 

(III)                               ON EACH FLAG JURISDICTION TRANSFER DATE:

 

(A)                              The Administrative Agent shall have received
(x) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Transferred Vessel transferred on such date by the
relevant Subsidiary Guarantor and (y) the results of maritime registry searches
with respect to the Transferred Vessel transferred on such date, indicating no
record liens other than Liens in favor of the Collateral Agent and/or the
Lenders and Permitted Liens.

 

(B)                                The Administrative Agent shall have received
a report, in form and scope reasonably satisfactory to the Administrative Agent,
from a firm of independent marine insurance brokers reasonably acceptable to the
Administrative Agent with respect to the insurance maintained by the Credit
Party in respect of the Transferred Vessel transferred on such date, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by

 

56

--------------------------------------------------------------------------------


 

similarly situated insureds for the protection of the Administrative Agent
and/or the Lenders as mortgagee and (ii) conform with the insurance requirements
of the respective Vessel Mortgages.

 

(IV)                              ON OR PRIOR TO EACH FLAG JURISDICTION TRANSFER
DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE FLAG
JURISDICTION TRANSFER DATE, SIGNED BY THE CHAIRMAN OF THE BOARD, THE PRESIDENT,
ANY VICE PRESIDENT, THE TREASURER OR AN AUTHORIZED MANAGER, MEMBER OR GENERAL
PARTNER OF THE CREDIT PARTY COMMENCING SUCHFLAG JURISDICTION TRANSFER,
CERTIFYING THAT (A) ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND THIRD
PARTY APPROVALS AND/OR CONSENTS IN CONNECTION WITH THE FLAG JURISDICTION
TRANSFER BEING CONSUMMATED ON SUCH DATE AND OTHERWISE REFERRED TO HEREIN SHALL
HAVE BEEN OBTAINED AND REMAIN IN EFFECT, (B) THERE EXISTS NO JUDGMENT, ORDER,
INJUNCTION OR OTHER RESTRAINT PROHIBITING OR IMPOSING MATERIALLY ADVERSE
CONDITIONS UPON SUCH FLAG JURISDICTION TRANSFER OR THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND (C) COPIES OF RESOLUTIONS APPROVING THE FLAG
JURISDICTION TRANSFER OF SUCH CREDIT PARTY AND ANY OTHER MATTERS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“GAAP” shall have the meaning provided in Section 13.07(a).

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on any
property owned by such Person,

 

57

--------------------------------------------------------------------------------


 

whether or not such Indebtedness has been assumed by such Person (to the extent
of the value of the respective property), (iv) the aggregate amount required to
be capitalized under leases under which such Person is the lessee, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person and (vii) all
obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement or under any similar type of agreement; provided that Indebtedness
shall in any event not include trade payables and expenses accrued in the
ordinary course of business.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans hereunder occurs.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall have the meaning provided in Section 1.08.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

“Investments” shall have the meaning provided in Section 9.05.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 13.04(b).

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) or
other failure (which has not been cured) of a Lender to make available its
portion of any Borrowing required to be made in accordance with the terms of
this Agreement as then in effect or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that it does not intend to comply with
its obligations under Section 1.01(a) or (b).

 

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated Total Capitalization on
such date.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean and include the Revolving Loans and the Term Loans.

 

“Management Agreements” shall have the meaning provided in Section 5.05.

 

58

--------------------------------------------------------------------------------


 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, liabilities, condition (financial or otherwise) or prospects
(x) of the Vessels listed on to Schedule III hereto taken as a whole or (y) the
Borrower and the Subsidiary Guarantors taken as a whole.

 

“Maturity Date” shall mean the fifth anniversary of the Initial Borrowing Date.

 

“Minimum Borrowing Amount” shall mean, (x) with respect to the Revolving Loan
Tranche, $1,000,000 and (y) with respect to the Term Loan Tranche, $5,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Mortgaged Vessels” shall have the meaning provided in Section 5.15.

 

“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners (and its
successors from time to time).

 

“Net Cash Proceeds” shall mean, with respect to any Collateral Disposition, the
aggregate cash payments (including any cash received by way of deferred payment
pursuant to a note receivable issued in connection with such Collateral
Disposition or equity issuance, other than the portion of such deferred payment
constituting interest, but only as and when received) received by the Borrower
from such Collateral Disposition or equity issuance, net of (i) reasonable
transaction costs (including, without limitation, reasonable attorney’s fees)
and sales commissions and (ii) the estimated marginal increase in income taxes
and any stamp tax payable by the Borrower or any of its Subsidiaries as a result
of such Collateral Disposition.

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding any treasury stock.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Note” shall have the meaning provided in Section 1.05(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

59

--------------------------------------------------------------------------------


 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.

 

“$165MM Existing Credit Agreement” shall mean the Credit Agreement dated as of
June 27, 2001, among the Borrower, various lenders and Nordea Bank Norge ASA,
New York Branch (as successor by merger to Christiania Bank og Kreditkasse ASA,
New York Branch), as Administrative Agent, Syndication Agent and Lead Arranger,
providing for aggregate credit facilities of $165,000,000 (as the same may be
amended, supplemented, restated or modified from time to time).

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.

 

“PATRIOT Act” shall have the meaning provided in Section 13.21.

 

“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Mortgaged Vessel or any other property of the Borrower or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Mortgaged Vessel or the property subject thereto.

 

“Permitted Holders” shall mean (i) Peter Georgiopoulos and any corporation or
other entity directly controlled by Peter Georgiopoulos and (ii) Oaktree Capital
Management, LLC and any corporation or other entity directly controlled by
Oaktree Capital Management, LLC.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, or a Subsidiary of the

 

60

--------------------------------------------------------------------------------


 

Borrower or any ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 5.07.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
pledged (or required to be pledged) pursuant thereto.

 

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

“Projections” shall mean the financial projections of the Borrower and its
Subsidiaries, in form reasonably satisfactory to the Lead Arrangers, meeting the
requirements of Section 7.05(b) and covering each of the fiscal periods of the
Borrower ending after the Effective Date and prior to the Maturity Date.

 

“Qualified Preferred Stock” shall mean any preferred stock so long as the terms
of any such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring prior to one year
after the Maturity Date, (ii) do not require the cash payment of dividends,
(iii) do not contain any covenants other than periodic reporting requirements,
(iv) do not grant the holder thereof any voting rights except for voting rights
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the issuer thereof, or liquidations involving
the issuer thereof and other voting rights which holders of common stock may
have and (v) any other preferred stock that satisfies (i), (ii), and (iii) of
this definition of Qualified Preferred Stock and that is otherwise issuable or
may be distributed pursuant to a shareholder’s rights plan of the Borrower.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Refinancing” shall have the meaning provided in Section 5.13.

 

“Register” shall have the meaning provided in Section 13.17.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

61

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 1.12.

 

“Replacement Lender” shall have the meaning provided in Section 1.12.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean Lenders, the sum of whose outstanding Term Loans
(or, if prior to the Initial Borrowing Date, Term Loan Commitments) and
Revolving Loan Commitments at such time represent an amount greater than 50% of
the sum of all outstanding Term Loans (or, if prior to the Initial Borrowing
Date, Term Loan Commitments) and the Total Revolving Loan Commitment  (or if
determined after the termination of the Total Revolving Loan Commitments, the
principal amount of outstanding Revolving Loans) at such time.

 

“Returns” shall have the meaning provided in Section 7.09.

 

“Revolving Loan” shall have the meaning provided in Section 1.01(b).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time pursuant to Sections 3.02, 3.03, 4.02 and/or 10 or (y) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
1.12 or 13.04(b).

 

“Revolving Note” shall have the meaning provided in Section 1.05(a).

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Scheduled Repayment” shall have the meaning provided in Section 4.02(b).

 

“Scheduled Repayment Date” shall have the meaning provided in Section 4.02(b).

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

62

--------------------------------------------------------------------------------


 

“Security Documents” shall mean each Pledge Agreement, each Assignment of
Earnings, each Assignment of Insurances, each Vessel Mortgage and, after the
execution and delivery thereof, each additional security document executed
pursuant to Section 8.11.

 

“Senior Note Documents” shall mean (i) the Senior Note Indenture and (ii) any
related documentation (including, without limitation, (x) the Senior Note
Guaranty, (y) a related securities purchase agreement, and (z) any and all other
related agreements, certificates and instruments to be executed in respect to
the Senior Notes).

 

“Senior Note Guaranty” shall mean a guaranty of the Senior Notes by certain
Subsidiaries of the Borrower from time to time, pursuant to, and in accordance
with the terms of, the Senior Note Indenture.

 

“Senior Note Indenture” shall mean the Indenture, dated as of March 20, 2003,
among the Borrower, the Subsidiary Guarantors (as defined therein) and LaSalle
Bank National Association as trustee.

 

“Senior Notes” shall mean the $250,000,000, 10% senior unsecured notes due 2013
issued by the Borrower pursuant to the Senior Note Indenture.

 

“Service Agreements” shall have the meaning provided in Section 5.05.

 

“Shareholders’ Agreements” shall have the meaning provided in Section 5.05.

 

“Single-Hull Vessels” shall mean all Mortgaged Vessels indicated to be
Single-Hull Vessels on Schedule III hereto.

 

“Subsidiaries Guaranty” shall have the meaning provided Section 5.06.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of the
Borrower which is party to the Subsidiaries Guaranty, or which executes a
counterpart thereof after the Effective Date.

 

“Tax Sharing Agreement” shall have the meaning provided in Section 5.05.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loan” shall have the meaning provided in Section 1.01(a).

 

63

--------------------------------------------------------------------------------


 

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Term Loan Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03, 4.02 and/or 10 or (y) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 1.12
or 13.04.

 

“Term Note” shall have the meaning provided in Section 1.05(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“$300MM Existing Credit Agreement” shall mean the Credit Agreement dated as of
June 12, 2001, among the Borrower, various lenders and Nordea Bank Norge ASA,
New York Branch (as successor by merger to Christiania Bank og Kreditkasse ASA,
New York Branch), as Administrative Agent, Syndication Agent and Lead Arranger,
providing for aggregate credit facilities of $300,000,000 (as the same may be
amended, supplemented, restated or modified from time to time).

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of the Lenders at such time.

 

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, the sum of
the Unutilized Revolving Loan Commitments of the Lenders at such time.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Term Loans and
Revolving Loans.

 

“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Section 11.

 

“$275MM Existing Credit Agreement” shall mean the Credit Agreement dated as of
March 11, 2003 and amended and restated as of June 11, 2003, among the Borrower,
various lenders, J.P. Morgan PLC and Nordea Bank Finland Plc as Joint Lead
Arrangers and Joint Book Runners, JPMorgan Chase Bank as Administrative Agent
and Collateral Agent and the Governor and Company of the Bank of Scotland and
HSH Nordbank AG, as Co-arrangers (as the same may be amended, supplemented,
restated or modified from time to time).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets

 

64

--------------------------------------------------------------------------------


 

allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender,
at any time, an amount equal to such Lender’s Revolving Loan Commitment at such
time, less the aggregate principal amount of Revolving Loans made by such Lender
then outstanding.

 

“Vessel” shall mean, collectively, all sea going vessels and tankers owned by
the Borrower and its Subsidiaries, and, individually, any of such vessels.

 

“Vessel Exchange” shall mean the exchange of a Mortgaged Vessel for a Vessel
which Vessel shall constitute an Acceptable Replacement Vessel and provided that
the following conditions are satisfied with respect to such exchange:

 

(I)                                     ON THE VESSEL EXCHANGE DATE, IF THE
SUBSIDIARY OWNING THE ACCEPTABLE REPLACEMENT VESSEL IS NOT A CREDIT PARTY, (A)
SUCH SUBSIDIARY SHALL (1) GRANT TO THE COLLATERAL AGENT A FIRST PRIORITY LIEN
(SUBJECT ONLY TO PERMITTED LIENS) ON ALL PROPERTY OF SUCH SUBSIDIARY BY
EXECUTING AND DELIVERING A COUNTERPART OF THE PLEDGE AGREEMENT, TAKING ALL
ACTIONS REQUIRED PURSUANT TO SECTION 25 OF THE PLEDGE AGREEMENT TO BECOME A
PLEDGOR THEREUNDER, AND TAKING ANY OTHER ACTION REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT AND (2) EXECUTE AND DELIVER A COUNTERPART OF THE
SUBSDIARIES GUARANTY AND (B) THE BORROWER SHALL PLEDGE AND DELIVER, OR CAUSE TO
BE PLEDGED AND DELIVERED, ALL OF THE CAPITAL STOCK OF SUCH SUBSIDIARY OWNED BY
ANY CREDIT PARTY TO THE COLLATERAL AGENT.

 

(II)                                  ON THE APPLICABLE VESSEL EXCHANGE DATE,
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM (A) CONSTANTINE P.
GEORGIOPOULOS, SPECIAL NEW YORK MARITIME COUNSEL TO THE BORROWER AND EACH CREDIT
PARTY (OR OTHER COUNSEL TO THE BORROWER AND SUCH CREDIT PARTIES REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), AN OPINION ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED SUCH VESSEL EXCHANGE
DATE, WHICH SHALL (X) BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND (Y) COVER THE RECORDATION OF THE SECURITY INTERESTS
GRANTED PURSUANT TO THE VESSEL MORTGAGE(S) TO BE DELIVERED ON SUCH DATE AND SUCH
OTHER MATTERS INCIDENT THERETO AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST AND (B) LOCAL COUNSEL TO THE CREDIT PARTIES CONSUMMATING THE RELEVANT
VESSEL EXCHANGE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT PRACTICING
IN THOSE JURISDICTIONS IN WHICH THE ACCEPTABLE REPLACEMENT VESSEL IS REGISTERED
AND/OR THE CREDIT PARTY OWNING SUCH ACCEPTABLE REPLACEMENT VESSEL IS ORGANIZED,
WHICH OPINIONS SHALL BE ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS AND DATED SUCH VESSEL EXCHANGE DATE, WHICH SHALL (X) BE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (Y) COVER THE
PERFECTION OF THE SECURITY INTERESTS GRANTED PURSUANT TO THE VESSEL MORTGAGE(S)
AND SUCH OTHER MATTERS INCIDENT THERETO AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.

 

65

--------------------------------------------------------------------------------


 

(III)                               ON THE VESSEL EXCHANGE DATE, THE CREDIT
PARTY WHICH IS CONSUMMATING A VESSEL EXCHANGE ON SUCH DATE SHALL HAVE DULY
AUTHORIZED, EXECUTED AND DELIVERED AN ASSIGNMENT OF EARNINGS IN THE FORM OF
EXHIBIT H AND A ASSIGNMENT OF INSURANCES IN THE FORM OF EXHIBIT I, TOGETHER
COVERING ALL OF SUCH CREDIT PARTY’S PRESENT AND FUTURE EARNINGS AND INSURANCE
COLLATERAL, IN EACH CASE TOGETHER WITH:

 

(A)                              proper Financing Statements (Form UCC-1) fully
executed for filing under the UCC or in other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
the Assignment of Earnings and the Assignment of Insurances;

 

(B)                                certified copies of Requests for Information
or Copies (Form UCC-11), or equivalent reports, listing all effective financing
statements that name any Credit Party as debtor and that are filed in the
jurisdictions referred to in clause (A) above, together with copies of such
other financing statements (none of which shall cover the Collateral except to
the extent evidencing Permitted Liens unless in respect of which the Collateral
Agent shall have received Form UCC-3 Termination Statements (or such other
termination statements as shall be required by local law) fully executed for
filing if required by applicable laws); and

 

(C)                                evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable to perfect and
protect the security interests purported to be created by the Assignment of
Earnings and the Assignment of Insurances have been taken.

 

(IV)                              ON EACH VESSEL EXCHANGE DATE:

 

(A)                              The Credit Party which is consummating a Vessel
Exchange on such date shall have duly authorized, executed and delivered, and
caused to be recorded in the appropriate vessel registry a Vessel Mortgage,
substantially in the form of Exhibit J-1, J-2 or J-3, as applicable, with
respect to each of such Acceptable Replacement Vessel and the Vessel Mortgages
shall be effective to create in favor of the Collateral Agent and/or the Lenders
a legal, valid and enforceable first priority security interest, in and lien
upon such Replacement Vessels, subject only to Permitted Liens.  Except as
specifically provided above, all filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Collateral Agent
to perfect and preserve such security interests shall have been duly effected
and the Collateral Agent shall have received evidence thereof in form and
substance reasonably satisfactory to the Collateral Agent.

 

(B)                                The Administrative Agent shall have received
(x) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Acceptable Replacement Vessel acquired on such date
by the relevant Subsidiary

 

66

--------------------------------------------------------------------------------


 

Guarantor and (y) the results of maritime registry searches with respect to the
Acceptable Replacement Vessel acquired on such date, indicating no record liens
other than Liens in favor of the Collateral Agent and/or the Lenders and
Permitted Liens.

 

(C)                                The Administrative Agent shall have received
class certificates from a classification society listed on Schedule X hereto or
another internationally recognized classification society acceptable to the
Collateral Agent, indicating that each Mortgaged Vessel acquired on such date
meets the criteria specified in Section 7.24.

 

(D)                               The Administrative Agent shall have received
appraisal reports of recent date in scope, form and substance, and from
independent appraisers, reasonably satisfactory to the Administrative Agent,
stating the then current fair market value of the Acceptable Replacement Vessel
acquired on such date, the results of which shall be reasonably satisfactory to
the Administrative Agent.

 

(E)                                 The Administrative Agent shall have received
a report, in form and scope reasonably satisfactory to the Administrative Agent,
from a firm of independent marine insurance brokers reasonably acceptable to the
Administrative Agent with respect to the insurance maintained by the Credit
Party in respect of the Acceptable Replacement Vessel acquired on such date,
together with a certificate from such broker certifying that such insurances (i)
are placed with such insurance companies and/or underwriters and/or clubs, in
such amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds for the protection of the Administrative
Agent and/or the Lenders as mortgagee and (ii) conform with the insurance
requirements of the respective Vessel Mortgages.

 

(V)                                 ON OR PRIOR TO EACH VESSEL EXCHANGE DATE:

 

(A)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE VESSEL EXCHANGE DATE, SIGNED BY A SENIOR FINANCIAL
OFFICER OF THE BORROWER WHICH CERTIFICATE SHALL SET FORTH THE CALCULATIONS
REQUIRED TO ESTABLISH WHETHER THE BORROWER IS IN COMPLIANCE WITH THE PROVISIONS
OF SECTION 9.11.

 

(B)                                The Administrative Agent shall have received
a certificate, dated the Vessel Exchange Date, signed by the Chairman of the
Board, the President, any Vice President, the Treasurer or an authorized
manager, member or general partner of the Credit Party commencing such Vessel
Exchange, certifying that (1) all necessary governmental (domestic and foreign)
and third party approvals and/or consents (including any necessary anti-trust
approvals or consents) in connection with the Vessel Exchange being consummated
on such date and otherwise referred to herein shall have been obtained and
remain in effect, and all applicable waiting periods shall have expired without
any action being taken by any competent authority which, in the reasonable
judgment of the Administrative Agent, restrains, prevents or imposes materially
adverse conditions upon the

 

67

--------------------------------------------------------------------------------


 

consummation of such Vessel Exchange or the transactions contemplated by this
Agreement and (2) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Vessel Exchange
or the other transactions contemplated by this Agreement.

 

“Vessel Mortgages” shall have the meaning set forth in Section 5.15.

 

“Vessel Exchange Date” shall mean each date on which a Vessel Exchange occurs.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

 

SECTION 12.  Agency and Security Trustee Provisions. 

 

12.01  Appointment.    (a) The Lenders hereby designate Nordea Bank Finland plc,
New York Branch, as Administrative Agent (for purposes of this Section 12, the
term “Administrative Agent” shall include Nordea Bank Finland plc, New York
Branch (and/or any of its affiliates) in its capacity as Collateral Agent
pursuant to the Security Documents and in its capacity as security trustee
pursuant to the Vessel Mortgages) to act as specified herein and in the other
Credit Documents.  Each Lender hereby irrevocably authorizes, and each holder of
any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Agents to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agents may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates and, may assign from time to time any or all of its rights, duties
and obligations hereunder and under the Security Documents to any of its banking
affiliates.

 

(b)                                 The Lenders hereby irrevocably appoint
Nordea Bank Finland plc, New York Branch as security trustee solely or the
purpose of holding legal title to the Vessel Mortgages on each of the Marshall
Islands, Maltese and Liberian flag vessels on behalf of the applicable Lenders,
from time to time, with regard to the (i) security, powers, rights, titles,
benefits and interests (both present and future) constituted by and conferred on
the Lenders or any of them or for the benefit thereof under or pursuant to the
Vessel Mortgages (including, without limitation, the benefit of all covenants,
undertakings, representations, warranties and obligations given, made or
undertaken by any Lender in the Vessel Mortgages), (ii) all money, property and
other assets paid or transferred to or vested in any Lender or any agent of any
Lender or received or recovered by any Lender or any agent of any Lender
pursuant to, or in

 

68

--------------------------------------------------------------------------------


 

connection with the Vessel Mortgages, whether from the Borrower or any
Subsidiary Guarantor or any other person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof).  Nordea Bank Finland plc, New York Branch hereby accepts such
appointment as security trustee.

 

12.02  Nature of Duties.    The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents. 
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by such Person’s gross negligence or willful misconduct
(any such liability limited to the applicable Agent to whom such Person
relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

12.03  Lack of Reliance on the Agents.    Independently and without reliance
upon the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  None of the Agents
shall be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

12.04  Certain Rights of the Agents.    If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents

 

69

--------------------------------------------------------------------------------


 

acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

 

12.05  Reliance.    Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06  Indemnification.    To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.

 

12.07  The Administrative Agent in its Individual Capacity.    With respect to
its obligation to make Loans under this Agreement, each of the Agents shall have
the rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual capacity. 
Each of the Agents may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with any Credit Party or any
Affiliate of any Credit Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower or any
other Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

12.08  Holders.    The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

12.09  Resignation by the Administrative Agent.    (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower

 

70

--------------------------------------------------------------------------------


 

and the Lenders.  Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower.

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent, with the consent of the Borrower (which shall not be
unreasonably withheld or delayed), shall then appoint a commercial bank or trust
company with capital and surplus of not less than $500,000,000 as successor
Administrative Agent who shall serve as Administrative Agent hereunder or
thereunder until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 25th Business Day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

12.10  The Co-Arrangers.    Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, each of the
Co-Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Co-Arrangers shall be entitled to all indemnification and reimbursement
rights in favor of any of the Agents as provided for under Sections 12.06 and
13.01.  Without limitation of the foregoing, none of the Co-Arrangers shall,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

 

SECTION 13.  Miscellaneous. 


 


13.01  PAYMENT OF EXPENSES, ETC.  THE BORROWER AGREES THAT IT SHALL:  (I)
WHETHER OR NOT THE TRANSACTIONS HEREIN CONTEMPLATED ARE CONSUMMATED, PAY ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF EACH OF THE AGENTS (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF WHITE & CASE LLP,
WATSON, FARLEY & WILLIAMS, OTHER COUNSEL TO THE ADMINISTRATIVE AGENT AND THE
LEAD ARRANGERS AND LOCAL COUNSEL) IN CONNECTION WITH THE PREPARATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE DOCUMENTS
AND INSTRUMENTS REFERRED TO HEREIN AND THEREIN AND ANY AMENDMENT, WAIVER OR
CONSENT RELATING HERETO OR THERETO, OF THE AGENTS IN CONNECTION WITH THEIR
RESPECTIVE SYNDICATION EFFORTS WITH RESPECT TO THIS AGREEMENT AND OF THE AGENTS
AND EACH OF THE LENDERS IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN
AND THEREIN (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL (INCLUDING IN-HOUSE COUNSEL) FOR EACH OF THE AGENTS AND
FOR EACH OF THE LENDERS); (II) PAY AND HOLD EACH OF THE LENDERS HARMLESS FROM
AND AGAINST ANY AND ALL PRESENT AND FUTURE STAMP, DOCUMENTARY, TRANSFER, SALES
AND USE, VALUE ADDED,  EXCISE AND OTHER SIMILAR

 

71

--------------------------------------------------------------------------------


 


TAXES WITH RESPECT TO THE FOREGOING MATTERS AND SAVE EACH OF THE LENDERS
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING
FROM ANY DELAY OR OMISSION (OTHER THAN TO THE EXTENT ATTRIBUTABLE TO SUCH
LENDER) TO PAY SUCH TAXES; AND (III) INDEMNIFY THE AGENTS, THE COLLATERAL AGENT
AND EACH LENDER, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, TRUSTEES,
EMPLOYEES, REPRESENTATIVES AND AGENTS FROM AND HOLD EACH OF THEM HARMLESS
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS (INCLUDING REMOVAL OR REMEDIAL
ACTIONS), LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ AND CONSULTANTS’
FEES AND DISBURSEMENTS) INCURRED BY, IMPOSED ON OR ASSESSED AGAINST ANY OF THEM
AS A RESULT OF, OR ARISING OUT OF, OR IN ANY WAY RELATED TO, OR BY REASON OF,
(A) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT ANY OF THE
AGENTS, THE COLLATERAL AGENT OR ANY LENDER IS A PARTY THERETO) RELATED TO THE
ENTERING INTO AND/OR PERFORMANCE OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR THE PROCEEDS OF ANY LOANS HEREUNDER OR THE CONSUMMATION OF ANY TRANSACTIONS
CONTEMPLATED HEREIN, OR IN ANY OTHER CREDIT DOCUMENT OR THE EXERCISE OF ANY OF
THEIR RIGHTS OR REMEDIES PROVIDED HEREIN OR IN THE OTHER CREDIT DOCUMENTS, OR
(B) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON ANY VESSEL OR IN
THE AIR, SURFACE WATER OR GROUNDWATER OR ON THE SURFACE OR SUBSURFACE OF ANY
PROPERTY AT ANY TIME OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, THE GENERATION, STORAGE, TRANSPORTATION, HANDLING, DISPOSAL OR
ENVIRONMENTAL RELEASE OF HAZARDOUS MATERIALS AT ANY LOCATION, WHETHER OR NOT
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE NON-COMPLIANCE
OF ANY VESSEL OR PROPERTY WITH FOREIGN, FEDERAL, STATE AND LOCAL LAWS,
REGULATIONS, AND ORDINANCES (INCLUDING APPLICABLE PERMITS THEREUNDER) APPLICABLE
TO ANY VESSEL OR PROPERTY, OR ANY ENVIRONMENTAL CLAIM ASSERTED AGAINST THE
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY VESSEL OR PROPERTY AT ANY TIME OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, INCLUDING, IN EACH CASE,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND OTHER
CONSULTANTS INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR
OTHER PROCEEDING (BUT EXCLUDING ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS OR EXPENSES TO THE
EXTENT INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
PERSON TO BE INDEMNIFIED).  TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, PAY
OR HOLD HARMLESS EACH OF THE AGENTS OR ANY LENDER SET FORTH IN THE PRECEDING
SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY, THE
BORROWER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF
EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.

 

13.02  Right of Setoff.    In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower or any Subsidiary
but in any event excluding assets held in trust for any such Person against and
on account of the Obligations and liabilities of the Borrower or such
Subsidiary, as applicable, to such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender

 

72

--------------------------------------------------------------------------------


 

shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

 

13.03  Notices.    Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered:  if to the Borrower, at the Borrower’s address
specified under its signature below; if to any Lender, at its address specified
opposite its name on Schedule II below; and if to the Administrative Agent, at
its Notice Office; or, as to any other Credit Party, at such other address as
shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative Agent. 
All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent.

 

13.04  Benefit of Agreement.    (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders, (ii)
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Commitment Commission thereon (except (m) in
connection with a waiver of applicability of any post-default increase in
interest rates and (n) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitments shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (y) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all

 

73

--------------------------------------------------------------------------------


 

amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation.

 


(B)                                 NOTWITHSTANDING THE FOREGOING, ANY LENDER
(OR ANY LENDER TOGETHER WITH ONE OR MORE OTHER LENDERS) MAY (X) ASSIGN ALL OR A
PORTION OF ITS REVOLVING LOAN COMMITMENT (AND RELATED OUTSTANDING OBLIGATIONS
HEREUNDER), TERM LOAN COMMITMENT AND/OR ITS OUTSTANDING TERM LOANS TO ITS (I)
PARENT COMPANY AND/OR ANY AFFILIATE OF SUCH LENDER WHICH IS AT LEAST 50% OWNED
BY SUCH LENDER OR ITS PARENT COMPANY OR (II) IN THE CASE OF ANY LENDER THAT IS A
FUND THAT INVESTS IN BANK LOANS, ANY OTHER FUND THAT INVESTS IN BANK LOANS AND
IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR OF SUCH LENDER OR BY AN
AFFILIATE OF SUCH INVESTMENT ADVISOR OR (III) TO ONE OR MORE LENDERS OR (Y)
ASSIGN WITH THE CONSENT OF THE BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED) ALL, OR IF LESS THAN ALL, A PORTION EQUAL TO AT LEAST
$5,000,000 IN THE AGGREGATE FOR THE ASSIGNING LENDER OR ASSIGNING LENDERS, OF
SUCH REVOLVING LOAN COMMITMENTS, TERM LOAN COMMITMENTS AND OUTSTANDING PRINCIPAL
AMOUNT OF TERM LOANS HEREUNDER TO ONE OR MORE ELIGIBLE TRANSFEREES (TREATING ANY
FUND THAT INVESTS IN BANK LOANS AND ANY OTHER FUND THAT INVESTS IN BANK LOANS
AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR OF SUCH FUND OR BY AN
AFFILIATE OF SUCH INVESTMENT ADVISOR AS A SINGLE ELIGIBLE TRANSFEREE), EACH OF
WHICH ASSIGNEES SHALL BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY EXECUTION
OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT, PROVIDED THAT (I) AT SUCH TIME
SCHEDULE I SHALL BE DEEMED MODIFIED TO REFLECT THE COMMITMENTS (AND/OR
OUTSTANDING TERM LOANS, AS THE CASE MAY BE) OF SUCH NEW LENDER AND OF THE
EXISTING LENDERS, (II) NEW NOTES WILL BE ISSUED, AT THE BORROWER’S EXPENSE, TO
SUCH NEW LENDER AND TO THE ASSIGNING LENDER UPON THE REQUEST OF SUCH NEW LENDER
OR ASSIGNING LENDER, SUCH NEW NOTES TO BE IN CONFORMITY WITH THE REQUIREMENTS OF
SECTION 1.05 (WITH APPROPRIATE MODIFICATIONS) TO THE EXTENT NEEDED TO REFLECT
THE REVISED COMMITMENTS (AND/OR OUTSTANDING TERM LOANS, AS THE CASE MAY BE),
(III) THE CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION
WITH ANY ASSIGNMENT PURSUANT TO PRECEDING CLAUSE (Y) (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), AND (IV) THE ADMINISTRATIVE AGENT SHALL
RECEIVE AT THE TIME OF EACH SUCH ASSIGNMENT, FROM THE ASSIGNING OR ASSIGNEE
LENDER, THE PAYMENT OF A NON-REFUNDABLE ASSIGNMENT FEE OF $3,000.  TO THE EXTENT
OF ANY ASSIGNMENT PURSUANT TO THIS SECTION 13.04(B), THE ASSIGNING LENDER SHALL
BE RELIEVED OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO ITS ASSIGNED
COMMITMENTS (IT BEING UNDERSTOOD THAT THE INDEMNIFICATION PROVISIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 1.09, 1.10, 4.04, 13.01 AND
13.06) SHALL SURVIVE AS TO SUCH ASSIGNING LENDER).  TO THE EXTENT THAT AN
ASSIGNMENT OF ALL OR ANY PORTION OF A LENDER’S COMMITMENTS AND RELATED
OUTSTANDING OBLIGATIONS PURSUANT TO SECTION 1.12 OR THIS SECTION 13.04(B) WOULD,
AT THE TIME OF SUCH ASSIGNMENT, RESULT IN INCREASED COSTS UNDER SECTION 1.09,
1.10 OR 4.04 FROM THOSE BEING CHARGED BY THE RESPECTIVE ASSIGNING LENDER PRIOR
TO SUCH ASSIGNMENT, THEN THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH
INCREASED COSTS (ALTHOUGH THE BORROWER SHALL BE OBLIGATED TO PAY ANY OTHER
INCREASED COSTS OF THE TYPE DESCRIBED ABOVE RESULTING FROM CHANGES AFTER THE
DATE OF THE RESPECTIVE ASSIGNMENT).


 


(C)                                  NOTHING IN THIS AGREEMENT SHALL PREVENT OR
PROHIBIT ANY LENDER FROM PLEDGING ITS LOANS AND NOTES HEREUNDER TO A FEDERAL
RESERVE BANK IN SUPPORT OF BORROWINGS MADE BY SUCH LENDER FROM SUCH FEDERAL
RESERVE BANK AND, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, ANY LENDER WHICH
IS A FUND MAY PLEDGE ALL OR ANY PORTION OF ITS NOTES OR LOANS TO A TRUSTEE FOR
THE BENEFIT OF INVESTORS AND IN SUPPORT OF ITS OBLIGATION TO SUCH INVESTORS.

 

74

--------------------------------------------------------------------------------


 

13.05  No Waiver; Remedies Cumulative.    No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 

13.06  Payments Pro Rata.    (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans or Commitment Commission, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 13.06(a) and (b)
shall be subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders.

 

13.07  Calculations; Computations.    (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all computations determining compliance with Sections
9.07 through 9.10, inclusive, shall utilize accounting principles and policies
in conformity with those used to

 

75

--------------------------------------------------------------------------------


 

prepare the historical financial statements delivered to the Lenders for the
first fiscal year of the Borrower ended December 31, 2003 (with the foregoing
generally accepted accounting principles, subject to the preceding proviso,
herein called “GAAP”).  Unless otherwise noted, all references in this Agreement
to “generally accepted accounting principles” shall mean generally accepted
accounting principles as in effect in the United States.

 

(b)                                 All computations of interest and Commitment
Commission hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Commitment Commission are
payable.

 

13.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS
LAW).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION.  IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE

 

76

--------------------------------------------------------------------------------


 

SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS
SECTION 13.08 OR OTHERWISE PERMITTED BY LAW.

 

(b)                                  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.09  Counterparts.    This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

13.10  Effectiveness.    This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders who are initially parties hereto shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent or, in the case of the Lenders, shall have
given to the Administrative Agent telephonic (confirmed in writing), written or
facsimile notice (actually received) at such office that the same has been
signed and mailed to it.  The Administrative Agent will give the Borrower and
each Lender prompt written notice of the occurrence of the Effective Date.

 

13.11  Headings Descriptive.    The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 


13.12  AMENDMENT OR WAIVER; ETC.  (A)  NEITHER THIS AGREEMENT NOR ANY OTHER
CREDIT DOCUMENT NOR ANY TERMS HEREOF OR THEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED UNLESS SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION IS
IN WRITING SIGNED BY THE RESPECTIVE CREDIT PARTIES PARTY THERETO AND THE
REQUIRED LENDERS, PROVIDED THAT NO SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION
SHALL, WITHOUT THE CONSENT OF EACH LENDER (OTHER THAN A DEFAULTING LENDER) (WITH
OBLIGATIONS BEING DIRECTLY AFFECTED IN THE CASE OF FOLLOWING CLAUSE (I)) AND IN
THE CASE OF THE FOLLOWING CLAUSE (VI), TO THE EXTENT (IN THE CASE OF THE
FOLLOWING CLAUSE (VI)) THAT ANY SUCH LENDER WOULD BE REQUIRED TO MAKE A LOAN IN
EXCESS OF ITS PRO RATA PORTION PROVIDED FOR IN THIS AGREEMENT OR WOULD RECEIVE A
PAYMENT OR PREPAYMENT OF LOANS OR A COMMITMENT

 

77

--------------------------------------------------------------------------------


 


REDUCTION THAT (IN ANY CASE) IS LESS THAN ITS PRO RATA PORTION PROVIDED FOR IN
THIS AGREEMENT, IN EACH CASE, AS A RESULT OF ANY SUCH AMENDMENT, MODIFICATION OR
WAIVER REFERRED TO IN THE FOLLOWING CLAUSE (VI)), (I) EXTEND THE FINAL SCHEDULED
MATURITY OF ANY LOAN OR NOTE, EXTEND THE TIMING FOR OR REDUCE THE PRINCIPAL
AMOUNT OF ANY SCHEDULED REPAYMENT, OR REDUCE THE RATE OR EXTEND THE TIME OF
PAYMENT OF INTEREST ON ANY LOAN OR NOTE OR COMMITMENT COMMISSION (EXCEPT (X) IN
CONNECTION WITH THE WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN
INTEREST RATES AND (Y) ANY AMENDMENT OR MODIFICATION TO THE FINANCIAL
DEFINITIONS IN THIS AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF
INTEREST FOR PURPOSES OF THIS CLAUSE (I)), OR REDUCE THE PRINCIPAL AMOUNT
THEREOF (EXCEPT TO THE EXTENT REPAID IN CASH), (II) RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL (EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT DOCUMENTS)
UNDER ALL THE SECURITY DOCUMENTS, (III) AMEND, MODIFY OR WAIVE ANY PROVISION OF
THIS SECTION 13.12, (IV) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS (IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED
LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE
INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE SAME
BASIS AS THE EXTENSIONS OF LOANS AND COMMITMENTS ARE INCLUDED ON THE EFFECTIVE
DATE), (V) CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, (VI) AMEND, MODIFY OR WAIVE SECTION
1.06 OR AMEND, MODIFY OR WAIVE ANY OTHER PROVISION IN THIS AGREEMENT TO THE
EXTENT PROVIDING FOR PAYMENTS OR PREPAYMENTS OF LOANS OR REDUCTIONS IN
COMMITMENTS, IN EACH CASE, TO BE APPLIED PRO RATA AMONG THE LENDERS ENTITLED TO
SUCH PAYMENTS OR PREPAYMENTS OF LOANS OR REDUCTIONS IN COMMITMENTS (IT BEING
UNDERSTOOD THAT THE PROVISION OF ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO
THIS AGREEMENT, OR THE WAIVER OF ANY MANDATORY COMMITMENT REDUCTION OR ANY
MANDATORY PREPAYMENT OF LOANS BY THE REQUIRED LENDERS SHALL NOT CONSTITUTE AN
AMENDMENT, MODIFICATION OR WAIVER FOR PURPOSES OF THIS CLAUSE (VI)), OR (VII)
RELEASE ANY SUBSIDIARY GUARANTOR FROM A SUBSIDIARIES GUARANTY TO THE EXTENT SAME
OWNS A MORTGAGED VESSEL; PROVIDED, FURTHER, THAT NO SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION SHALL (U) INCREASE THE COMMITMENTS OF ANY LENDER OVER
THE AMOUNT THEREOF THEN IN EFFECT WITHOUT THE CONSENT OF SUCH LENDER (IT BEING
UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS,
DEFAULTS OR EVENTS OF DEFAULT OR OF A MANDATORY REDUCTION IN THE COMMITMENTS
SHALL NOT CONSTITUTE AN INCREASE OF THE COMMITMENT OF ANY LENDER, AND THAT AN
INCREASE IN THE AVAILABLE PORTION OF ANY COMMITMENT OF ANY LENDER SHALL NOT
CONSTITUTE AN INCREASE IN THE COMMITMENT OF SUCH LENDER), (V) WITHOUT THE
CONSENT OF EACH AGENT, AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 12 AS
SAME APPLIES TO SUCH AGENT OR ANY OTHER PROVISION AS SAME RELATES TO THE RIGHTS
OR OBLIGATIONS OF SUCH AGENT OR (W) WITHOUT THE CONSENT OF THE COLLATERAL AGENT,
AMEND, MODIFY OR WAIVE ANY PROVISION RELATING TO THE RIGHTS OR OBLIGATIONS OF
THE COLLATERAL AGENT.

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclusive, of the first proviso to
Sections 13.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clauses (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower if the respective Lender’s consent
is required with respect to less than all Loans (or related Commitments), to
replace only the respective Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to Section
1.12 so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge

 

78

--------------------------------------------------------------------------------


 

or termination or (B) terminate such non-consenting Lender’s Commitment (if such
Lender’s consent is required as a result of its Commitment), and/or repay
outstanding Loans and terminate any outstanding Commitments of such Lender which
gave rise to the need to obtain such Lender’s consent, in accordance with
Sections 3.02(b) and/or 4.01(iv), provided that, unless the Commitments are
terminated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined before giving
effect to the proposed action) shall specifically consent thereto, provided,
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

 

13.13  Survival.    All indemnities set forth herein including, without
limitation, in Sections 1.09, 1.10, 4.04, 13.01 and 13.06 shall, subject to
Section 13.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.

 

13.14  Domicile of Loans.    Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.09, 1.10 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 


13.15  LIMITATION ON ADDITIONAL AMOUNTS, ETC.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTIONS 1.09, 1.10 OR 4.04 OF THIS AGREEMENT, UNLESS A
LENDER GIVES NOTICE TO THE BORROWER THAT IT IS OBLIGATED TO PAY AN AMOUNT UNDER
ANY SUCH SECTION WITHIN ONE YEAR AFTER THE LATER OF (X) THE DATE THE LENDER
INCURS THE RESPECTIVE INCREASED COSTS, TAXES, LOSS, EXPENSE OR LIABILITY,
REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL OR
(Y) THE DATE SUCH LENDER HAS ACTUAL KNOWLEDGE OF ITS INCURRENCE OF THE
RESPECTIVE INCREASED COSTS, TAXES, LOSS, EXPENSE OR LIABILITY, REDUCTIONS IN
AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL, THEN SUCH
LENDER SHALL ONLY BE ENTITLED TO BE COMPENSATED FOR SUCH AMOUNT BY THE BORROWER
PURSUANT TO SAID SECTION 1.09, 1.10 OR 4.04, AS THE CASE MAY BE, TO THE EXTENT
THE COSTS, TAXES, LOSS, EXPENSE OR LIABILITY, REDUCTION IN AMOUNTS RECEIVED OR
RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL ARE INCURRED OR SUFFERED ON OR
AFTER THE DATE WHICH OCCURS ONE YEAR PRIOR TO SUCH LENDER GIVING NOTICE TO THE
BORROWER THAT IT IS OBLIGATED TO PAY THE RESPECTIVE AMOUNTS PURSUANT TO SAID
SECTION 1.09, 1.10 OR 4.04, AS THE CASE MAY BE.  THIS SECTION 13.15 SHALL HAVE
NO APPLICABILITY TO ANY SECTION OF THIS AGREEMENT OTHER THAN SAID SECTIONS 1.09,
1.10 AND 4.04.

 

13.16  Confidentiality.    (a)  Subject to the provisions of clauses (b) and (c)
of this Section 13.16, each Lender agrees that it will use its best efforts not
to disclose without the prior consent of the Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company or board of trustees in its sole

 

79

--------------------------------------------------------------------------------


 

discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (a) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
respect to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent or the Collateral Agent and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
expressly agrees to be bound by the confidentiality provisions contained in this
Section 13.16.

 


(B)                                 THE BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT EACH LENDER MAY SHARE WITH ANY OF ITS AFFILIATES ANY INFORMATION RELATED TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY
NONPUBLIC CUSTOMER INFORMATION REGARDING THE CREDITWORTHINESS OF THE BORROWER OR
ITS SUBSIDIARIES), PROVIDED SUCH PERSONS SHALL BE SUBJECT TO THE PROVISIONS OF
THIS SECTION 13.16 TO THE SAME EXTENT AS SUCH LENDER.


 

13.17  Register.    The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 13.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b).  Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender.  The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.

 

80

--------------------------------------------------------------------------------


 

13.18  Judgment Currency.    If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.

 

13.19  Language.    All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

 

13.20  Waiver of Immunity.    The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, the Republic of the Marshall Islands, the Republic of Liberia, the
Republic of Malta or elsewhere, to enforce or collect upon the Obligations of
the Borrower or any other Credit Party related to or arising from the
transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Credit Parties, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States, the Republic of the Marshall Islands, the Republic of Liberia,
the Republic of Malta or elsewhere.

 

13.21  USA PATRIOT Act Notice.    Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56

 

81

--------------------------------------------------------------------------------


 

(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

 

*     *     *

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

GENERAL MARITIME CORPORATION,

 

as Borrower

 

 

 

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

Title:   Vice President

 

Address: 35 West 56th Street, New York, NY 10019

 

Telephone: (212) 763-5600

 

Facsimile: (212) 763-5603

 

 

 

 

With a copy to:

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

919 Third Avenue

 

New York, NY 10022

 

Attention: Thomas E. Molner, Esq.

 

Telephone: (212) 715-9100

 

Facsimile: (212) 715-8000

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK

BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ Hans Chr. Kjelsrud

 

 

Title: Senior Vice President

 

 

 

 

By:

 /s/ Alison B. Barber

 

 

Title: Vice President

 

 

 

 

NORDEA BANK NORGE ASA, GRAND CAYMAN

BRANCH, as Lender

 

 

 

 

 

 

 

By:

 /s/ Hans Chr. Kjelsrud

 

 

Title: Senior Vice President

 

 

 

 

By:

 /s/ Alison B. Barber

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE BANK OF

SCOTLAND, Individually and as Co-Arranger

 

 

 

 

By:

 /s/ Russell Parker

 

 

Title: Director of Corporate Banking

 

 

 

 

 

 

 

CITIBANK, N.A., Individually and as Co-Arranger

 

 

 

 

By:

 /s/ Charles R. Delamater

 

 

Title:  Managing Director

 

Senior Credit Officer

 

 

 

 

 

 

 

DRESDNER BANK AG IN HAMBURG,

 

Individually and as Co-Arranger

 

 

 

 

By:

 /s/ B. Sorge

 

 

Title: Assistant Director

 

 

 

 

By:

 /s/ D. Qian

 

 

Title: Assistant Manager

 

 

 

 

 

 

 

HSH NORDBANK AG,

 

Individually and as Co-Arranger

 

 

 

 

By:

 /s/ Urbaniak

 

 

Title: Vice President

 

 

 

 

By:

 /s/ Radtke

 

 

Title: Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

Individually and as Co-Arranger

 

 

 

 

By:

 /s/ Colin Manchester

 

 

Title: Senior Ship Finance Manager

 

--------------------------------------------------------------------------------


 

 

DANISH SHIP FINANCE (DANMARKS

SKIBSKREDITFOND),

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Erik I. Lassen

 

 

Title: Senior Vice President

 

 

 

 

By:

 /s/ Ole Staergaard

 

 

Title: Vice President

 

 

 

 

 

 

 

DNB NOR BANK ASA, NEW YORK BRANCH,

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Barbara Gronquist

 

 

Title: Senior Vice President

 

 

 

 

By:

 /s/ Nikolai A. Nachamkin

 

 

Title: First Vice President

 

 

 

 

 

 

 

DVB BANK AKTIENGESELLSCHAFT,

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Sybren Hoekstra

 

 

Title: Senior Vice President

 

 

 

 

By:

 /s/ Camila F. Policarpio

 

 

Title: Vice President

 

 

 

 

 

 

 

FORTIS CAPITAL CORP.,

 

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Svein Engh

 

 

Title: Managing Director

 

 

 

 

By:

 /s/ Chr. Tobias Backer

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC,

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Debroah Mylod

 

 

Title: Manager, Ship Finance

 

 

 

 

By: :

 /s/ Kisten Kaarre Jensen

 

 

Title: Deputy Head, Ship Finance

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

 

 

 

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Scott Lewallen

 

 

Title: Head of Shipping

 

 

 

 

By:

 /s/ Jonathan Maycock

 

 

Title: Client Executive

 

 

 

 

 

 

 

VEREINS- UND WESTBANK AG,

 

Individually and as Senior Manager

 

 

 

 

By:

 /s/ Nicolini

 

 

Title: Vice President

 

 

 

 

By:

 /s/ Schepler

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C.,

 

as Lender

 

 

 

 

By:

 /s/ Emsden

 

 

Title: Director

 

 

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF

IRELAND, as Lender

 

 

 

 

By:

 /s/ John Hartigan

 

 

Title: Manager

 

 

 

 

By:

 /s/ Paul Packard

 

 

Title: Head of Maritime Industries

 

--------------------------------------------------------------------------------


 

 

NATEXIS BANQUES POPULAIRES,

 

as Lender

 

 

 

 

By:

 /s/ Michel Degermann

 

 

Title:

 

 

 

 

By:

/s/ Antoine Saint Olive

 

 

Title:

 

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK

BRANCH, as Lender

 

 

 

 

By:

 /s/ Alex Aupoix

 

 

Title: Vice President

 

 

 

By:

 /s/ Adrienne Molloy

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

Lender

 

Term Loan
Commitments

 

Revolving Loan
Commitments

 

Total

 

NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH

 

$

27,272,727.27

 

$

72,727,272.73

 

$

100,000,000

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

 

$

19,636,363.64

 

$

52,363,636.36

 

$

72,000,000

 

CITIBANK, N.A.

 

$

19,636,363.64

 

$

52,363,636.36

 

$

72,000,000

 

DRESDNER BANK AG IN HAMBURG

 

$

19,636,363.64

 

$

52,363,636.36

 

$

72,000,000

 

HSH NORDBANK AG

 

$

19,636,363.64

 

$

52,363,636.36

 

$

72,000,000

 

THE ROYAL BANK OF SCOTLAND PLC

 

$

19,636,363.64

 

$

52,363,636.36

 

$

72,000,000

 

DANISH SHIP FINANCE (DANMARKS SKIBSKREDITFOND)

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

DNB NOR BANK ASA, NEW YORK BRANCH

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

DVB BANK AKTIENGESELLSCHAFT

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

FORTIS CAPITAL CORP.

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

LLOYDS TSB BANK PLC

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

VEREINS- UND WESTBANK AG

 

$

10,909,090.91

 

$

29,090,909.09

 

$

40,000,000

 

ALLIED IRISH BANKS, P.L.C.

 

$

6,818,181.82

 

$

18,181,818.18

 

$

25,000,000

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

$

6,818,181.82

 

$

18,181,818.18

 

$

25,000,000

 

NATEXIS BANQUES POPULAIRES (PARIS)

 

$

6,818,181.82

 

$

18,181,818.18

 

$

25,000,000

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

$

2,727,272.73

 

$

7,272,727.27

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Totals

 

$

225,000,000

 

$

600,000,000

 

$

825,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LENDER ADDRESSES

 

INSTITUTIONS

 

ADDRESSES

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH

 

437 Madison Avenue, 21st Floor
New York, NY 10022
Attn: Hans Chr. Kjelsrud
Telephone: 212-318-9634
Facsimile: 212-421-4420
e-mail: hans.kjelsrud@nordea.com

 

 

 

NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH

 

437 Madison Avenue, 21st Floor
New York, NY 10022
Attn: Hans Chr. Kjelsrud
Telephone: 212-318-9634
Facsimile: 212-421-4420
e-mail: hans.kjelsrud@nordea.com

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

 

Corporate Banking,
Marine Finance
11 Earl Grey Street, 1st Floor
Edinburgh EH3 9BN
Attn: Martin Strevens
Telephone: 44 131 659 0319
Facsimile: 44 131 659 0387
e-mail:
martin_strevens@bankofscotland.co.uk

 

 

 

CITIBANK, N.A.

 

388 Greenwich Street
23rd Floor
New York, NY 10013
Attn: Charles Delamater
Telephone: 212-816-5430
Facsimile: 212-816-5429
e-mail: charles.r.delamater@citigroup.com

 

 

 

DRESDNER BANK AG IN HAMBURG

 

Jungfernstieg 22
20349 Hamburg, Germany
Attn: Mr. Daming Qian
Telephone: 49-40-3501 4012
Facsimile: 49-40-3501 4007
e-mail: daming.qian@dresdner-bank.com

 

--------------------------------------------------------------------------------


 

HSH NORDBANK AG

 

Gerhart-Hauptmann-Platz 40
D-20095 Hamberg, Germany
Attn: Uta Urbaniak
Telephone: 0011 49 40 3333-10713
Facsimile: 0011 49 40 3333-34307
e-mail: uta.urbaniak@hsh-nordbank.com

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

5-10 Great Tower Street
London EC3P 3HX
Attn: Colin Manchester
Telephone: 020 7615 4633
Facsimile: 020 7615 0112
e-mail: colin.manchester@rbs.co.uk

 

 

 

DANISH SHIP FINANCE (DANMARKS SKIBSKREDITFOND)

 

Sankt Annae Plads 3
DK – 1250 Copenhagen K, Denmark
Attn: Ole Staergaard
Telephone: 45 33 33 93 33
Facsimile: 45 33 33 996 66
e-mail: ols@shipfinance.dk

 

 

 

DNB NOR BANK ASA, NEW YORK BRANCH

 

200 Park Avenue, 31st Floor
New York, NY 10166
Attn: Nikolai Nachamkin/Tor Ivar Hansen
Telephone: 212-681-3863/3856
Facsimile: 212-681-3900
email: nikolai.nachamkin@dnbnor.no

tor.ivar.hansen@dnbnor.no

 

 

 

DVB BANK AKTIENGESELLSCHAFT

 

609 Fifth Avenue
New York, NY 10017
Attn: Camila F. Policarpio/Sybren

Hoekstra
Telephone: 212-572-3042/3040
Facsimile: 212-588-0424
email: camila.policarpio@dvbbank.com
sybren.hoekstra@dvbbank.com

 

 

 

FORTIS CAPITAL CORP.

 

30 Stamford Plaza
301 Tresser Blvd., 9th Floor
Stamford, CT 06901
Attn: Svein Engh
Telephone: 203-705-5743
Facsimile: 203-705-5896
e-mail: svein.engh@fortiscapitalusa.com

 

2

--------------------------------------------------------------------------------


 

LLOYDS TSB BANK PLC

 

25 Gresham Street
London, EC2V 7HN
Attn: Dimitris Gennadios
Telephone: 44 20 7356 3539
Facsimile: 44 20 7356 2398
e-mail: dimitris.gennadios@lloydstsb.co.uk

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

2 Cannon Street
London EC4M 6XX
Attn: Jonathan Pratt
Telephone: 44 20 7246 4303
Facsimile: 44 20 7236 5144
e-mail: jonathan.pratt@seb.co.uk

 

 

 

VEREINS- UND WESTBANK AG

 

Alter Wall 22
D-20457 Hamburg, Germany
Attn: Silvana Nicolini
Telephone: 49 40 3692 1725
Facsimile: 49-40 3692 3696
e-mail: silvana.nicolini@vuw.de

 

 

 

ALLIED IRISH BANKS, P.L.C.

 

St. Helens, 1 Undershaft
London EC3A 8AB
Attn: Murtaza Hameer
 Fred Kelly
Telephone: 44 20 7090 7194
Facsimile: 44 20 7090 7180
e-mail: murtaza.g.hameer@aib.ie
fred.j.kelly@aib.ie

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

Lower Baggot Street
Dublin 2, Ireland
Attn: John Hartigan
Telephone: 353 1 604 4269
Facsimile: 353 1 604 4025
e-mail: John.hartigan@boimail.com

 

 

 

NATEXIS BANQUES POPULAIRES (PARIS)

 

45, rue Saint-Dominique
75007 Paris France - BP 4
Attn: Michel Degermann/Antoine Saint-Olive
Telephone: 01 58 19 29 27/01 58 19 38 07
Facsimile: 33 1 58 19 36 60
e-mail: michel.degermann@nxbp.fr

antoine.saintolive@nxbp.fr

 

3

--------------------------------------------------------------------------------


 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

520 Madison Avenue, 37th Floor
New York, NY 10022
Attn: Alex Aupoix
Telephone: 212-715-4410
Facsimile: 212-715-4535
e-mail: aaupoix@cicny.com

 

4

--------------------------------------------------------------------------------


 

SCHEDULE III

 

MORTGAGED VESSELS

 

Vessel Name

 

Vessel Owner

 

Official Vessel
ID Number

 

Registry

 

 

 

 

 

 

 

Suezmax Tankers - DH

 

 

 

 

 

 

Genmar Orion

 

GMR Orion LLC

 

1641

 

Marshall Islands

Genmar Spyridon

 

GMR Spyridon LLC

 

1404

 

Marshall Islands

Genmar Argus

 

GMR Argus LLC

 

1826

 

Marshall Islands

Genmar Horn

 

GMR Horn LLC

 

1255

 

Marshall Islands

Genmar Hope

 

GMR Hope LLC

 

1343

 

Marshall Islands

Genmar Phoenix

 

GMR Phoenix LLC

 

1882

 

Marshall Islands

Genmar Gulf

 

GMR Gulf LLC

 

1219

 

Marshall Islands

 

 

 

 

 

 

 

Suezmax Tankers - DS

 

 

 

 

 

 

Genmar Conqueror

 

GMR Conqueror LLC

 

10539

 

Liberia

Genmar Honour

 

GMR Honour LLC

 

10178

 

Liberia

Genmar Kestrel

 

GMR Kestrel LLC

 

1521

 

Marshall Islands

Genmar Ariston

 

GMR Ariston LLC

 

1344

 

Marshall Islands

Genmar Sky

 

GMR Sky LLC

 

1053

 

Marshall Islands

Genmar Prometheus

 

GMR Prometheus LLC

 

1525

 

Marshall Islands

 

 

 

 

 

 

 

Suezmax Tankers - SH

 

 

 

 

 

 

Genmar Spartiate

 

GMR Spartiate LLC

 

1457

 

Marshall Islands

Genmar Zoe

 

GMR Zoe LLC

 

1250

 

Marshall Islands

Genmar Macedon

 

GMR Macedon LLC

 

1308

 

Marshall Islands

Genmar Alta

 

GMR Alta LLC

 

9320

 

Liberia

Genmar Traveller

 

GMR Traveller LLC

 

1202

 

Marshall Islands

Genmar Centaur

 

GMR Centaur LLC

 

1446

 

Marshall Islands

Genmar Harriet

 

GMR Harriet LLC

 

10845

 

Liberia

Genmar Transporter

 

GMR Transporter LLC

 

1824

 

Marshall Islands

 

--------------------------------------------------------------------------------


 

Vessel Name

 

Vessel Owner

 

Official Vessel
ID Number

 

Registry

 

 

 

 

 

 

 

Aframax OBOs

 

 

 

 

 

 

Genmar Hector

 

GMR Hector LLC

 

1482

 

Marshall Islands

Genmar Pericles

 

GMR Pericles LLC

 

1504

 

Marshall Islands

Genmar Champ

 

GMR Champ LLC

 

9521

 

Liberia

Genmar Spirit

 

GMR Spirit LLC

 

9516

 

Liberia

Genmar Star

 

GMR Star LLC

 

9520

 

Liberia

Genmar Trust

 

GMR Trust LLC

 

9515

 

Liberia

Genmar Challenger

 

GMR Challenger LLC

 

9477

 

Liberia

Genmar Endurance

 

GMR Endurance LLC

 

9507

 

Liberia

Genmar Trader

 

Genmar Trader Ltd.

 

7452

 

Malta

 

 

 

 

 

 

 

Aframax Tankers - DH

 

 

 

 

 

 

Genmar Strength

 

GMR Strength LLC

 

11846

 

Liberia

Genmar Defiance

 

GMR Defiance LLC

 

11678

 

Liberia

Genmar Ajax

 

GMR Ajax LLC

 

10259

 

Liberia

Genmar Minotaur

 

GMR Minotaur LLC

 

10948

 

Liberia

Genmar Revenge

 

GMR Revenge LLC

 

11253

 

Liberia

Genmar Agamemnon

 

GMR Agamemnon LLC

 

10257

 

Liberia

Genmar Constantine

 

GMR Constantine LLC

 

10737

 

Liberia

Genmar Alexandra

 

GMR Alexandra LLC

 

1441

 

Marshall Islands

Genmar Progress

 

GMR Progress LLC

 

11352

 

Liberia

Genmar Princess

 

GMR Princess LLC

 

11358

 

Liberia

 

 

 

 

 

 

 

Aframax Tankers - DS

 

 

 

 

 

 

Genmar Leonidas

 

GMR Leonidas LLC

 

1618

 

Marshall Islands

Genmar Nestor

 

GMR Nestor LLC

 

1619

 

Marshall Islands

Genmar Gabriel

 

GMR Gabriel LLC

 

1536

 

Marshall Islands

Genmar George

 

GMR George LLC

 

10768

 

Liberia

Genmar Sun

 

GMR Sun LLC

 

1439

 

Marshall Islands

Genmar Boss

 

GMR Boss LLC

 

1432

 

Marshall Islands

 

2

--------------------------------------------------------------------------------


 

Vessel Name

 

Vessel Owner

 

Official Vessel
ID Number

 

Registry

 

 

 

 

 

 

 

Aframax Tankers - SH

 

 

 

 

 

 

Genmar Commander

 

GMR Commander LLC

 

10829

 

Liberia

 

--------------------------------------------------------------------------------

DH = Double Hull

DS = Double Sides

SH = Single Hull

OBO = Ore-Bulk-Ore Carrier

DS = Double Sides

 

3

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

EXISTING LIENS

 

Debtor

 

Secured Party

 

File Number

 

File Date

 

Form

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

INDEBTEDNESS

 

Borrower(s)

 

Lender(s)

 

Governing Agreement

 

Aggregate Principal
Amount

 

Guarantor(s)

 

 

 

 

 

 

 

 

 

General Maritime Corporation

 

 

 

Indenture – 10% Senior Notes due 2013 dated 20 March 2003

 

$

250,000,000

 

Subsidiary Guarantors (as defined in the Indenture)

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

INSURANCE

 

See Attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

ERISA

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

SUBSIDIARIES

 

Name of Subsidiary

 

Direct Owner(s)

 

Percent(%)
Ownership

 

Jurisdiction of Organization

General Maritime Management LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Hellas) Ltd.

 

General Maritime Management LLC

 

100%

 

Republic of Liberia

General Maritime Management (Portugal) Ltd.

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

Genmar Trader Ltd.

 

General Maritime Corporation

GMR Trader (Liberia) LLC

 

99.8%

0.2%

 

Republic of Malta

GMR Administration Corp.

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Agamemnon LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Ajax LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Alexandra LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Alta LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Argus LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Ariston LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Boss LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Centaur LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Challenger LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Champ LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Commander LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Conqueror LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Constantine LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Defiance LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent(%)
Ownership

 

Jurisdiction of Organization

GMR Endurance LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Gabriel LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR George LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Gulf LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Harriet LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Hector LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Honour LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Hope LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Horn LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Kestrel LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Leonidas LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Macedon LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Malta LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Minotaur LLC

 

GMR Administration Corp.

 

100%

 

Republic of Liberia

GMR Nestor LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Orion LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Pericles LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Phoenix LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Princess LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Progress LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

 

2

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent(%)
Ownership

 

Jurisdiction of Organization

GMR Prometheus LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Revenge LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Sky LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Spartiate LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Spirit LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Spyridon LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Star LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Strength LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Sun LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

GMR Trader (Liberia) LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Transporter LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Traveller LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Trust LLC

 

General Maritime Corporation

 

100%

 

Republic of Liberia

GMR Zoe LLC

 

GMR Administration Corp.

 

100%

 

Republic of the Marshall Islands

 

3

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

CAPITALIZATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE X

 

APPROVED CLASSIFICATION SOCIETIES

 

American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas

 

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

EXISTING INVESTMENTS

 

During the fourth quarter of 2000, General Maritime Corporation loaned $485,467
to Peter C. Georgiopoulos.  This loan does not bear interest and is due and
payable on demand.  The full amount of this loan was outstanding as of July 1,
2004.

 

--------------------------------------------------------------------------------

 